Exhibit 10.2

EXECUTION COPY

 

 

 

LOAN AND SERVICING AGREEMENT

dated as of March 24, 2015

among

TEC RECEIVABLES CORP.,

as Borrower

TAMPA ELECTRIC COMPANY,

as Servicer

THE PERSONS FROM TIME TO TIME

PARTY HERETO AS CONDUIT LENDERS,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS COMMITTED LENDERS,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS MANAGING AGENTS,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

as Program Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

  ARTICLE I  

DEFINITIONS

     1   

SECTION 1.01.

 

Certain Defined Terms

     1   

SECTION 1.02.

 

Other Terms and Constructions

     31   

SECTION 1.03.

 

Computation of Time Periods

     31    ARTICLE II  

AMOUNTS AND TERMS OF THE LOANS

     31   

SECTION 2.01.

 

The Loans

     31   

SECTION 2.02.

 

Borrowing Procedures

     32   

SECTION 2.03.

 

Tranches

     34   

SECTION 2.04.

 

Interest and Fees

     35   

SECTION 2.05.

 

Optional Prepayments

     35   

SECTION 2.06.

 

Application of Collections Prior to Termination Date

     36   

SECTION 2.07.

 

Application of Collections After Termination Date

     37   

SECTION 2.08.

 

Deemed Collections

     38   

SECTION 2.09.

 

Payments and Computations, Etc

     38   

SECTION 2.10.

 

[Reserved]

     39   

SECTION 2.11.

 

Interest Protection

     39   

SECTION 2.12.

 

Increased Capital

     40   

SECTION 2.13.

 

Funding Losses

     41   

SECTION 2.14.

 

Taxes

     41   

SECTION 2.15.

 

Security Interest

     42   

SECTION 2.16.

 

Evidence of Debt

     43    ARTICLE III  

CONDITIONS OF EFFECTIVENESS AND LOANS

     43   

SECTION 3.01.

 

Conditions Precedent to Effectiveness and Initial Borrowing

     43   

SECTION 3.02.

 

Conditions Precedent to All Borrowings and Releases

     43    ARTICLE IV  

REPRESENTATIONS AND WARRANTIES

     44   

SECTION 4.01.

 

Representations and Warranties of the Borrower

     44   

SECTION 4.02.

 

Representations and Warranties of the Servicer

     49    ARTICLE V  

GENERAL COVENANTS

     57   

SECTION 5.01.

 

Affirmative Covenants of the Borrower

     57   

SECTION 5.02.

 

Reporting Requirements of the Borrower

     56   

SECTION 5.03.

 

Negative Covenants of the Borrower

     58   

SECTION 5.04.

 

Affirmative Covenants of the Servicer

     61   

SECTION 5.05.

 

Reporting Requirements of the Servicer

     62   

SECTION 5.06.

 

Negative Covenants of the Servicer

     63    ARTICLE VI  

ADMINISTRATION OF RECEIVABLES

     64   

SECTION 6.01.

 

Designation of Servicer

     64   

SECTION 6.02.

 

Duties of the Servicer

     65   

SECTION 6.03.

 

Rights of the Program Agent

     66   

 

i



--------------------------------------------------------------------------------

SECTION 6.04.

Responsibilities of the Borrower

  66   

SECTION 6.05.

Further Action Evidencing Program Agent’s Interest

  67    ARTICLE VII

EVENTS OF TERMINATION

  67   

SECTION 7.01.

Events of Termination

  67    ARTICLE VIII

INDEMNIFICATION

  70   

SECTION 8.01.

Indemnities by the Borrower

  70   

SECTION 8.02.

Indemnities by the Servicer

  72   

SECTION 8.03.

Limited Liability of Indemnified Parties

  73    ARTICLE IX

THE AGENTS

  73   

SECTION 9.01.

Authorization and Action

  73   

SECTION 9.02.

Agents’ Reliance, Etc

  74   

SECTION 9.03.

Agents and Affiliates

  74   

SECTION 9.04.

Lender’s Loan Decision

  74   

SECTION 9.05.

Delegation of Duties

  75   

SECTION 9.06.

Indemnification

  75   

SECTION 9.07.

Successor Agents

  75    ARTICLE X

MISCELLANEOUS

  76   

SECTION 10.01.

Amendments, Etc

  76   

SECTION 10.02.

Notices, Etc

  76   

SECTION 10.03.

Assignability

  76   

SECTION 10.04.

Additional Lender Groups

  79   

SECTION 10.05.

Consent to Jurisdiction

  79   

SECTION 10.06.

WAIVER OF JURY TRIAL

  80   

SECTION 10.07.

Right of Setoff

  80   

SECTION 10.08.

Ratable Payments

  80   

SECTION 10.09.

Limitation of Liability

  80   

SECTION 10.10.

Costs, Expenses and Taxes

  81   

SECTION 10.11.

No Proceedings

  82   

SECTION 10.12.

Confidentiality

  82   

SECTION 10.13.

No Waiver; Remedies

  83   

SECTION 10.14.

GOVERNING LAW

  83   

SECTION 10.15.

Execution in Counterparts

  83   

SECTION 10.16.

Integration; Binding Effect; Survival of Termination

  83   

 

ii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES EXHIBIT A

Credit and Collection Policy

EXHIBIT B

Form of Borrowing Request

EXHIBIT C-1

Form of Monthly Report

EXHIBIT C-2

Form of Weekly Report

EXHIBIT D-1

Forms of Blocked Account Agreements

EXHIBIT D-2

Form of Lock-Box Processor Agreement

EXHIBIT E

List of Offices of Borrower where Records Are Kept

EXHIBIT F

List of Alternate Payment Locations; Deposit Account Banks, Deposit Accounts,
Lock-Box Processors and Lock-Boxes

EXHIBIT G

List of Closing Documents

EXHIBIT H

Form of Assignment and Acceptance

EXHIBIT I

Form of Joinder Agreement

EXHIBIT J

Form of Prepayment Notice

EXHIBIT K

Form of Lock-Box Transfer Notice

SCHEDULE I

Lender Groups

SCHEDULE II

Notice Addresses

SCHEDULE III

Special Concentration Limits

SCHEDULE IV

Concentration Percentages

SCHEDULE V

Approved Sub-servicers

 

iii



--------------------------------------------------------------------------------

LOAN AND SERVICING AGREEMENT

This LOAN AND SERVICING AGREEMENT dated as of March 24, 2015 is among TEC
RECEIVABLES CORP., a Delaware corporation, as Borrower, TAMPA ELECTRIC COMPANY,
a Florida corporation, as Servicer, VICTORY RECEIVABLES CORPORATION and OLD LINE
FUNDING, LLC, as Conduit Lenders, THE FINANCIAL INSTITUTIONS FROM TIME TO TIME
PARTY HERETO, as Committed Lenders, THE FINANCIAL INSTITUTIONS FROM TIME TO TIME
PARTY HERETO, as Managing Agents, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as Program Agent for the Conduit Lenders and the Committed
Lenders. Capitalized terms used herein shall have the meanings specified in
Section 1.01.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has and may from time to time purchase Receivables from
the Originator pursuant to the Purchase Agreement;

WHEREAS, to fund its purchases under the Purchase Agreement, the Borrower may
from time to time request Loans from the Lenders on the terms and conditions of
this Agreement;

WHEREAS, the Conduit Lenders may, in their sole discretion, make Loans so
requested from time to time, and if a Conduit Lender in any Lender Group elects
not to make any such Loan, the Committed Lenders in such Lender Group have
agreed that they shall make such Loan, in each case subject to the terms and
conditions of this Agreement;

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each party agrees as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Adjusted LIBO Rate” means, for any Tranche Period, an interest rate per annum
obtained by dividing (i) the LIBO Rate for such Tranche Period by (ii) a
percentage equal to 100% minus the LIBO Rate Reserve Percentage for such Tranche
Period.

“Administrative Services Agreement” means the Administrative Services Agreement
dated as of the date hereof between the Purchaser and Tampa Electric.

“Adverse Claim” means a Lien other than any Permitted Lien.

“Affected Party” means any Lender, BTMU, individually and in its capacity as
Program Agent, any Managing Agent, any Liquidity Provider and, with respect to
each of the foregoing, the parent company that controls such Person.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or is under common control with such
specified Person.

“Aggregate Commitment” means, at any time, the sum of the Commitments then in
effect. The initial Aggregate Commitment as of the Effective Date is
$150,000,000.

“Aggregate Contra Balance” means, at any time, the sum of the Contra Balances
for all Obligors at such time.

“Aggregate Principal Balance” means, at any time, the aggregate outstanding
principal balance of the Loans hereunder at such time.

“Agreement” means this Loan and Servicing Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Alternate Payment Location” means each location listed on Exhibit F where
Obligors are permitted to make payments in respect of the Receivables, as
amended from time to time in accordance herewith.

“Alternative Rate” for any Tranche during any Tranche Period means an interest
rate per annum equal to the sum of the Applicable Margin plus the Adjusted LIBO
Rate for such Tranche Period; provided, however, that in case of:

(i) any Tranche Period with respect to which the Adjusted LIBO Rate is not
available pursuant to Section 2.03,

(ii) any Tranche Period of less than one month,

(iii) any Tranche Period as to which the applicable Lender does not receive a
request, by no later than 1:00 P.M. (New York City time) on the second Business
Day preceding the first day of such Tranche Period, that the related Tranche be
funded at the Adjusted LIBO Rate,

(iv) any Tranche Period for a Tranche, the Principal Balance of which is less
than $500,000, or

(v) any Tranche Period for which the Borrower elects to fund the related Tranche
at the Base Rate,

the Alternative Rate for such Tranche Period shall be an interest rate per annum
equal to the Base Rate in effect from time to time during such Tranche Period.

“Applicable Margin” has the meaning set forth in the Fee Letter.

“Approved Sub-servicer” means each Person appointed by the Servicer pursuant to
Section 6.01(d) to perform certain of the obligations of the Servicer
hereunder. The initial Approved Sub-servicers are identified on Schedule V
hereto. Additional Sub-servicers approved by the Servicer who handle more than
15% of the average monthly Receivables are subject to

 

2



--------------------------------------------------------------------------------

approval by the Borrower, the Servicer, the Program Agent and the Managing
Agents, such approval to be reflected in amendments to Schedule V made with the
consent of the Borrower, the Servicer, the Program Agent and the Managing
Agents.

“Asset Purchase Agreement” means any asset purchase or other agreements pursuant
to which a Lender may from time to time assign part or all of the Loans made by
such Lender to a Liquidity Provider, as amended, restated, supplemented or
otherwise modified from time to time.

“Assignment and Acceptance” means an agreement substantially in the form set
forth as Exhibit H hereto pursuant to which a new Conduit Lender or Committed
Lender becomes party to this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
Section 101 et seq., as amended from time to time, or any successor thereto.

“Basel III” shall mean the third Basel Accord issued by the Basel Committee on
Banking Supervision.

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall at all times be equal to the higher of:
(A) the Prime Rate, and (B) the Federal Funds Rate plus 0.50%.

“Base Rate Tranche” has the meaning specified in Section 2.03(a).

“Billed Receivable” means any Receivable which is not an Unbilled Receivable.

“Blocked Account Agreement” means an agreement with respect to a Deposit Account
at a Deposit Account Bank, in substantially the form of Exhibit D-1 or such
other form as may be acceptable to the Program Agent and the Servicer, in their
discretion, among the Borrower, the Originator, the Program Agent and such
Deposit Account Bank and, if applicable, a Lock-Box Processor.

“Borrower” means TEC Receivables Corp., a Delaware corporation, in its capacity
as Borrower hereunder, together with its successors and permitted assigns.

“Borrower Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties arising under this Agreement or any other Facility Document
or the transactions contemplated hereby or thereby, and shall include, without
limitation, the repayment of the Aggregate Principal Balance and the payment of
Interest, Fees and all other amounts due or to become due from the Borrower
under the Facility Documents (whether in respect of fees, expenses,
indemnifications, breakage costs, increased costs or otherwise), including,
without limitation, interest, fees and other obligations that accrue after the
commencement of any bankruptcy, insolvency or similar proceeding with respect to
any Transaction Party (in each case whether or not allowed as a claim in such
proceeding).

 

3



--------------------------------------------------------------------------------

“Borrowing” means a borrowing of Loans under this Agreement.

“Borrowing Base” means, at any time, an amount equal to (a) the product of
(i) the Borrowing Base Percentage in effect at such time and (ii) the Net
Receivables Pool Balance at such time minus (b) the Required Reserves at such
time.

“Borrowing Base Deficiency” means, at any time, the excess, if any, of (i) the
Aggregate Principal Balance over (ii) the Borrowing Base.

“Borrowing Base Percentage” means (i) during any Level 1 Ratings Period, 100%;
(ii) during any period of time one Debt Rating of Tampa Electric is BBB- or
higher by S&P or Baa3 or higher by Moody’s and the other Debt Rating of Tampa
Electric is BB+ by S&P or Ba1 by Moody’s, 100%; and (iii) during any other
period of time, the percentage equal to (a) 100% minus the highest Monthly
Maximum Principal Amount Decline during the previous twelve (12) months divided
by (b) 4.

“Borrowing Date” has the meaning specified in Section 2.02(a)(i).

“Borrowing Request” has the meaning specified in Section 2.02(a)(i).

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch.

“Business Day” means any day other than a Saturday, Sunday or public holiday or
the equivalent for banks in New York City, New York and, if the term “Business
Day” is used in connection with the LIBO Rate, any day on which dealings are
carried on in the London interbank market.

“Capitalization” means, with respect to Tampa Electric, the sum of Total Debt
and Consolidated Shareholders Equity, in each case, as of the date of any
determination thereof.

“Capitalized Lease Obligations” means, as to any Person, all rental obligations
as lessee which, under GAAP, are or will be required to be capitalized on the
books of such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with GAAP.

“Change in Control” means (i) the Originator shall cease to own, directly or
indirectly, 100% of the issued and outstanding capital stock of the Borrower or
(ii) TECO shall cease to directly or indirectly own and control at least 80% of
(A) the economic interests and (B) the voting interests (whether by committee,
contract or otherwise) in Tampa Electric.

“Collateral” has the meaning set forth in Section 2.15.

“Collection Account” means the account which may be established and maintained
pursuant to Section 6.03(c) at BTMU in the name of the Program Agent on behalf
of the Lenders, for the purpose of receiving Collections, or any other account
which may be designated by the Program Agent from time to time upon written
notice to the Servicer and the Borrower.

 

4



--------------------------------------------------------------------------------

“Collections” means, with respect to any Receivable, any and all cash
collections and other cash proceeds of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable, all amounts collected as fees or charges for late payments with
respect to such Receivable, all recoveries with respect to each written off
Receivable (net of amounts, if any, retained by any third party collection
agent), and any amounts deemed to have been received with respect to such
Receivable pursuant to Section 2.08 hereof.

“Commitment” of any Committed Lender means the Dollar amount set forth on
Schedule I hereto or, in the case of a Committed Lender that becomes a party to
this Agreement pursuant to an Assignment and Acceptance or a Joinder Agreement
the amount set forth therein as such Committed Lender’s “Commitment”, in each
case as such amount may be (i) reduced or increased by any Assignment and
Acceptance entered into by such Committed Lender and the other parties thereto
in accordance with the terms hereof and (ii) reduced pursuant to
Section 2.01(b).

“Committed Lender” means, as to any Lender Group, each of the financial
institutions listed on Schedule I as a “Committed Lender” for such Lender Group,
together with its respective successors and permitted assigns.

“Concentration Limit” means, for any Obligor at any time, (a) the Normal
Concentration Limit or (b) such other higher percentages (each, a “Special
Concentration Limit”) for such Obligors as are set forth on Schedule III or such
other Obligors and percentages as may otherwise be consented to by all of the
Managing Agents in writing from time to time, which Special Concentration Limit
is subject to reduction or cancellation by any Managing Agent upon five
(5) days’ notice to the Borrower, the other Managing Agents, the Program Agent
and the Servicer.

“Conduit Lender” means, collectively, the Persons identified as “Conduit
Lenders” on Schedule I and their respective successors and permitted assigns.

“Conduit Lending Limit” means, for any Conduit Lender, the maximum principal
amount of the Loans which may be advanced by such Conduit Lender as set forth on
Schedule I (or on the signature pages to the Assignment and Acceptance or
Joinder Agreement pursuant to which such Conduit Lender became a party hereto),
subject to assignment pursuant to Section 10.03, as such amount may be modified
from time to time by notice from the related Managing Agent to the Borrower and
the Program Agent.

“Consolidated Shareholders Equity” means, as of the date of any determination,
the consolidated tangible net worth of Tampa Electric and its Subsidiaries, and
including amounts attributable to (a) junior subordinated debentures, provided
that such junior subordinated debentures have subordination and deferral
features substantially similar to those in the TECO Subordinated Debentures; and
(b) preferred stock to the extent excluded from Total Debt, minus the value of
minority interests in any of Tampa Electric’s Subsidiaries, and disregarding
unearned compensation associated with Tampa Electric’s employee stock ownership
plan or other benefit plans, foreign currency translation adjustments and other
comprehensive income adjustments, all determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, with respect to any Person on any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness or lease obligation (each a “primary obligation”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (c) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be the
maximum probable liability in respect thereof (assuming such Person is required
to perform thereunder) as determined in good faith by Tampa Electric in
accordance with GAAP.

“Contra Balance” means, at any time with respect to any Obligor, the lesser of
(i) the Outstanding Balance of Pool Receivables that are Eligible Receivables
owed by such Obligor at such time and (ii) the aggregate amount payable by the
Originator to such Obligor or any of its Affiliates pursuant to any contract
between the Originator and such Obligor or any of its Affiliates at such time.

“Contract” means an agreement, tariff or other arrangement, including a purchase
order or invoice, pursuant to or under which a Person is obligated to pay for
goods purchased from, or services rendered by, the Originator from time to time.

“CP Rate” means, with respect to any Conduit Lender for any Tranche Period for
any Tranche, to the extent such Conduit Lender funds such Tranche by issuing
Promissory Notes, the per annum rate equivalent to the weighted average cost (as
reasonably determined by the related Managing Agent, and which shall include
(without duplication) the fees and commissions of placement agents and dealers,
incremental carrying costs incurred with respect to Promissory Notes maturing on
dates other than those on which corresponding funds are received by such Conduit
Lender, other borrowings by such Conduit Lender and any other costs associated
with the issuance of Promissory Notes) to the extent related to the issuance of
Promissory Notes that are allocated, in whole or in part, by such Conduit Lender
or its related Managing Agent to fund or maintain such Tranche during such
Tranche Period; provided, however, that if any component of any such rate is a
discount rate, in calculating the “CP Rate” for such Tranche Period, the related
Managing Agent shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum.

“Credit and Collection Policy” means, with respect to any Receivable, the credit
and collection policies and practices attached as Exhibit A hereto relating to
such Receivable and the related Obligor as modified from time to time in
accordance with the terms of Section 5.03(c).

 

6



--------------------------------------------------------------------------------

“Customer Deposits” means any cash or credits held by the Originator for the
account of an Obligor as security for, or for application to, the payment of the
Receivables of such Obligor.

“Customer Deposit Overconcentration Amount” means, at any time, the amount by
which (a) the aggregate Customer Deposits at such time exceeds (b) the product
of (i) the percentage set forth on Schedule IV hereto under the heading
“Customer Deposit Overconcentration Percentage” applicable to the Ratings Period
then in effect at such time and (ii) the aggregate Customer Deposits at such
time.

“Debt Rating” means, with respect to any Person at any time, the then current
rating by S&P or Moody’s of such Person’s long-term public senior unsecured
non-credit enhanced debt.

“Default Ratio” means, as of any Monthly Reporting Date and continuing to (but
excluding) the next succeeding Monthly Reporting Date, the fraction (expressed
as a percentage) determined as of the last day of the immediately preceding
Monthly Period by dividing (i) the aggregate Outstanding Balance of Receivables
that are aged 61 or more days past their original due date on such date by
(ii) the aggregate Outstanding Balance of all Receivables on such date.

“Defaulted Receivable” means a Receivable: (i) as to which any payment, or part
thereof, remains unpaid for sixty-one (61) or more days from the original due
date thereof, (ii) as to which the Obligor thereof is subject to an Event of
Bankruptcy or (iii) which, consistent with the Credit and Collection Policy, has
been or should be written off as uncollectible.

“Delinquency Ratio” means, as of any Monthly Reporting Date and continuing to
(but excluding) the next succeeding Monthly Reporting Date, the fraction
(expressed as a percentage) determined as of the last day of the immediately
preceding Monthly Period by dividing (i) the aggregate Outstanding Balance of
all Receivables that are Delinquent Receivables on such date by (ii) the
aggregate Outstanding Balance of all Receivables on such date.

“Delinquent Receivable” means a Receivable which is not a Defaulted Receivable
(i) as to which any payment, or part thereof, remains unpaid for thirty-one
(31) or more days from the original due date thereof or (ii) which, consistent
with the Credit and Collection Policy, has been or should be classified as
delinquent by the Originator or the Servicer.

“Deposit Account” means each depositary account, concentration account or other
similar account into which Collections are collected or deposited.

“Deposit Account Bank” means a financial institution at which a Deposit Account
is maintained.

“Deposit Billing” means a bill issued by the Originator to a Person that is
expected to become an Obligor which evidences an obligation to make a deposit of
cash with the Originator.

 

7



--------------------------------------------------------------------------------

“Deposit Billing Amount” means (a) at any time during a Level 1 Ratings Period,
$0.00, and (b) at any other time, the amount of the unpaid balance of Deposit
Billings at such time.

“Diluted Receivable” means that portion, and only that portion, of any
Receivable which is either (a) reduced or canceled as a result of a Dilution
Factor or (b) subject to any specific dispute, offset, counterclaim or defense
whatsoever (in each case, except any such reduction, cancellation, dispute,
offset, counterclaim or defense due to, or resulting from or relating to, the
financial inability to pay or insolvency of the related Obligor).

“Dilution Factor” means any of the following factors giving rise to dilution:
(i) any defective, rejected or returned merchandise or services, any cash
discount, or any failure by the Originator to deliver any merchandise or perform
any services or otherwise perform as required by the underlying Contract or
invoice, (ii) any change, allowance or cancellation of any terms of such
Contract or invoice or any other adjustment by the Originator which reduces the
amount payable by the Obligor on the related Receivable (except any such change,
allowance, cancellation or adjustment due to, or resulting from or relating to,
the financial inability to pay or insolvency of the related Obligor) and
(iii) any setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related transaction or an unrelated
transaction).

“Dilution Horizon Factor” means, as of any Monthly Reporting Date and continuing
to (but excluding) the next succeeding Monthly Reporting Date, a fraction
(expressed as a percentage) determined as of the last day of the immediately
preceding Monthly Period the numerator of which is (i) the sum of (a) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables generated during the immediately preceding Monthly Period and
(b) the aggregate Outstanding Balance of all Unbilled Receivables as of the
close of business on such day and the denominator of which is (ii) the aggregate
Outstanding Balance of all Receivables as of such date minus the aggregate
Outstanding Balance of all Defaulted Receivables as of such date.

“Dilution Ratio” means, as of any Monthly Reporting Date and continuing to (but
excluding) the next succeeding Monthly Reporting Date, a fraction (expressed as
a percentage) determined as of the last day of the immediately preceding Monthly
Period the numerator of which is (i) the portion of all Receivables which became
Diluted Receivables during such Monthly Period and the denominator of which is
(ii) the aggregate Outstanding Balance (in each case, at the time of creation)
of all Receivables generated during the Monthly Period immediately preceding the
Monthly Period referred to in clause (i); provided that for purposes of
calculating the Dilution Ratio only, the amount included in clause (i) above
will exclude the portion of Diluted Receivables representing payments of
interest to Obligors on such Obligors’ Customer Deposits.

“Dilution Reserve” means, at any time, an amount equal to the product of (i) the
Dilution Reserve Percentage at such time and (ii) the Net Receivables Pool
Balance at such time.

“Dilution Reserve Percentage” means, as of any Monthly Reporting Date and
continuing to (but excluding) the next succeeding Monthly Reporting Date, a
percentage,

 

8



--------------------------------------------------------------------------------

determined as of the last day of the immediately preceding Monthly Period, equal
to the product of (a) the sum of (i) the product of (A) the Stress Factor and
(B) the average of the Dilution Ratios for the twelve (12) most recently ended
Monthly Periods, plus (ii) the Dilution Volatility Ratio as of such day, and
(b) the Dilution Horizon Factor as of such day.

“Dilution Volatility Ratio” means, as of any Monthly Reporting Date and
continuing to (but excluding) the next succeeding Monthly Reporting Date, a
percentage determined as of the last day of the immediately preceding Monthly
Period equal to:

(HDR – ADR) x (HDR/ADR)

where:

 

  HDR = the highest Dilution Ratio during the twelve (12) most recently ended
Monthly Periods; and

 

  ADR = the average of the Dilution Ratios for each of the twelve (12) most
recently ended Monthly Periods.

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Dynamic Loss Reserve Percentage” means, as of any Monthly Reporting Date and
contiuning to (but exlcuding) the next succeeding Monthly Reporting Date, a
percentage determined as of the last day of the immediately preceding Monthly
Period equal to the product of (i) the Stress Factor on such date, (ii) the Loss
Horizon Ratio on such date and (iii) the highest average Loss Ratio for any
three (3) consecutive Monthly Periods during the preceding twelve (12) Monthly
Periods.

“EBITDA” means, for any period, the consolidated Net Income of Tampa Electric
and its Subsidiaries for such period plus (a) without duplication and to the
extent deducted in determining such consolidated Net Income, the sum of
(i) Interest Expense for such period, (ii) consolidated income tax expense for
such period, and (iii) all amounts attributable to depreciation and amortization
for such period and (iv) any extraordinary non-cash charges for such period,
minus (b) without duplication and to the extent included in determining such
consolidated Net Income, any extraordinary gains for such period, all determined
on a consolidated basis in accordance with GAAP.

“EBITDA to Interest Ratio” shall mean, as of the last day of each calendar
quarter, the ratio of (a) Tampa Electric’s EBITDA for the 12-month period ending
on such day to (b) Tampa Electric’s Interest Expense for the 12-month period
ending on such day.

“Effective Date” means March 24, 2015.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) is a resident of, and has a billing address in, the
United States, (b) is not an Affiliate of any Transaction Party, (c) is not
subject to an Event of Bankruptcy, (d) has not been objected to by the Program
Agent and (e) is not a Sanctioned Person;

 

9



--------------------------------------------------------------------------------

(ii) which is not a Defaulted Receivable;

(iii) which is denominated and payable only in Dollars within the United States;

(iv) which, together with the Contract related thereto, does not contravene, in
any material respect, any laws, tariffs, rules or regulations applicable thereto
(including, without limitation, laws, tariffs, rules or regulations relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which the Originator is not in violation of any such law, tariff, rule or
regulation applicable to such Contract in any material respect;

(v) which is freely assignable and the Contract with respect to which does not
require the consent, authorization or approval of, or notice to, the Obligor
thereof or any Governmental Authority (except for such consent, authorization or
approval that has been obtained or such notice that has been given) to
(a) convey such Receivable, the related Contract, the Related Security and the
Collections from the Originator to the Borrower, and (b) grant a security
interest in such Receivable, the related Contract, the Related Security and the
Collections by the Borrower to the Program Agent, for the benefit of the Secured
Parties;

(vi) which was originated by the Originator in accordance, and complies, with
all applicable requirements of the Credit and Collection Policy and is in
compliance with any other reasonable criteria specified by the Program Agent in
the exercise of its reasonable credit judgment upon at least thirty (30) days
prior written notice to the Borrower, the Originator and the Managing Agents;

(vii) which, pursuant to the Contract related thereto, is required to be paid in
full within thirty-one (31) days of the original billing date therefor;

(viii) which (1) is an “account” within the meaning of 9-102 of the UCC, (2) is
an account receivable representing all or a part of the sales price of
merchandise sold or services rendered within the meaning of Section 3(c)(5) of
the Investment Company Act of 1940, as amended, (3) together with the Contract
related thereto, (x) has been duly authorized, (y) is in full force and effect,
and (z) represents a bona fide obligation of the related Obligor to pay the
stated amount and constitutes the legal, valid and binding obligation of the
Obligor thereof enforceable against such Obligor in accordance with its terms,
subject to the Enforceability Exceptions, (4) has not been satisfied, released,
canceled, subordinated or rescinded, nor has any instrument been executed by the
Originator or the Borrower which would effect any such satisfaction, release,
cancellation, subordination or rescission and (5) is not subject to any dispute,
right of rescission, setoff, recoupment, counterclaim or defense whether arising
out of transactions concerning such Receivable or otherwise (provided, that only
the portion of the Receivable subject to any such dispute, right of rescission,
setoff, recoupment, counterclaim or defense shall be deemed ineligible);

 

10



--------------------------------------------------------------------------------

(ix) good and marketable title to which (including all of its interest in all
Related Security and Collections with respect thereto) with respect to any
Receivable originated by the Originator, has been conveyed by the Originator to
the Borrower pursuant to the terms of the Purchase Agreement, free of any
Adverse Claim;

(x) which arises from the sale of goods or the provision of services by the
Originator to an Obligor in the ordinary course of the Originator’s business
pursuant to a Contract governed by the laws of one of the United States of
America;

(xi) with respect to which all obligations on the part of the Originator (other
than, in the case of an Unbilled Receivable, the rendering of an invoice) have
been performed to the extent necessary to establish the right to receive full
payment;

(xii) which has not been compromised, adjusted or modified (including by
extension of time of payment or the granting of any discounts, allowances or
credits), other than as permitted in this Agreement;

(xiii) which, if an Unbilled Receivable, has not remained unbilled for more than
thirty (30) days and once billed is due and payable in full within thirty-one
(31) days from its original billing date;

(xiv) which if funded with the proceeds of Promissory Notes, would constitute a
“current transaction” within the meaning of Section 3(a)(3) of the Securities
Act of 1933, as amended; and

(xv) which is not a Wholesale Electric Receivable.

“Enforceability Exceptions” means exceptions to the enforceability of an
obligation arising under (i) bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting creditors’ rights generally, and
(ii) general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance, regardless of whether considered in a
proceeding at equity or at law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
any successor statute.

“ERISA Affiliate” means (a) a corporation which is a member of a controlled
group of corporations with Tampa Electric within the meaning of Section 414(b)
of the IRC, (b) a trade or business (including a sole proprietorship,
partnership, trust, estate or corporation) which is under common control with
Tampa Electric within the meaning of Section 414(c) of the IRC or
Section 4001(b)(1) of ERISA, (c) a member of an affiliated service group with
Tampa Electric within the meaning of Section 414(m) of the IRC, or (d) an entity
treated as under common control with Tampa Electric by reason of Section 414(o)
of the IRC.

 

11



--------------------------------------------------------------------------------

“ERISA Plan” means any employee benefit plan (a) maintained by Tampa Electric or
any ERISA Affiliate, or to which any of them contributes or is obligated to
contribute, for its employees and (b) covered by Title IV of ERISA or to which
Section 412 of the IRC applies.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Event of Bankruptcy” means, with respect to any Person:

(i) such Person shall fail generally to pay its debts as they come due, or shall
make a general assignment for the benefit of creditors; or any case or other
proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Federal Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts, or
seeking the entry of an order for relief or the appointment of a trustee,
receiver, custodian, liquidator, assignee, sequestrator or the like for such
Person or all or substantially all of its assets; or such Person shall take any
corporate or limited liability company action to authorize any of such actions;
or

(ii) a case or other proceeding shall be commenced, without the application or
consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under the Federal Bankruptcy Code or any other law relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts, and (A) such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of sixty (60) consecutive days or (B) an
order for relief in respect of such Person shall be entered in such case or
proceeding or a decree or order granting such other requested relief shall be
entered.

“Event of Termination” has the meaning assigned to that term in Section 7.01.

“Excluded Receivables” has the meaning set forth in the Purchase Agreement.

“Face Amount” means in relation to any Promissory Notes (a) if issued on a
discount basis, the face amount stated therein and (b) if issued on an
interest-bearing basis, the principal amount stated therein plus the amount of
all interest accrued or to accrue thereon on or prior to its stated maturity
date.

“Facility Documents” means collectively, this Agreement, the Purchase Agreement,
the Subordinated Note, each Fee Letter, each Blocked Account Agreement, each
Lock-Box Processor Agreement, each Lock-Box Transfer Notice, the Administrative
Services Agreement and all other agreements, documents and instruments delivered
pursuant thereto or in connection therewith.

 

12



--------------------------------------------------------------------------------

“Facility Limit” means at any time $150,000,000, adjusted as necessary to give
effect to the application of any Joinder Agreement, any reduction pursuant to
Section 2.01(b) and any change in the amount of any Lender Group Limit.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, with respect to any Lender for any period, a
fluctuating interest rate per annum equal (for each day during such period) to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York; or
if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
applicable Managing Agent from three federal funds brokers of recognized
standing selected by it.

“Fee Letter” means the Fee Letter dated as of the date hereof between the
Managing Agent, the related Lenders and the Borrower, and each other fee letter
executed in connection with this Agreement or in connection with a Joinder
Agreement, each as amended, restated, supplemented or otherwise modified from
time to time.

“Fee Payment Date” means the third (3rd) Business Day of each Monthly Period.

“Fees” means, collectively, all Liquidity Fees, Program Fees and Other Fees.

“Final Collection Date” means the date on or following the Termination Date on
which the Aggregate Principal Balance has been reduced to zero and all other
Borrower Obligations have been paid in full.

“FPSC” means the Florida Public Service Commission and its successors.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time, consistently applied.

“Government Receivable” means any Receivable the Obligor of which is a
Governmental Authority.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including any zoning
authority, the Federal Energy Regulatory Commission, the Comptroller of the
Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party to this Agreement at
law.

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, treaty, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.

 

13



--------------------------------------------------------------------------------

“Governmental Authority Overconcentration Amount” means, at any time, the
aggregate, for all Obligors which are Governmental Authorities, of the amounts
by which the aggregate Outstanding Balance of all Eligible Receivables of such
Obligors at such time exceeds the product of (x) the percentage set forth on
Schedule IV hereto under the heading “Government Receivables Overconcentration
Percentage” applicable to the Ratings Period then in effect at such time and
(y) the aggregate Outstanding Balance of all Pool Receivables at such time.

“Hedge Transactions” means transactions under any interest swap agreements,
caps, collars or other interest rate hedging mechanisms.

“Incipient Event of Bankruptcy” means the occurrence of an event that, but for
notice or lapse of time or both, would constitute an Event of Bankruptcy.

“Incipient Event of Termination” means any event which, with the giving of
notice or lapse of time or both, would constitute an Event of Termination.

“Incipient Servicer Default” means any event which, with the giving of notice or
lapse of time or both, would constitute a Servicer Default.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) the deferred purchase price of assets or
services which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person, (c) the face amount of all letters of credit
issued for the account of such Person (other than letters of credit issued to
secure a financial obligation of such Person to the extent such obligation is
not outstanding at the time) and all unreimbursed drafts drawn thereunder,
(d) all Indebtedness of another Person secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (e) all Capitalized Lease Obligations of such Person, (f) all
obligations of such Person under any subscription or similar agreement, (g) the
discounted present value of all obligations of such Person (other than Tampa
Electric) payable under agreements for the payment of a specified purchase price
for the purchase and resale of power whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (h) any unfunded or underfunded obligation
subject to the minimum funding standards of Section 412 of the IRC of such
Person to any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) maintained at any time, or contributed to, by such Person or any other
Person which is under common control (within the meaning of Section 414(b) or
(c) of the IRC) with such Person, (i) all Contingent Obligations of such Person
and (j) all obligations of such Person in respect of Hedge Transactions;
provided, however, that Indebtedness shall specifically exclude accounts payable
arising in the ordinary course of business.

“Indemnified Party” has the meaning set forth in Section 8.01.

“Initial Borrowing” means the first Borrowing made pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

“Interest” means, for any Tranche and any Tranche Period, the sum for each day
during such Tranche Period of the following:

IR x PB/CB

where:

 

  IR = the Interest Rate for such Tranche for such day.

 

  PB = the Principal Balance of such Tranche on such day.

 

  CB = (i) in the case of a Tranche, the Interest Rate for which is based on the
Base Rate, 365 and (ii) in the case of any other Tranche, 360.

“Interest and Fee Reserve” means, at any time, an amount equal to the sum of
(a) the product of (i) the Liquidation Interest and Program Fee Percentage at
such time and (ii) the Aggregate Principal Balance at such time plus (b) the
product of (i) the Liquidation Servicer Fee Percentage at such time and (ii) the
aggregate Outstanding Balance of all Pool Receivables at such time plus (c) all
accrued and unpaid Interest and Fees at such time.

“Interest Expense” means, for any period, the sum of Base Interest Expense
(a) of Tampa Electric and its Subsidiaries and (b) accruing on any Indebtedness
of any other Person to the extent such Indebtedness is guaranteed by Tampa
Electric or any of its Subsidiaries, but excluding any Interest Expense (i) on
Non-Recourse Indebtedness; and (ii) on Indebtedness of a Person before the date
(A) it becomes a Subsidiary of Tampa Electric, (B) it is merged or consolidated
with Tampa Electric or (C) a Subsidiary of Tampa Electric or its assets are
acquired by Tampa Electric to the extent that income or loss of such Person is
excluded under the definition of Net Income, each determined for such period on
a consolidated basis in accordance with GAAP. For purposes of this definition,
“Base Interest Expense” means, with respect to any Person, for any period, total
cash interest expense of such Person payable for such period with respect to all
outstanding Indebtedness of such Person, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under hedging agreements to the extent such
net costs are allocable to such period in accordance with GAAP.

“Interest Payment Date” means, (i) with respect to any Tranche which accrues
interest at the CP Rate, the third (3rd) Business Day of the month immediately
succeeding the related Tranche Period, (ii) with respect to any Base Rate
Tranche, the third (3rd) Business Day of the month immediately succeeding the
month in which the related Tranche Period ends, and (iii) with respect to any
LIBOR Tranche, the last day of the related Tranche Period and with respect to
any such Tranche Period longer than three (3) months, the third (3rd) Business
Day of each calendar quarter.

“Interest Rate” means, with respect to any Tranche for any day:

(a) to the extent such Tranche is funded on such day by a Conduit Lender through
the issuance of Promissory Notes, the CP Rate; provided, that at all times
following the occurrence and during the continuation of an Event of Termination,
the Interest Rate for each such Tranche on each day shall be an interest rate
per annum equal to (i) the CP Rate plus (ii) the Applicable Margin plus
(iii) 2.00%; and

 

15



--------------------------------------------------------------------------------

(b) otherwise, the Alternative Rate; provided, that at all times following the
occurrence and during the continuation of an Event of Termination, the Interest
Rate for each such Tranche on each day shall be an interest rate per annum equal
to (i) the Adjusted LIBO Rate or the Base Rate as applicable from time to time
plus (ii) the Applicable Margin plus (iii) 2.00%.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute.

“IRS” means the Internal Revenue Service of the United States of America.

“Joinder Agreement” means a joinder agreement substantially in the form set
forth as Exhibit I hereto pursuant to which a new Lender Group becomes party to
this Agreement.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, tariff, ordinance, order, injunction, writ, decree or award of
any Governmental Authority.

“Lender” means any Conduit Lender or Committed Lender, as applicable, and
“Lenders” means, collectively, the Conduit Lenders and the Committed Lenders.

“Lender Group” means any Managing Agent and its related Conduit Lenders and
Committed Lenders.

“Lender Group Limit” means, for any Lender Group, the amount set forth on
Schedule I (or in the Joinder Agreement pursuant to which such Lender Group
became party hereto) subject to assignment pursuant to Section 10.03, as such
amount may be reduced in accordance with Section 2.01(b).

“Lender Group Percentage” means, for any Lender Group, the percentage equivalent
of a fraction (expressed out to five decimal places), the numerator of which is
the aggregate Commitments of all Committed Lenders in such Lender Group and the
denominator of which is the Aggregate Commitment.

“Level 1 Ratings Period” means any period of time during which the Debt Rating
of Tampa Electric is (i) BBB- or higher by S&P and (ii) Baa3 or higher by
Moody’s.

“Level 2 Ratings Period” means any period of time, other than a Level 3 Ratings
Period, Level 4 Ratings Period or Level 5 Ratings Period, during which the Debt
Rating of Tampa Electric is below (i) BBB- by S&P or (ii) Baa3 by Moody’s.

“Level 3 Ratings Period” means any period of time, other than a Level 4 Ratings
Period or Level 5 Ratings Period, during which the Debt Rating of Tampa Electric
is below (i) BB+ by S&P or (ii) Ba1 by Moody’s.

“Level 4 Ratings Period” means any period of time, other than a Level 5 Ratings
Period, during which the Debt Rating of Tampa Electric is below (i) BB- by S&P
or (ii) Ba3 by Moody’s.

 

16



--------------------------------------------------------------------------------

“Level 5 Ratings Period” means any period of time during which the Debt Rating
of Tampa Electric is (a) below (i) B by S&P or (ii) B2 by Moody’s, or
(b) withdrawn by either S&P or Moody’s.

“Level A Ratings Period” means any period of time during which the Debt Rating
of Tampa Electric is (a) BBB- or higher by S&P or Baa3 or higher by Moody’s and
(b) has not been withdrawn by S&P or Moody’s.

“Level B Ratings Period” means any period of time during which the Debt Rating
of Tampa Electric is (a) below (i) BBB- by S&P and (ii) Baa3 by Moody’s or
(b) withdrawn by S&P or Moody’s.

“LIBO Rate” means, for any Tranche for any Tranche Period, the rate, determined
by the related Managing Agent, with a maturity comparable to such Tranche
Period, as reported on the Reuters Screen LIBOR01 Page (or any such page as may
replace such page on such service or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided by
such service, as determined by the related Managing Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) at approximately 11:00 a.m., London
time, on the second Business Day before the first day of such Tranche Period. In
the event that such rate is not available at such time for any reason, then the
“LIBO Rate” shall be the rate at which deposits in Dollars in a principal amount
of not less than $1,000,000 and for a maturity comparable to such Tranche Period
are offered by the related Reference Bank in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the second
Business Day before (and for value on) the first day of such Tranche Period.

“LIBO Rate Reserve Percentage” means, for any Tranche Period in respect of which
Interest is computed by reference to the LIBO Rate, the reserve percentage
applicable two Business Days before the first day of such Tranche Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) (or if more than one such percentage shall be
applicable, the daily average of such percentages for those days in such Tranche
Period during which any such percentage shall be so applicable) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on Eurocurrency Liabilities is determined) having a term
equal to such Tranche Period.

“LIBOR Tranche” has the meaning set forth in Section 2.03(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), or preference,
priority, charge or other security agreement or preferential arrangement of any
kind or nature whatsoever that is intended as security.

“Liquidation Fee” means for any Tranche Period of any Tranche held by a Lender
(i) the amount, if any, by which the additional Interest which would have
accrued during such

 

17



--------------------------------------------------------------------------------

Tranche Period on the reductions of the Principal Balance of the Tranche
relating to such Tranche Period had a reduction of the Principal Balance not
occurred, exceeds (ii) the income, if any, received by the Lender which holds
such Tranche from the investment of the proceeds of such reductions of Principal
Balance. A certificate as to the amount of any Liquidation Fee (including the
computation of such amount) shall be submitted by the affected Lender to the
Borrower and shall be conclusive and binding for all purposes, absent manifest
error.

“Liquidation Interest and Program Fee Percentage” means, at any time for
purposes of calculating the Interest and Fee Reserve, an amount equal to the
product of (a) 1.5; (b) the sum of (i) the Alternative Rate for a period of
thirty (30) days deemed to have commenced on the date of the calculation of the
Interest and Fee Reserve, (ii) the Applicable Margin and (iii) the highest
possible Program Fee Rate pursuant to the terms of the Fee Letter; and (c) a
fraction, having as its numerator the highest average Turnover Ratio for any
period of three (3) consecutive Monthly Periods during the preceding twelve
Monthly Periods and having as its denominator, 360.

“Liquidation Servicer Fee Percentage” means, at any time, for purposes of
calculating the Interest and Fee Reserve, an amount equal to the product of
(a) 1.00% per annum and (b) a fraction, having as its numerator the highest
average Turnover Ratio for any period of three (3) consecutive Monthly Periods
during the preceding twelve Monthly Periods and having as its denominator, 360.

“Liquidity Facility Termination Date” means any day upon which the commitments
of any financial institutions from time to time extending liquidity support for
the Promissory Notes issued by any Conduit Lender in connection with this
Agreement or to fund the acquisition and/or maintenance by any Conduit Lender of
Loans in respect of which Interest accrues or is to accrue at the Alternative
Rate, shall be terminated for any reason (whether at the stated maturity or
earlier) or shall otherwise cease to be in full force and effect.

“Liquidity Fee” has the meaning set forth in the Fee Letter.

“Liquidity Provider” means any of the financial institutions from time to time
party to any Asset Purchase Agreement or any liquidity loan agreement or similar
arrangement with a Lender.

“Loan” means a loan made to the Borrower pursuant to Article II.

“Lock-Box” means any post office box maintained by the Originator, the Servicer
or a Lock-Box Processor, in each case, for the purpose of receiving payments on
Receivables or other Collections.

“Lock-Box Processor” means any of the Persons identified as a Lock-Box Processor
on Exhibit F and any other Person that may from time to time perform lock-box
services with respect to one or more Lock-Boxes.

“Lock-Box Processor Agreement” means an agreement with respect to a Lock-Box in
substantially the form of (i) Exhibit D-2 or (ii) one of the Lock-Box Processor
Agreements previously executed by the Program Agent in connection with this
Agreement, or such other form as may be acceptable to the Program Agent in its
discretion, among the Borrower, the Originator, the Program Agent and the
related Lock-Box Processor.

 

18



--------------------------------------------------------------------------------

“Lock-Box Transfer Notice” means a notice in substantially the form attached
hereto as Exhibit K.

“Loss Horizon Ratio” means, as of any Monthly Reporting Date and continuing to
(but excluding) the next succeeding Monthly Reporting Date, a ratio determined
as of the last day of the immediately preceding Monthly Period by dividing
(i) the sum of (a) the aggregate Outstanding Balances (in each case, at the time
of creation) of all Receivables generated during the three (3) immediately
preceding Monthly Periods and (b) the aggregate Outstanding Balance of all
Unbilled Receivables as of such day by (ii) the aggregate Outstanding Balances
of all Pool Receivables as of such day minus the aggregate Outstanding Balances
of all Defaulted Receivables as of such day.

“Loss Ratio” means, as of any Monthly Reporting Date and continuing to (but
excluding) the next succeeding Monthly Reporting Date, the ratio (expressed as a
percentage) determined as of the last day of the immediately preceding Monthly
Period by dividing (i) the aggregate Outstanding Balance of all Receivables that
(a) were aged at least 61 days, but not greater than 90 days from their
respective original due dates on such date whether or not written off during
such Monthly Period or (b) were (or should have been in accordance with the
Credit and Collection Policy) written off during such Monthly Period and were
aged less than 61 days from their respective original due dates on such date by
(ii) the aggregate Outstanding Balance (in each case, at the time of creation)
of all Receivables generated during the fourth preceding Monthly Period;
provided, that if, at any time, the Servicer is unable to calculate (x) the
aggregate Outstanding Balance of all Pool Receivables which are aged between 61
and 90 days from their respective original due dates at such time and (y) the
aggregate Outstanding Balance of all Pool Receivables which are aged 91 or more
days from their respective original due dates at such time, then for purposes of
calculating the “Loss Ratio”, the Servicer shall, for purposes of clause
(a) above, use the aggregate Outstanding Balance of all Pool Receivables that
were aged at least 61 days from their respective due dates on such date.

“Loss Reserve” means, at any time, an amount equal to the product of (i) the
Loss Reserve Percentage at such time and (ii) the Net Receivables Pool Balance
at such time.

“Loss Reserve Percentage” means, at any time, the greatest of (i) the Minimum
Loss Reserve Percentage at such time, (ii) the product of (x) 5 and (y) the
Normal Concentration Limit and (iii) the most recently calculated Dynamic Loss
Reserve Percentage at such time.

“Loss-to-Liquidation Ratio” means, as of any Monthly Reporting Date and
continuing to (but excluding) the next succeeding Monthly Reporting Date, the
ratio (expressed as a percentage) for the immediately preceding Monthly Period
determined by dividing (i) the aggregate Outstanding Balance of all Receivables
that were (or should have been in accordance with the Credit and Collection
Policy) written off during such Monthly Period by (ii) the aggregate amount of
cash Collections received by the Servicer during such Monthly Period.

 

19



--------------------------------------------------------------------------------

“Majority Committed Lenders” means, at any time, Committed Lenders whose
Commitments together exceed fifty percent (50%) of the Aggregate Commitment at
such time.

“Majority Managing Agents” means, at any time, Managing Agents whose Lender
Group Limits together exceed fifty percent (50%) of the Facility Limit at such
time; provided that if there are only two Managing Agents, “Majority Managing
Agents” means both Managing Agents.

“Managing Agent” means, as to any Conduit Lender or Committed Lender, the Person
listed on Schedule I as the “Managing Agent” for such Lenders, together with its
respective successors and permitted assigns.

“Material Adverse Effect” means a material adverse effect on (i) the ability of
Tampa Electric, the Servicer or the Borrower to perform its respective
obligations under any Facility Document, (ii) subject to the Enforceability
Exceptions, the legality, validity or enforceability of any Facility Document,
(iii) the rights or interests of the Program Agent, the Managing Agents, the
Lenders and the Liquidity Providers hereunder or with respect to the Collateral
or (iv) the collectibility of the Pool Receivables generally or any material
portion thereof.

“Maximum Allowable Principal Amount” means for any Monthly Period, the lower of
(i) the Facility Limit as of the end of such Monthly Period and (ii) the
Borrowing Base as of the end of such Monthly Period.

“Minimum Loss Reserve Percentage” means (i) at any time during the months of
March, April, November and December, 12.0% minus the Dilution Reserve Percentage
at such time, and (ii) at all other times 18.0% minus the Dilution Reserve
Percentage at such time.

“Money Laundering Laws” has the meaning set forth in Section 4.01(z).

“Monthly Maximum Principal Amount Decline” means for any Monthly Period, the
ratio (expressed as a percentage) determined by dividing (a) the amount equal to
(i) the Maximum Allowable Principal Amount as of the end of the Monthly Period
immediately preceding such Monthly Period minus (ii) the Maximum Allowable
Principal Amount as of the end of such Monthly Period by (b) the Maximum
Allowable Principal Amount as of the end of the Monthly Period immediately
preceding such Monthly Period; provided that if the amount in clause (ii) above
is greater than the amount in clause (i) above, the Monthly Maximum Principal
Amount Decline is zero.

“Monthly Period” means each calendar month.

“Monthly Report” means a report, in substantially the form of Exhibit C-1,
furnished by the Servicer to the Managing Agents for the Lenders pursuant to
Section 5.05(d).

“Monthly Reporting Date” means the fifteenth (15th) day of each Monthly Period
(or, if such day is not a Business Day, the next succeeding Business Day).

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

20



--------------------------------------------------------------------------------

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 3(37) of ERISA).

“Net Income” means, for any period, the net income or loss of Tampa Electric and
its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP (and before giving effect to any elimination of minority
interests in non-wholly owned Subsidiaries); provided that there shall be
excluded the income or loss of any Person accrued before (a) the date it becomes
a Subsidiary of Tampa Electric, (b) the date it is merged into or consolidated
with Tampa Electric or any Subsidiary of Tampa Electric or (c) the date its
assets are acquired by Tampa Electric or any Subsidiary of Tampa Electric, other
than amounts of income accrued before such date which are actually paid as
dividends after such date.

“Net Receivables Pool Balance” means at any time of calculation hereunder, an
amount equal to the sum of (a) the amount equal to the Outstanding Balances of
all Eligible Receivables at such time, plus (b) the unpaid amounts of all
Deposit Billings, minus, without duplication, (i) all cash Collections and
security deposits received by the Servicer which have not been applied to reduce
the Outstanding Balance of such Pool Receivables, (ii) the sum of (a) the
aggregate amount of reductions that would result from the application of all
Dilution Factors which have not yet been applied by the Servicer to the
Outstanding Balance of any Pool Receivables at such time and (b) the aggregate
amount of credit memos which have not yet been applied by the Servicer to reduce
the Outstanding Balance of the Pool Receivables, (iii) the Obligor
Overconcentration Amount at such time, (iv) the Governmental Authority
Overconcentration Amount at such time, (v) the Unbilled Receivables
Overconcentration Amount at such time, (vi) the Customer Deposit
Overconcentration Amount at such time, (vii) the Taxes Overconcentration Amount
at such time, (vii) the Aggregate Contra Balance at such time, (viii) the
Wholesale Gas Receivables Overconcentration Amount at such time, (ix) the
outstanding accrual balance of interest payments that are due Obligors on their
Customer Deposits at such time and (x) the Deposit Billing Amount at such time.

“Non-Recourse Indebtedness” means Indebtedness which is not an obligation of,
and is otherwise without recourse to, the assets or revenues of Tampa Electric
or any Subsidiary of Tampa Electric.

“Normal Concentration Limit” means, at any time with respect to any Obligor,
1.25% of the Net Receivables Pool Balance.

“Obligor” means any Person obligated to make payments pursuant to a Contract.

“Obligor Overconcentration Amount” means, at any time, the aggregate, for all
Obligors, of the amounts by which the aggregate Outstanding Balance of all
Eligible Receivables of each such Obligor and its Affiliates exceeds the product
of (i) the applicable Concentration Limit for such Obligor at such time, and
(ii) the Net Receivables Pool Balance at such time.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Official Body” means any Governmental Authority or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic.

 

21



--------------------------------------------------------------------------------

“Originator” means Tampa Electric.

“Other Fees” means amounts owed by the Borrower hereunder pursuant to
Sections 2.11, 2.12, 2.13, 2.14, 8.01 and 10.10.

“Outstanding Balance” means, with respect to a Receivable at any time, the then
outstanding principal balance thereof.

“Participant” has the meaning specified in Section 10.03(f).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Investments” shall mean:

(a) direct obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States or obligations of any agency or
instrumentality thereof, if such obligations are backed by the full faith and
credit of the United States;

(b) bank obligations (including, but not limited to, certificates of deposit,
time deposits, bankers’ acceptances and deposit notes) that have a minimum
short-term rating of at least A-1 or P-1 or long-term rating of at least A or A2
from S&P or Moody’s, respectively, on the date of acquisition thereof;

(c) Money Market Mutual Funds (as defined by Rule 2a-7 of the Investment Company
Act of 1940) that have a minimum $1 billion average asset size invested in a
portfolio of high-quality short-term instruments on the date of acquisition
thereof;

(d) asset- backed securities or mortgage-backed securities that have a
short-term rating of at least A-1 or P-1 or long-term rating of at least AAA or
Aaa from S&P or Moody’s, respectively, on the date of acquisition thereof;

(e) repurchase agreements fully collateralized by U.S. government or agency
securities, bank obligations, money market instruments, asset-backed securities
or mortgage-backed securities described in clauses (a), (b), (c), or (d) on the
date of acquisition thereof;

(f) municipal securities that have a short-term rating of at least SP-1 or
MI1/VMIG-1 or a long-term rating of at least AAA or Aaa by S&P or Moody’s,
respectively, on the date of acquisition thereof;

(g) auction rate securities that have a short-term rating of at least SP-1 or
MI1/VMIG-1 or a long-term rating of at least AAA or Aaa by S&P or Moody’s,
respectively, on the date of acquisition thereof; or

 

22



--------------------------------------------------------------------------------

(h) commercial paper and corporate obligations that have a short-term rating of
at least A-1 or P-1 or a long-term rating of at least A or A2 from S&P or
Moody’s, respectively, on the date of acquisition thereof.

“Permitted Liens” means any of the following:

(a) Liens for taxes and assessments (i) which are not yet due and payable or
(ii) the validity of which are being contested in good faith by appropriate
proceedings and with respect to which the Borrower is maintaining adequate
reserves in accordance with GAAP;

(b) Liens in favor of the Program Agent or any Secured Party, including any
Liquidity Providers (but only in connection with this Agreement); and

(c) Liens in favor of the Borrower arising pursuant to the Purchase Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, Governmental Authority or other entity.

“Pool Receivable” means each Receivable in which an interest has been
transferred or purported to be transferred to the Borrower by the Originator
pursuant to the Purchase Agreement.

“Prime Rate” means, with respect to any Lender Group, the rate of interest
announced publicly by the related Reference Bank from time to time as its prime
or base rate (such rate not necessarily being the lowest or best rate charged by
such Reference Bank).

“Principal Balance” means with respect to any Tranche, the original principal
amount of a Loan made hereunder that has been allocated to such Tranche pursuant
to Section 2.03(a), as such amount may be divided or combined in accordance
therewith, in each case as reduced from time to time by (i) payments made in
accordance with Section 2.05 and (ii) Collections received by the applicable
Lender holding such Tranche from distributions made pursuant to Section 2.06 or
Section 2.07, as applicable, that have been applied to reduce the Principal
Balance of such Tranche; provided, that if such Principal Balance shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Principal Balance shall be increased by the amount of such rescinded or returned
distribution, as though it had not been received by such Lender.

“Proceeds” has the meaning ascribed thereto in Article 9 of the UCC in the State
of New York.

“Program Agent” means BTMU, in its capacity as agent for the Lenders, together
with its successors and permitted assigns.

“Program Fee” has the meaning set forth in the Fee Letter.

 

23



--------------------------------------------------------------------------------

“Program Fee Rate” has the meaning set forth in the Fee Letter.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the IRC which is not exempt under Section 408 of ERISA or
Section 4975(d) of the IRC.

“Promissory Notes” means, collectively, (i) promissory notes issued by a Conduit
Lender and (ii) participations sold by a Conduit Lender pursuant to
Section 10.03(f); provided, that the terms “Promissory Notes” shall not include
the interests sold by a Conduit Lender pursuant to an Asset Purchase Agreement.

“Pro Rata Share” means, at any time for any Committed Lender in any Lender
Group, (a) the Commitment of such Committed Lender at such time divided by the
sum of the Commitments of all Committed Lenders in such Lender Group at such
time and (b) after the Commitments of all the Committed Lenders in such Lender
Group have been terminated, the outstanding principal amount of the Loans funded
by such Committed Lender at such time divided by the outstanding principal
amount of the Loans funded by all the Committed Lenders in such Lender Group at
such time.

“Purchase Agreement” means that certain Amended and Restated Purchase and
Contribution Agreement dated as of the date hereof between the Originator and
the Borrower, as amended, restated, supplemented or otherwise modified from time
to time.

“Rate Type” means the Adjusted LIBO Rate, the Base Rate or the CP Rate.

“Rating Agencies” means each of S&P and Moody’s or their respective successors.

“Ratings Period” means each of a Level 1 Ratings Period, Level 2 Ratings Period,
Level 3 Ratings Period, Level 4 Ratings Period, Level 5 Ratings Period, Level A
Ratings Period and Level B Ratings Period.

“Receivable” means all indebtedness of an Obligor, whether a Billed Receivable
or an Unbilled Receivable, arising under a Contract from the sale, provision or
transportation of electricity or gas or the rendering of related services by the
Originator in the ordinary course of its business to an Obligor of the
Originator, including all interest, finance charges, sales taxes and other taxes
with respect thereto, and including, with respect to Unbilled Receivables
existing on the Termination Date, 100% of the amount thereafter invoiced to any
related Obligor after the Termination Date. “Receivable” shall not include any
Excluded Receivables.

“Records” means all Contracts and all other material agreements, documents,
instruments, books, records and other information (including, without
limitation, computer programs, tapes, discs, punch cards, data processing
software and related property and rights) maintained by or on behalf of the
Borrower or the Servicer with respect to the Pool Receivables, the related
Obligors and the Related Security.

“Reference Bank” means, with respect to any Lender Group, the financial
institution identified as the Reference Bank for such Lender Group on Schedule I
or such other financial institution as shall be specified by the Managing Agent
for such Lender Group in a written notice to the Borrower.

 

24



--------------------------------------------------------------------------------

“Related Security” means, with respect to any Pool Receivable: (i) all security
interests or liens and property subject thereto from time to time purporting to
secure payment of such Pool Receivable, whether pursuant to the related Contract
or otherwise, (ii) all UCC financing statements or other filings covering any
collateral securing payment of such Pool Receivable (it being understood that
such UCC financing statements will not be assigned of record to the Program
Agent unless requested by the Program Agent after an Event of Termination),
(iii) all guarantees, prepayment penalties, cancellation fees, indemnities,
warranties, letters of credit, insurance policies and proceeds and premium
refunds thereof and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Pool Receivable whether
pursuant to the related Contract or otherwise, (iv) all Records related to such
Pool Receivable, (v) all right, title and interest in and to the Purchase
Agreement, and (vi) all proceeds of the foregoing.

“Release” has the meaning specified in Section 2.06(a)(v).

“Required Reserves” means, at any time, the sum of the Loss Reserve, the
Interest and Fee Reserve and the Dilution Reserve at such time.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, any vice president, the chief financial officer or the
treasurer of such Person, any other officer, member or manager having
substantially the same authority and responsibility.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Sanctions” has the meaning set forth in Section 4.01(z).

“Scheduled Termination Date” means, (i) with respect to the Committed Lenders’
Commitments hereunder, March 23, 2018, unless such date is extended with the
consent of the parties hereto and (ii) with respect to the Conduit Lenders,
March 23, 2018, unless such date is extended with the consent of the parties
hereto; provided, that if any Lender has agreed to an extension of the Scheduled
Termination Date, then the Scheduled Termination Date shall be the date agreed
to by the Borrower and such Lender(s) as the termination date for such
extension.

“Secured Parties” means, collectively, the Lenders, each Managing Agent, the
Program Agent and each other Indemnified Party.

“Servicer” means Tampa Electric, or such other Person(s) then authorized
pursuant to Section 6.01 to service, administer, bill and collect Pool
Receivables.

 

25



--------------------------------------------------------------------------------

“Servicer Default” means the occurrence of any of the following with respect to
the Servicer:

(a) the Servicer shall fail to make any payment or deposit required to be made
by it hereunder when due, and such failure shall continue for two (2) Business
Days; or

(b) the Servicer shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Facility Document on its part
to be performed or observed and such failure remains unremedied for thirty
(30) days after it receives notice of such failure from any Affected Party or
otherwise has knowledge thereof; or

(c) any representation or warranty made or deemed to be made by the Servicer
under this Agreement, any Monthly Report, any Weekly Report, any Borrowing
Request or other information or report delivered pursuant hereto shall prove to
have been false or incorrect when made or deemed made or delivered; or

(d) an Event of Bankruptcy shall have occurred with respect to the Servicer; or

(e) the Debt Rating of the Servicer shall be (i) below BB by S&P or (ii) below
Ba2 by Moody’s or the Servicer shall cease to have a published Debt Rating from
either S&P or Moody’s; or

(f) if the Servicer is Tampa Electric, all of the issued and outstanding capital
stock of Tampa Electric shall cease to be owned, directly or indirectly, by
TECO; or

(g) if the Servicer is Tampa Electric (i) Tampa Electric or any Significant
Subsidiary shall default for a period beyond any applicable grace period (a) in
the payment of any principal, interest or other amount due under any
Indebtedness (other than trade payables or non-recourse indebtedness), or
(b) any other event shall occur or condition shall exist under an agreement, or
related agreements, under which Tampa Electric or any Significant Subsidiary has
outstanding Indebtedness (other than trade payables or non-recourse
indebtedness), if the effect of such event or condition is to permit the
acceleration of the maturity of such Indebtedness (other than trade payables or
non-recourse indebtedness), and the outstanding amount or amounts payable under
all such Indebtedness under clauses (a) and (b) equals or exceeds $50,000,000 or
(ii) an event of default shall have occurred and be continuing under an
agreement, or related agreements, under which Tampa Electric or any Significant
Subsidiary has outstanding Indebtedness (other than trade payables or
non-recourse indebtedness) of $10,000,000 or more and, in the case of this
clause (ii), such debt has been accelerated by the holder of such debt, or the
holder of such debt has attempted to accelerate but such acceleration was
prevented by applicable Governmental Rule; or

(h) if the Servicer is Tampa Electric, a final judgment or judgments shall be
entered against Tampa Electric or any Significant Subsidiary in the amount of
$50,000,000 or more (net of amounts covered by insurance) individually or in the
aggregate (other than (x) a judgment which is fully discharged within 30 days
after its entry, or (y) a judgment, the execution of which is effectively stayed
within 30 days after its entry but only for 30 days after the date on which such
stay is terminated or expires) or, in the case of injunctive relief, which if
left unstayed could reasonably be expected to have a Material Adverse Effect on
Tampa Electric.

 

26



--------------------------------------------------------------------------------

“Servicer Fee” means a fee with respect to each Monthly Period, payable in
arrears on each Fee Payment Date for the account of the Servicer, in an amount
equal to the product of (i) the aggregate Outstanding Balances of all Pool
Receivables as of the last day of such Monthly Period, (ii) the Servicer Fee
Rate and (iii) a fraction equal to the number of actual days elapsed in such
Monthly Period divided by 360; provided, that if the Servicer is not Tampa
Electric or an Affiliate of Tampa Electric, the Servicer Fee shall be reflective
on the market rate for servicing similar Receivables; provided, that it shall
not exceed 110% of the actual costs and expenses of servicing the Receivables
unless otherwise agreed among the Borrower, the Program Agent and such Servicer.

“Servicer Fee Rate” means a rate per annum equal to one-tenth of one percent
(0.10%).

“Settlement Date” means (i) during any Level A Ratings Period, the Business Day
immediately following each Monthly Reporting Date, (ii) during any Level B
Ratings Period, the Business Day immediately following each Weekly Reporting
Date, and (iii) (A) during any period when the conditions precedent set forth in
Section 3.02 are not satisfied and (B) on and after the occurrence of the
Termination Date each other Business Day specified by the Program Agent (which,
in the discretion of the Program Agent, may be as frequently as daily) in a
written notice to the Borrower and the Servicer.

“Significant Subsidiary” means any Subsidiary of Tampa Electric formed or
acquired after the Effective Date the total assets (after intercompany
eliminations) of which exceed 10% of the total assets of Tampa Electric and its
Subsidiaries (taken as a whole).

“Special Concentration Limit” has the meaning assigned to that term in the
definition of “Concentration Limit.”

“Stress Factor” means 2.5.

“Subordinated Note” means that certain Amended and Restated Subordinated Note
dated as of the date hereof, executed by the Borrower in favor of the Originator
pursuant to the Purchase Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Subsidiary” means, as to any Person, any corporation, limited liability company
or other entity of which securities, membership interests or other ownership
interests having ordinary voting power to elect a majority of the Board of
Directors, managers or other Persons performing similar functions are at the
time directly or indirectly owned by such Person.

“Tampa Electric” means Tampa Electric Company, a Florida corporation.

“Taxes Overconcentration Amount” means, at any time, the amount by which the
aggregate amount of taxes included in the Outstanding Balance of all Receivables
exceeds the product of (i) the percentage set forth on Schedule IV hereto under
the heading “Taxes

 

27



--------------------------------------------------------------------------------

Overconcentration Percentage” applicable to the Ratings Period then in effect at
such time and (ii) the aggregate amount of taxes included in the Outstanding
Balance of all Pool Receivables at such time.

“TECO” means TECO Energy, Inc., a Florida corporation.

“TECO Subordinated Debentures” means the 8.50% Junior Subordinate Notes due
2041, issued by TECO on December 20, 2000, in the original principal amount of
$206,200,000.

“Termination Date” means the earliest to occur of (i) the earliest Scheduled
Termination Date, (ii) the declaration or automatic occurrence of the
Termination Date pursuant to Section 7.01, (iii) the “Purchase Termination Date”
(as defined in the Purchase Agreement), and (iv) that Business Day which the
Borrower designates as the Termination Date by notice to the Program Agent and
each Managing Agent at least five (5) Business Days prior to such Business Day.

“Total Debt” means, without duplication, Indebtedness of Tampa Electric and its
Significant Subsidiaries determined on a consolidated basis outstanding at the
date of any determination thereof, but expressly excluding (a) Non-Recourse
Indebtedness of Tampa Electric and its Subsidiaries, (b) junior subordinated
debentures issued by Tampa Electric and its Subsidiaries; provided that such
junior subordinated debentures have subordination and deferral features
substantially similar to those in the TECO Subordinated Debentures, and
(c) preferred stock of Tampa Electric and its Subsidiaries in an amount not to
exceed 10% of Tampa Electric’s Capitalization on such date.

“Tranche” has the meaning specified in Section 2.03(a).

“Tranche Period” means, with respect to any Tranche:

(a) in the case of any Tranche in respect of which Interest is computed by
reference to the CP Rate, (i) initially, the period commencing on (and
including) the first Borrowing Date and ending on (and including) the last day
of the Monthly Period in which such Borrowing Date occurs, and (ii) thereafter,
each successive period commencing on (but excluding) the last day of the
immediately preceding Monthly Period for such Tranche and ending on (and
including) the last day of such Monthly Period; and

(b) in the case of any Tranche in respect of which Interest is computed by
reference to the Alternative Rate, each period from one to and including 30 days
in the case of a Tranche funded at the Base Rate, or a period of one, two, three
or six months in the case of a Tranche funded at the Adjusted LIBO Rate, as the
Borrower shall select in a written notice to the Program Agent and the Lenders
not later than 1:00 P.M. (New York City time) on the third Business Day
immediately before the first day of such Tranche Period, each such Tranche
Period for such Tranche to commence on the last day of the immediately preceding
Tranche Period for such Tranche (or if there is no such Tranche Period, on the
applicable Borrowing Date thereof), except that if the Program Agent and the
Lenders shall not have received such notice before 1:00 P.M. on such third
Business Day, such Tranche Period shall be one day; provided, however, that:

 

28



--------------------------------------------------------------------------------

(i) any Tranche Period (other than of one day) which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day (provided, however, that if Interest in respect of such Tranche
Period is computed by reference to the Adjusted LIBO Rate, and such Tranche
Period would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Tranche
Period shall end on the next preceding Business Day);

(ii) in the case of any Tranche Period of one day, (A) if such Tranche Period is
the initial Tranche Period for a Tranche, such Tranche Period shall be the
applicable Borrowing Date; (B) any subsequently occurring Tranche Period which
is one day shall, if the immediately preceding Tranche Period is more than one
day, be the last day of such immediately preceding Tranche Period and, if the
immediately preceding Tranche Period is one day, be the day next following such
immediately preceding Tranche Period; and (C) if such Tranche Period occurs on a
day immediately preceding a day which is not a Business Day, such Tranche Period
shall be extended to the next succeeding Business Day;

(iii) in the case of any Tranche Period for any Tranche which commences before
the Termination Date and would otherwise end on a date occurring after the
Termination Date, such Tranche Period shall end on the Termination Date and the
duration of each Tranche Period which commences on or after the Termination Date
shall be a period from and including the last day of the immediately preceding
Tranche Period (or, in the case of the initial Tranche Period immediately
following the Termination Date, from and including the Termination Date) to but
excluding the next Interest Payment Date; and

(iv) at any time when the Base Rate shall have been in effect for a Tranche
Period of ten consecutive Business Days, and the conditions set forth in clauses
(i) and (iv) of the definition of Alternative Rate do not exist, any Lender may,
upon one Business Day’s notice to the Borrower (with a copy to the Program
Agent), select as the next succeeding Tranche Period for such Tranche (and any
subsequent Tranche Periods designated by such Lender) a period of one month
during which Interest shall be computed by reference to the Adjusted LIBO Rate;
provided, however, that prior to such selection the Borrower may notify the
applicable Lender that, in view of anticipated Collections and repayments,
Interest should continue to be computed by reference to the Base Rate.

“Transaction Parties” means, collectively, the Borrower, the Originator and (so
long as it is Tampa Electric or an Affiliate thereof) the Servicer.

“Turnover Ratio” means as of any Monthly Reporting Date and continuing to (but
excluding) the next succeeding Monthly Reporting Date, an amount equal to the
product of (i) the aggregate Outstanding Balance of all Pool Receivables as of
the close of business on the last day of the immediately preceding Monthly
Period divided by the aggregate amount of Collections received during such
Monthly Period and (ii) 30.

 

29



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unbilled Receivable” means any Receivable for goods delivered or services
performed for the related Obligor, and with respect to which no invoice has been
submitted to such Obligor for payment of the amount thereof.

“Unbilled Receivables Amount” means, at any time, the amount equal to the
aggregate Outstanding Balance of all Unbilled Receivables at such time minus the
Unbilled Receivables Reduction Amount at such time.

“Unbilled Receivables Adjustment Factor” means, on any Monthly Reporting Date,
and continuing until (but not including) the next Monthly Reporting Date, an
amount equal to a ratio, the numerator of which is the aggregate Outstanding
Balance of all Billed Receivables which are not Eligible Receivables as of the
end of the most recently ended Monthly Period and the denominator of which is
the aggregate Outstanding Balance of all Billed Receivables as of the end of
such Monthly Period.

“Unbilled Receivable Overconcentration Amount” means, at any time, the excess of
(i) the Unbilled Receivables Amount at such time over (ii) the product of
(a) the percentage set forth on Schedule IV hereto under the heading “Unbilled
Receivables Overconcentration Percentage” applicable to the Ratings Period then
in effect at such time and (b) the Unbilled Receivables Amount at such time.

“Unbilled Receivables Reduction Amount” means, at any time, the product of
(i) the aggregate Outstanding Balance of all Unbilled Receivables at such time
and (ii) the Unbilled Receivables Adjustment Factor at such time.

“Weekly Report” means a report furnished by the Servicer to the Managing Agents
on each Weekly Reporting Date pursuant to Section 5.05(e), in substantially the
form of Exhibit C-2, reflecting information for the seven (7) day period ending
on the day immediately preceding such Weekly Reporting Date.

“Weekly Reporting Date” means each Wednesday (or if such day is not a Business
Day, the next succeeding Business Day).

“Wholesale Electric Receivable” means a Receivable arising from the sale,
provision or transportation of electricity or the rendering of related services
by the Originator to Obligors that are not retail end users.

“Wholesale Gas Receivable” means a Receivable arising from the sale, provision
or transportation of gas or the rendering of related services by the Originator
to Obligors that are not retail end users.

“Wholesale Gas Receivable Overconcentration Amount” means, at any time, the
excess of (i) the aggregate Outstanding Balance of all Eligible Receivables
which are Wholesale Gas Receivables at such time over (ii) the product of
(a) 10% and (b) the aggregate Outstanding Balance of all Pool Receivables at
such time.

 

30



--------------------------------------------------------------------------------

SECTION 1.02. Other Terms and Constructions. Under this Agreement, all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP as in effect in the United States, and all accounting
determinations made and all financial statements prepared hereunder shall be
made and prepared in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9. The words “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a
whole, including the exhibits and schedules hereto, as the same may from time to
time be amended or supplemented and not to any particular section, subsection,
or clause contained in this Agreement, and all references to Sections, Exhibits
and Schedules shall mean, unless the context clearly indicates otherwise, the
Sections hereof and the Exhibits and Schedules attached hereto, the terms of
which Exhibits and Schedules are hereby incorporated into this Agreement. The
captions and section numbers appearing in this Agreement are inserted only as a
matter of convenience and do not define, limit, construe or describe the scope
or intent of the provisions of this Agreement. Each of the definitions set forth
in Section 1.01 hereof shall be equally applicable to both the singular and
plural forms of the defined terms. Unless specifically stated otherwise, all
references herein to any agreements, documents or instruments shall be
references to the same as amended, restated, supplemented or otherwise modified
from time to time.

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

SECTION 2.01. The Loans.

(a) On the terms and subject to the conditions hereof, on the Effective Date,
and thereafter from time to time prior to the Termination Date, each Conduit
Lender may in its sole discretion, and each Committed Lender shall, if the
Conduit Lender in its related Lender Group elects not to, make Loans to the
Borrower in an amount, for each Lender Group, equal to its Lender Group
Percentage of the amount requested by the Borrower pursuant to Section 2.02;
provided that no Lender shall make any such Loan if, after giving effect to such
Loan:

(i) the aggregate outstanding Principal Balance of the Tranches funded by such
Lender hereunder shall exceed its Conduit Lending Limit (in the case of a
Conduit Lender) or Commitment (in the case of a Committed Lender);

(ii) the Aggregate Principal Balance shall exceed the Facility Limit;

(iii) the sum of (A) the aggregate Face Amount of Promissory Notes issued by the
Conduit Lender(s) in such Lender Group to fund or maintain the Loans hereunder
and (B) the aggregate outstanding Principal Balance of the Tranches funded
hereunder by the Lenders in such Lender Group other than through the issuance of
Promissory Notes, shall exceed the Lender Group Limit for such Lender Group; and

 

31



--------------------------------------------------------------------------------

(iv) the Aggregate Principal Balance shall exceed the Borrowing Base.

If there is more than one Committed Lender in a Lender Group, each such
Committed Lender shall lend its Pro Rata Share of such Lender Group’s Lender
Group Percentage of each requested Loan, to the extent such Loan is not made by
the related Conduit Lender. Each Borrowing shall be in a minimum principal
amount equal to $5,000,000 and in integral multiples of $1,000,000 in excess
thereof. Subject to the foregoing and to the limitations set forth in
Section 2.05, the Borrower may borrow, prepay and reborrow the Loans hereunder.

(b) Reduction of the Facility Limit. The Borrower may, from time to time upon at
least three (3) Business Days’ prior written notice to each Managing Agent,
elect to reduce the Facility Limit in whole or in part, provided that after
giving effect to any such reduction and any principal payments on such date, the
Aggregate Principal Balance shall not exceed the Facility Limit. Any such
reduction shall be in a minimum amount of $5,000,000 and in integral multiples
of $1,000,000 in excess thereof. Any such reduction shall, (i) reduce each
Lender Group Limit (and the corresponding Conduit Lending Limit(s)) hereunder
ratably in accordance with their respective Lender Group Percentages and
(ii) reduce each Committed Lender’s Commitment ratably within its Lender Group
in accordance with each Committed Lender’s Pro Rata Share. Once the Facility
Limit is reduced pursuant to this Section 2.01(b) it may not subsequently be
reinstated without the consent of each Committed Lender.

SECTION 2.02. Borrowing Procedures.

(a) Borrowing Requests.

(i) The Borrower shall request a Borrowing hereunder by submitting to the
Program Agent and each Managing Agent a written notice, substantially in the
form of Exhibit B (each, a “Borrowing Request”) at least two (2) Business Days
prior to the date of the proposed Borrowing (each, a “Borrowing Date”),
provided, however, that the Borrower may request a Loan from the Conduit Lenders
by delivering a Borrowing Request no later than 12:00 noon (New York City time)
on the Business Day before the proposed Borrowing Date, and provided further,
however, that if the Conduit Lenders have declined to fund any Borrowing Request
and the Borrower is requesting that all Loans to be made on such Borrowing Date
accrue Interest at the Base Rate, the Borrower shall submit such Borrowing
Request not later than 12:00 noon (New York City time) on the Borrowing Date.
Promptly after its receipt thereof, each Managing Agent shall promptly forward a
copy of each Borrowing Request to the Lenders in its Lender Group.

(ii) Each Borrowing Request shall: (A) specify (1) the amount of the requested
Borrowing and the allocation of such amount among the Lender Groups (which shall
be proportional to the respective Conduit Lending Limits of the Conduit Lenders
in each Lender Group), (2) the Aggregate Principal Balance after giving effect
to such Borrowing, (3) the desired Borrowing Date, and (4) the account of the
Borrower to which the proceeds of such Borrowing are to be remitted, and
(B) certify that, after giving effect to the proposed Borrowing, no Borrowing
Base Deficiency would exist.

 

32



--------------------------------------------------------------------------------

(b) Conduit Lender Acceptance or Rejection. If a Conduit Lender shall receive a
Borrowing Request, such Conduit Lender shall instruct the related Managing Agent
to accept or reject such request by no later than the close of business on the
Business Day immediately following the date of the applicable Borrowing Request.
If a Conduit Lender rejects a Borrowing Request, the related Managing Agent
shall promptly notify the Borrower and the related Committed Lenders of such
rejection. If a Conduit Lender declines to fund its portion of any Borrowing
Request, the Borrower may cancel and rescind such Borrowing Request in its
entirety upon notice thereof received by the Program Agent and each Managing
Agent prior to the close of business on the Business Day immediately prior to
the proposed Borrowing Date. At no time will a Conduit Lender be obligated to
make Loans hereunder regardless of any notice given or not given pursuant to
this Section.

(c) Committed Lender’s Commitment.

(i) If a Conduit Lender rejects a Borrowing Request and the Borrower has not
cancelled such Borrowing Request in accordance with clause (b) above, any Loan
requested by the Borrower in such Borrowing Request that would otherwise be made
by such Conduit Lender shall be made by the related Committed Lenders in its
Lender Group on a pro rata basis in accordance with their respective Pro Rata
Shares of such Loan.

(ii) The obligations of any Committed Lender to make Loans hereunder are several
from the obligations of any other Committed Lenders (whether or not in the same
Lender Group). The failure of any Committed Lender to make Loans hereunder shall
not release the obligations of any other Committed Lender (whether or not in the
same Lender Group) to make Loans hereunder, but no Committed Lender shall be
responsible for the failure of any other Committed Lender to make any Loan
hereunder.

(iii) Notwithstanding anything herein to the contrary, a Committed Lender shall
not be obligated to fund any Loan at any time on or after the Termination Date
or if, after giving effect to such Loan, the aggregate outstanding Loans funded
by such Committed Lender hereunder would exceed an amount equal to (i) such
Committed Lender’s Commitment less (ii) such Committed Lender’s ratable share of
the aggregate outstanding principal balance of the Loans held by the Conduit
Lender(s) in such Committed Lender’s Lender Group.

(d) Disbursement of Funds. On each Borrowing Date, each applicable Lender shall
remit its share of the aggregate amount of the Loans requested by the Borrower
to the account of its related Managing Agent specified therefor to such Lender
by 1:30 p.m. (New York City time) by wire transfer of same day funds. Upon
receipt of such funds, each Managing Agent shall remit such funds by wire
transfer of same day funds to the account of the Borrower specified in the
related Borrowing Request by 3:00 p.m. (New York City time) to the extent it has
received such funds from the Lenders in its Lender Group no later than 1:30 p.m.
(New York City time).

 

33



--------------------------------------------------------------------------------

SECTION 2.03. Tranches.

(a) Generally. Each Loan shall be allocated to one or more “Tranche Periods” as
set forth in the definition of such term. Any portion of a Loan having one
Tranche Period and one Rate Type is referred to herein as a “Tranche”. The
Borrower shall from time to time select Tranche Periods and Rate Types with
respect to Tranches funded by the Committed Lenders, subject to the provisions
of this Agreement and provided that no Event of Termination has occurred. At all
times after the occurrence of an Event of Termination, each Committed Lender
shall select the Tranche Periods and Rate Types with respect to the Tranches it
funds hereunder. Either the Borrower or, following an Event of Termination, the
applicable Lender, may, upon notice to the other party received at least three
Business Days prior to the last day of any Tranche Period in the case of the
Borrower giving notice, or up to the last day of such Tranche Period in the case
of the Lender giving notice, either (i) divide any Tranche originating on such
last day or having a Tranche Period ending on such last day into two or more
Tranches having an aggregate Principal Balance equal to the Principal Balance of
such divided Tranche, or (ii) combine any two or more Tranches originating on
such last day or having Tranche Periods ending on such last day into a single
Tranche having a Principal Balance equal to the aggregate of the Principal
Balance of such Tranches; provided, however, that no Tranche with respect to
which Interest is determined by reference to the CP Rate may be combined with a
Tranche with respect to which Interest is determined by reference to the
Alternate Rate, and a Tranche held by one Lender may not be combined with any
Tranche held by any other Lender.

(b) Illegality. Notwithstanding any other provision of this Agreement, if the
adoption of or any change in any Law or in the interpretation or application
thereof by any relevant Governmental Authority shall make it unlawful for any
Lender, in its reasonable determination, to fund or maintain Tranches for which
Interest is calculated by reference to the LIBO Rate (each a “LIBOR Tranche”) as
contemplated by this Agreement or to obtain in the interbank Eurodollar market
the funds with which to make or maintain any such LIBOR Tranche, such Lender
shall promptly notify the Program Agent, its Managing Agent and the Borrower
thereof whereupon, until such Lender notifies the Borrower and the Program Agent
that the circumstances giving rise to such suspension no longer exist, (i) the
obligation of such Lender to fund or maintain LIBOR Tranches shall forthwith be
suspended and (ii) such Lender’s then outstanding LIBOR Tranches, if any, shall
be converted on the last day of the Tranche Period for such Tranches or within
such earlier period as required by Law into Tranches that accrue Interest based
on the Base Rate (each a “Base Rate Tranche”). Before giving any notice to the
Program Agent, its Managing Agent and the Borrower pursuant to this clause (b),
such Lender shall designate a different office as its lending office if such
designation would avoid the need for giving such notice and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

(c) LIBO Rate Inadequate; Inability to Determine LIBO Rate. If prior to the
commencement of any Tranche Period for a LIBOR Tranche, either (i) the related
Lender reasonably determines that the rate at which deposits of Dollars are
being offered to such Lender in the London interbank market does not accurately
reflect the cost to such Lender of funding or maintaining LIBOR Tranches for
such Tranche Period or (ii) the related Lender is unable, after reasonable
attempts, to obtain Dollars in the London interbank market to fund or maintain
such Tranche for such Tranche Period, then such Lender shall give notice thereof
to the Borrower, its

 

34



--------------------------------------------------------------------------------

Managing Agent and the Program Agent by telephone or telecopy as promptly as
practicable thereafter and, until such Lender notifies the Borrower, its
Managing Agent and the Program Agent that the circumstances giving rise to such
suspension no longer exist, (A) the obligations of the such Lender to make LIBOR
Tranches or to continue or convert outstanding Tranches as or into LIBOR
Tranches shall be suspended, (B) each outstanding LIBOR Tranche funded by such
Lender shall be converted into a Base Rate Tranche on the last day of the
Tranche Period applicable thereto, and (C) if any Borrowing Request requests a
LIBOR Tranche, the portion of such Borrowing to be funded by such Lender shall
be made as a Base Rate Tranche.

SECTION 2.04. Interest and Fees. On each Interest Payment Date for a Tranche,
the Borrower shall pay to each Lender (or its related Managing Agent) all
accrued and unpaid Interest with respect to such Tranche. The Borrower shall pay
to each Managing Agent the Liquidity Fees and Program Fees in the amounts and on
the dates set forth in each of the Fee Letters. On or before the first Business
Day after the end of each Tranche Period in respect of which Interest is
computed by reference to the CP Rate, the related Lender (or the related
Managing Agent on behalf of such Lender) shall furnish the Borrower with an
invoice setting forth the amount of the accrued and unpaid Interest for such
Tranche Period. On or before the first Business Day after the end of each
calendar month each Managing Agent shall furnish the Borrower with an invoice
setting forth the amount of the accrued and unpaid Liquidity Fees and Program
Fees payable to the Lenders in such Managing Agent’s Lender Group. All payments
of Interest and fees shall be made out of Collections, the proceeds of Loans or,
if the Program Agent consents, such other funds available to the Borrower.

SECTION 2.05. Optional Prepayments. The Borrower may, at its option, prepay on
any Business Day all or any portion of any Loan upon prior written notice
delivered to each Managing Agent not later than 11:00 A.M. (New York City time)
three (3) Business Days prior to the date of such payment, provided, however,
that a Loan from a Conduit Lender may be prepaid upon a written notice delivered
to each Managing Agent not later than 11:00 A.M. (New York City time) one
(1) Business Day prior to the date of such payment, and provided further,
however, that a Loan bearing interest at the Base Rate may be prepaid upon a
written notice delivered to each Managing Agent not later than 11:00 A.M. (New
York City time) on the date of such payment. Each such notice shall be in the
form attached as Exhibit J and shall (i) specify the aggregate amount of the
prepayment to be made on the Loans and the Loans to which such prepayment is to
be applied and (ii) specify the Business Day on which the Borrower will make
such prepayment. Each such prepayment shall be in a minimum principal amount
equal to $2,000,000 and in integral multiples of $1,000,000 in excess thereof
and shall be made ratably among the Lenders based on the aggregate Principal
Balance of the Tranches held by each. At the request of any Managing Agent, each
such prepayment of the Loans to the Lenders in such Managing Agent’s Lender
Group must be accompanied by a payment of all accrued and unpaid Interest on the
amount prepaid and any other amounts (including amounts payable under
Section 2.13) due from the Borrower hereunder in respect of such prepayment. Any
such prepayment shall be made (a) out of Collections or (b) with such other
funds available to the Borrower; provided that in the case of clause (b),
(i) the related prepayment notice delivered to each Managing Agent indicates
that the Borrower intends to use funds other than Collections for such
prepayment and describes the nature of such funds and (ii) each Managing Agent
has notified the Borrower that such Managing Agent consents to the use of such
other funds for such prepayment (it being understood that a Managing Agent shall
withhold such consent only if such Managing

 

35



--------------------------------------------------------------------------------

Agent has determined in its reasonable business judgment that the receipt by any
Secured Party of such other funds could be rescinded or otherwise required to be
returned or that the use of such other funds for the repayment of the Loans
could impair the rights of the Secured Parties under this Agreement).

SECTION 2.06. Application of Collections Prior to Termination Date.

(a) On each Business Day prior to the Termination Date, the Servicer shall cause
all Collections received on such day to be applied in the following order and
priority; provided, however, that any amounts required to be paid under
Section 2.06(b) shall be paid before any payments are made under this Section
2.06(a):

(i) first, if a Borrowing Base Deficiency exists, or the Aggregate Principal
Balance exceeds the Facility Limit, to the Managing Agents, on behalf of the
applicable Lenders, an amount equal to such Borrowing Base Deficiency or the
amount necessary to cause the Aggregate Principal Balance to be less than or
equal to the Facility Limit, as applicable (such amount to be allocated among
the Lenders ratably in accordance with the outstanding principal balance of the
Loans held by each);

(ii) second, in the event that at least one Committed Lender has agreed to any
extension of the Scheduled Termination Date requested by the Borrower, and at
least one Lender has not agreed to such extension (each such Lender, a
“Non-Renewing Lender”), then, from and after the occurrence of the Scheduled
Termination Date for any Non-Renewing Lender, to each such Non-Renewing Lender,
in payment of the outstanding principal balance of its Loans, in an amount equal
to such Non-Renewing Lender’s ratable share (in accordance with the respective
outstanding principal balance of the Loans made by each of the Lenders) of the
balance of such Collections (such ratable share to be determined on each
Business Day, solely for the purposes of this clause (ii), based upon the
outstanding Loans of the Lenders immediately preceding such Scheduled
Termination Date, until such Non-Renewing Lender’s outstanding Loans are reduced
to zero;

(iii) second, if the Managing Agent of a Conduit Lender has notified the
Borrower and the Servicer that such Conduit Lender shall not make any more
Loans, to such Conduit Lender, in reduction of its outstanding Loans, in an
amount equal to such Conduit Lender’s ratable share of the balance of such
Collections (in accordance with the outstanding principal balance of such Loans
held by each Lender) until the principal balance of the Loans of such Conduit
Lender is reduced to zero;

(iv) third, if any Borrower Obligations (other than Interest, Liquidity Fees,
Program Fees, the Servicer Fee and Loans) are then due and payable by the
Borrower to any Secured Party, pay to each such Secured Party (ratably in
accordance with the amounts owing to each) the Borrower Obligations so due and
payable; and

(v) fourth, remit any remaining Collections to the Borrower for application in
accordance with Section 2.06(c) below (any such remittance, a “Release”);

 

36



--------------------------------------------------------------------------------

provided that, if the conditions precedent for such Release set forth in
Section 3.02 are not satisfied, the Servicer shall deposit such Collections into
the Collection Account or such other account as designated by the Program Agent
for application on the next Business Day in accordance with this Section 2.06 or
Section 2.07, as applicable.

(b) On each Interest Payment Date for a Tranche, the Servicer shall remit to the
Managing Agents, on behalf of the applicable Lenders, solely out of Collections
or the proceeds of Loans, the accrued and unpaid Interest in respect of such
Tranche. On each Fee Payment Date, the Servicer shall pay, solely out of
Collections or the proceeds of Loans, (i) all accrued and unpaid Liquidity Fees
and Program Fees then due and payable to the Persons entitled thereto and
(ii) to itself, all accrued and unpaid Servicer Fees then due and payable.

(c) Any Collections remitted to the Borrower pursuant to Section 2.06(a)(v)
shall be applied by the Servicer, on behalf of the Borrower: (i) first, if so
requested by the Borrower, to pay or prepay (or set aside for the payment or
prepayment of) Loans, (ii) second, to pay the purchase price for Receivables to
be acquired by the Borrower from the Originator on such day under the Purchase
Agreement, (iii) third, to repay the principal of, and accrued and unpaid
interest on, the Subordinated Note, and (iv) fourth, in such other manner as the
Borrower may specify and that is not prohibited by the terms of the Facility
Documents.

SECTION 2.07. Application of Collections After Termination Date.

(a) On the Termination Date, the Servicer shall deposit to the Collection
Account all Collections held by it on such date (including amounts previously
set aside or held by it pursuant to Section 2.06). On each Business Day
thereafter, the Servicer shall deposit to the Collection Account, within one
(1) Business Day of its receipt thereof, all Collections received by it that
have not previously been deposited to the Collection Account. The Servicer shall
not make any withdrawals from the Collection Account during such period.

(b) On each Settlement Date from and after the Termination Date, the Servicer
shall cause all Collections received since the prior Settlement Date, and all
funds, if any, on deposit in the Collection Account that have not been
previously applied hereunder (including, without limitation, any investment
earnings received with respect to such funds) to be applied in the following
order of priority:

(i) first, to the Program Agent an amount equal to the Borrower Obligations
(other than those described in clause (iii) below) owing to the Program Agent in
respect of costs and expenses of the type described in Section 10.10 incurred by
it in connection with the enforcement of any Facility Document or the collection
of any amounts due thereunder;

(ii) second, to the Servicer (if not Tampa Electric or an Affiliate of Tampa
Electric) the accrued and unpaid Servicer Fee and, if not otherwise paid, at the
direction of the Majority Managing Agents, pay to each Approved Sub-servicer all
amounts then due and payable pursuant to the contract between the Servicer and
such Approved Sub-servicer;

 

37



--------------------------------------------------------------------------------

(iii) third, to the Lenders, the Managing Agents and the Program Agent, on a pro
rata basis, an amount equal to the aggregate accrued and unpaid Interest,
Liquidity Fees and Program Fees;

(iv) fourth, to the Lenders an amount equal to the Aggregate Principal Balance
(such amount to be allocated among the Lenders ratably in accordance with the
outstanding principal balance of the Loans held by each);

(v) fifth, if any Borrower Obligations (other than the amounts paid pursuant to
clauses (i) through (iv) above) are then due and payable by the Borrower to any
Secured Party, to each such Secured Party (ratably in accordance with the
amounts owing to each) the Borrower Obligations so due and payable;

(vi) sixth, to the Servicer (if Tampa Electric or an Affiliate of Tampa
Electric) the accrued and unpaid Servicer Fee; and

(vii) seventh, on the Final Collection Date, remit any remaining funds to the
Borrower.

SECTION 2.08. Deemed Collections. If on any day the Outstanding Balance of any
Pool Receivable is either reduced or canceled as a result of a Dilution Factor,
the Borrower shall be deemed to have received on such day, an amount equal to
the amount of such reduction, or in the case of a cancellation, the Outstanding
Balance of such Diluted Receivable; provided, that such Deemed Collections may
be applied to the purchase price paid to the Originator for newly purchased
Receivables or to reduce the outstanding balance of the Subordinated Note to the
extent permitted under the Purchase Agreement. If the Borrower is on any day
deemed to have received Collections pursuant to this Section 2.08 from and after
the Termination Date, on such day the Borrower shall pay an amount of funds
equal to such deemed Collections to the Servicer for allocation and application
in accordance with Section 2.07.

SECTION 2.09. Payments and Computations, Etc. All amounts to be paid or
deposited by the Borrower or the Servicer hereunder shall be paid or deposited
in accordance with the terms hereof no later than 2:00 p.m. (New York City time)
on the day when due in lawful money of the United States of America in
immediately available funds to the Collection Account or such account as the
Program Agent or the relevant Managing Agents may designate prior to such
payment from time to time in writing. The Borrower and the Servicer (only with
respect to amounts payable pursuant to Section 8.02) shall, to the extent
permitted by law, pay to the Affected Party interest on all amounts not paid or
deposited or debited by such Person when due hereunder at 2% per annum above the
Base Rate, payable on demand. All computations of interest and all computations
of Interest, Liquidity Fees, Program Fees and Servicer Fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first but excluding the last day) elapsed; provided, that all computations
of Interest on Base Rate Tranches shall be made on the basis of a year of 365
days for the actual number of days (including the first but excluding the last
day) elapsed. In no event shall any provision of this Agreement require the
payment or permit the collection of Interest in excess of the maximum permitted
by applicable law. In the event that any payment hereunder (whether constituting
a repayment of Loans or a payment of Interest or any other amount) is rescinded
or must otherwise be returned for any reason, the amount of such payment shall
be restored and such payment shall be considered not to have been made.

 

38



--------------------------------------------------------------------------------

SECTION 2.10. [Reserved].

SECTION 2.11. Interest Protection.

(a) If due to either: (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation by any Governmental Authority of any law or
regulation (other than laws or regulations relating to taxes) after the date
hereof or (ii) the compliance by any Lender or any Liquidity Provider with any
directive or request from any central bank or other Governmental Authority
(whether or not having the force of law) imposed after the date hereof,
(1) there shall be an increase in the cost to such Lender or such Liquidity
Provider of funding or maintaining any Tranche which accrues Interest at the
Adjusted LIBO Rate or the CP Rate hereunder or of extending a commitment in
respect thereof, or (2) such Lender or such Liquidity Provider shall be required
to make a payment calculated by reference to any Tranche which accrues Interest
at the Adjusted LIBO Rate or the CP Rate funded by it or Interest received by
it, then the Borrower shall, from time to time, within thirty (30) days after
demand by the related Managing Agent, pay such Managing Agent for the account of
such Lender or such Liquidity Provider (as a third party beneficiary, in the
case of any Affected Party other than one of the Lenders), that portion of such
increased costs incurred, amounts not received or required payment made or to be
made, which such Managing Agent reasonably determines is attributable to funding
and maintaining, or extending a commitment to fund, any Tranche which accrues
Interest at the Adjusted LIBO Rate or the CP Rate hereunder or pursuant to any
Asset Purchase Agreement or similar liquidity facility.

(b) Each Managing Agent will promptly notify the Borrower and the Program Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle any Lender or related Liquidity Provider in its Lender Group to
compensation pursuant to Section 2.11(a). Each Lender or Liquidity Provider will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender or Liquidity Provider, be otherwise disadvantageous to it. In
determining the amount of such compensation, such Lender may use any reasonable
averaging and attribution methods. The applicable Lender or Liquidity Provider
(or such party’s related Managing Agent) shall submit to the Borrower a
certificate describing such increased costs incurred, amounts not received or
receivable or required payment made or to be made, which certificate shall be
conclusive in the absence of manifest error.

(c) If less than all Lenders claim reimbursement from the Borrower pursuant to
Section 2.11(a), each such Lender claiming reimbursement shall be obligated, at
the request of the Borrower, to assign all of its rights and obligations
hereunder to (i) the Lenders of its Lender Group hereunder that are willing to
accept such rights and obligations or (ii) another financial institution
nominated by the Borrower which is reasonably acceptable to the other Lenders in
such Lender Group and is willing to participate in this Agreement through the
Scheduled Termination Date in place of such Lender; provided, that (x) the
Lender claiming reimbursement receives payment in full, pursuant to an
Assignment and Acceptance, of an amount equal to the

 

39



--------------------------------------------------------------------------------

aggregate outstanding principal balance of all Loans and all other accrued an
unpaid Borrower Obligations owing to it and (ii) the replacement Committed
Lender proposed by the Borrower otherwise satisfies the requirements of
Section 10.03(b). For the purposes of this Section 2.11, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules guidelines
and directives promulgated thereunder are deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted or adopted.

SECTION 2.12. Increased Capital.

(a) If either (i) the introduction of or any change in or in the interpretation
by any Official Body of any law or regulation or (ii) compliance by any Affected
Party with any directive or request from any central bank or other Official Body
(whether or not having the force of law) imposed after the date hereof affects
or would affect the amount of capital required or expected to be maintained by
such Affected Party or such Affected Party reasonably determines that the amount
of such capital is increased by or based upon the existence of any Lender’s
agreement to make or maintain Loans hereunder and other similar agreements or
facilities and such event would have the effect of reducing the rate of return
on capital of such Affected Party by an amount deemed by such Affected Party to
be material, then, within thirty (30) days after demand by such Affected Party
or the related Managing Agent, the Borrower shall pay to such Affected Party (as
a third party beneficiary, in the case of any Affected Party other than one of
the Lenders) or the related Managing Agent for the account of such Affected
Party from time to time, as specified by such Affected Party or such Managing
Agent, additional amounts sufficient to compensate such Affected Party in light
of such circumstances, to the extent that such Affected Party or such Managing
Agent on behalf of such Affected Party reasonably determines such increase in
capital to be attributable to the existence of the applicable Lender’s
agreements hereunder.

(b) Each Managing Agent will promptly notify the Borrower and the Program Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle any Lender or Affected Party in its Lender Group to compensation
pursuant to Section 2.12(a). Each Lender or Affected Party will designate a
different lending office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Lender or
Affected Party, be otherwise disadvantageous to it. In determining the amount of
such compensation, such Lender or Affected Party may use any reasonable
averaging and attribution methods. The applicable Lender or Affected Party (or
such party’s related Managing Agent) shall submit to the Borrower a certificate
describing such compensation, which certificate shall be conclusive in the
absence of manifest error.

(c) If less than all Lenders claim reimbursement from the Borrower pursuant to
Section 2.12(a), each such Lender claiming reimbursement shall be obligated, at
the request of the Borrower, to assign all of its rights and obligations
hereunder to (i) the Lenders of its Lender Group hereunder that are willing to
accept such rights and obligations or (ii) another financial institution
nominated by the Borrower which is reasonably acceptable to the other Lenders in
such Lender Group and is willing to participate in this Agreement through the
Scheduled Termination Date in place of such Lender; provided, that (x) the
Lender claiming reimbursement receives payment in full, pursuant to an
Assignment and Acceptance, of an amount equal to the aggregate outstanding
principal balance of all Loans and all other accrued an unpaid Borrower

 

40



--------------------------------------------------------------------------------

Obligations owing to it and (ii) the replacement Committed Lender proposed by
the Borrower otherwise satisfies the requirements of Section 10.03(b). For the
purposes of this Section 2.12, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules guidelines and directives promulgated
thereunder or issued in connection therewith are deemed to have been introduced
or adopted after the date hereof, regardless of the date enacted, adopted or
issued and (iii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, are deemed
to have been introduced or adopted after the date hereof, regardless of the date
enacted, adopted or issued.

SECTION 2.13. Funding Losses. In the event that any Liquidity Provider or any
Lender shall incur any loss, expense or Liquidation Fees (including, without
limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Liquidity Provider or
Lender in order to fund or maintain any Loan or interest therein) as a result of
(i) any reduction of the Principal Balance of any Tranche at any time or
conversion of any Tranche to another Tranche prior to the originally scheduled
last day of the converted Tranche, (ii) any transfer of any Loan or interest
therein from a Conduit Lender to its Liquidity Providers, or (iii) any Loan not
being made in accordance with a request therefor under Section 2.02, then, upon
demand from the related Managing Agent to Borrower, Borrower shall pay to such
Managing Agent for the account of such Liquidity Provider or Lender, the amount
of such loss, expense or Liquidation Fees. Such written notice shall, in the
absence of manifest error, be conclusive and binding upon Borrower.

SECTION 2.14. Taxes.

(a) Except to the extent required by applicable law, any and all payments and
deposits required to be made hereunder or under any instrument delivered
hereunder by the Borrower hereunder shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto (except for
net income taxes that are imposed by the United States and franchise taxes and
net income taxes that are imposed on such Affected Party by the state or foreign
jurisdiction under the laws of which such Affected Party is organized or any
political subdivision thereof). If the Borrower or the Servicer shall be
required by law to make any such deduction, (i) the Borrower shall make an
additional payment to such Affected Party, in an amount sufficient so that,
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14), such Affected Party receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower (or the Servicer, on its behalf) shall make such
deductions and (iii) the Borrower (or the Servicer, on its behalf) shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes or similar levies which
arise from any payment made hereunder or under any instrument delivered
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any instrument delivered hereunder.

 

41



--------------------------------------------------------------------------------

(c) Each Affected Party which is not organized under the laws of the United
States or any State thereof shall, on or prior to the date that such Affected
Party becomes a party to or obtains rights under this Agreement, and prior to
any payment being made by the Borrower to such Affected Party, deliver to the
Borrower (i) two duly completed and executed copies of the IRS Form W-8 BEN or
W-8 ECI (or any successor form) as applicable; and (ii) such other forms or
certificates as may be required under the laws of any applicable jurisdiction
(on or before the date that any such form expires or becomes obsolete), in order
to permit the Borrower to make payments to, and deposit funds to or for the
account of, such Affected Party hereunder and under the other Facility Documents
without any deduction or withholding for or on account of any tax. Each such
Affected Party shall submit to the Borrower (with copies to the Program Agent)
two updated, completed, and duly executed versions of: (i) all forms referred to
in the previous sentence upon the expiry of, or the occurrence of any event
requiring a change in, the most recent form previously delivered by it to the
Borrower or the substitution of such form; and (ii) such extensions or renewals
thereof as may reasonably be requested by the Borrower.

(d) If the Borrower is required to pay additional amounts to or for the benefit
of any Affected Party pursuant to this Section as a result of a change of law or
treaty occurring after such Affected Party first became a party to this
Agreement, such Affected Party will, at the Borrower’s request, change the
jurisdiction of its applicable lending office if, in the sole judgment of such
Affected Party, such change (i) will eliminate or reduce any such additional
payment which may thereafter accrue and (ii) is not otherwise disadvantageous to
such Affected Party.

SECTION 2.15. Security Interest. As security for the performance by the Borrower
of all the terms, covenants and agreements on the part of the Borrower to be
performed under this Agreement or any other Facility Document, including the
payment when due of all Borrower Obligations, the Borrower hereby grants to the
Program Agent, for the benefit of the Secured Parties, a security interest in
all of the Borrower’s right, title and interest in, to and under the following
(collectively, the “Collateral”):

(a) all Pool Receivables, whether now owned and existing or hereafter acquired
or arising, together with all Related Security and Collections with respect
thereto;

(b) the Collection Account, each Deposit Account and each Lock-Box, including,
without limitation, (i) all Collections held therein and all certificates and
instruments, if any, from time to time representing or evidencing any of such
accounts or any Collections held therein, (ii) all investment property and other
financial assets representing Collections or proceeds thereof held in, or
acquired with funds from, such accounts and all certificates and instruments
from time to time representing or evidencing such investment property and
financial assets, (iii) all notes, certificates of deposit and other instruments
from time to time hereafter delivered or transferred to, or otherwise possessed
by, the Program Agent in substitution for any of the then existing accounts and
(iv) all interest, dividends, cash, instruments, financial assets, investment
property and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any and all of such accounts, in
each case, related to Pool Receivables; and

 

42



--------------------------------------------------------------------------------

(c) to the extent not included in the foregoing, all Proceeds of any and all of
the foregoing.

The Borrower hereby authorizes the filing of financing statements, and
continuation statements and amendments thereto and assignments thereof,
describing the collateral covered thereby as “all of debtor’s personal property
or assets” or words to that effect, notwithstanding that such wording may be
broader in scope than the collateral described in this Section 2.15. This
Agreement shall constitute a security agreement under applicable law. Each of
the Borrower, each Lender and the Program Agent represents and warrants as to
itself that each remittance of Collections and other property by the Borrower
hereunder will have been (i) in payment of a debt incurred by the Borrower in
the ordinary course of business or financial affairs of the Borrower, the
Lenders and the Program Agent and (ii) made in the ordinary course of business
or financial affairs of the Borrower, the Lenders and the Program Agent.

SECTION 2.16. Evidence of Debt. Each Lender shall maintain an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the outstanding
principal balance of such Loans and the amount of Interest payable and paid to
such Lender from time to time hereunder. The entries made in such accounts of
the Lenders shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Loans in accordance with the terms
of this Agreement.

ARTICLE III

CONDITIONS OF EFFECTIVENESS AND LOANS

SECTION 3.01. Conditions Precedent to Effectiveness and Initial Borrowing.

(a) As conditions precedent to the effectiveness of this Agreement, (i) the
Managing Agents shall have received each of the documents, instruments, legal
opinions and other agreements listed on Exhibit G, together with all fees due
and payable on the date hereof and on the Effective Date; (ii) since
December 31, 2014, no event has occurred which would have a Material Adverse
Effect and (iii) each Managing Agent shall have completed satisfactory due
diligence and audits with respect to the Originator, the Borrower and the
Receivables and each Lender shall have received all necessary credit approvals
in order to consummate the transactions contemplated by this Agreement.

(b) As conditions precedent to the Initial Borrowing hereunder, (i) all of the
conditions precedent to the effectiveness of this Agreement set forth in
paragraph (a) above shall have been satisfied; and (ii) since December 31, 2014,
no event has occurred which would have a Material Adverse Effect.

SECTION 3.02. Conditions Precedent to All Borrowings and Releases. Each
Borrowing (including, without limitation, the Initial Borrowing) made by the
Lenders to the Borrower and each Release, shall be subject to the further
conditions precedent that on the date of each Borrowing or Release, each of the
following shall be true and correct both before and immediately after giving
effect to such Borrowing or Release, as applicable:

(a) with respect to such Borrowing or Release, each Managing Agent shall have
received from the Servicer the Monthly Report and/or Weekly Report, as
applicable, most recently required to be delivered pursuant to Section 5.05.

 

43



--------------------------------------------------------------------------------

(b) with respect to such Borrowing only, the representations and warranties
contained in Article IV shall be correct in all material respects (except that
the materiality standard in this clause (b) shall not apply to any such
representation or warranty that is qualified by a materiality standard by its
terms) on and as of such date as though made on and as of such date unless such
representation and warranties by their terms refer to an earlier date, in which
case they shall be correct on and as of such earlier date;

(c) with respect to such Borrowing only, no event has occurred and is
continuing, or would result from such Borrowing which constitutes an Event of
Termination, a Servicer Default, an Incipient Event of Termination or an
Incipient Servicer Default;

(d) with respect to such Release only, no event has occurred and is continuing,
or would result from such Release which constitutes an Event of Termination
other than an Event of Termination under Section 7.01(c), or a Servicer Default
other than a Servicer Default described in paragraph (c) of the definition
thereof;

(e) with respect to such Borrowing or Release, the Termination Date has not
occurred;

(f) with respect to such Borrowing or Release, no Borrowing Base Deficiency
shall exist; and

(g) only with respect to any such Borrowing requested to be made by a Conduit
Lender, the related Managing Agent shall not have delivered to the Borrower a
notice stating that such Conduit Lender shall not make any further Loans
hereunder.

Each delivery of a Borrowing Request to the Program Agent, and the acceptance by
the Borrower of the proceeds of any Borrowing or any Release, shall constitute a
representation and warranty by the Borrower that, as of the date of such
Borrowing or Release, both before and after giving effect thereto and the
application of the proceeds thereof, each of the applicable statements set forth
in clauses (a) through (g) above are true and correct.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the date hereof and on each date a Loan or a
Release is made as follows:

(a) Due Formation and Good Standing. The Borrower is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is duly qualified to do business, and is in good standing, in
every jurisdiction where the nature of its business requires it to be so
qualified.

 

44



--------------------------------------------------------------------------------

(b) Due Authorization and No Conflict. The execution, delivery and performance
by the Borrower of this Agreement, the Purchase Agreement and all other Facility
Documents to which it is a party, and the transactions contemplated hereby and
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action and do not contravene or constitute a default
under, any provision of applicable law, tariff or regulation or of the
Borrower’s certificate or articles of incorporation or by-laws or of any
agreement, judgment, injunction, decree or other instrument binding upon the
Borrower or result in the creation or imposition of any Adverse Claim on any
asset of the Borrower. This Agreement, the Purchase Agreement and the other
Facility Documents to which the Borrower is a party have been duly executed and
delivered on behalf of the Borrower.

(c) Governmental Consent. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by the Borrower of this Agreement, the
Purchase Agreement or any other agreement, document or instrument to be
delivered by it hereunder that has not already been given or obtained, except
for filings under the UCC required under Article III.

(d) Enforceability of Facility Documents. Each of this Agreement, the Purchase
Agreement and each other Facility Document to be delivered by the Borrower in
connection herewith, constitutes the legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, subject
to the Enforceability Exceptions.

(e) No Litigation. There are no actions, suits or proceedings pending, or to the
knowledge of the Borrower threatened, against the Borrower or the property of
the Borrower, in any court, or before any arbitrator of any kind, or before or
by any Governmental Authority in which there is a reasonable possibility of an
adverse decision which could reasonably be expected to have a Material Adverse
Effect or that seeks to prevent the consummation of the transactions
contemplated by this Agreement and the other Facility Documents. The Borrower is
not in default with respect to any order of any court, arbitrator or
Governmental Authority, which default could reasonably be expected to have a
Material Adverse Effect or prevent the consummation of the transactions
contemplated by this Agreement and the other Facility Documents.

(f) Perfection of Interest in Collateral. Each Pool Receivable is owned by the
Borrower free and clear of any Adverse Claim, and the Program Agent, for the
benefit of the Secured Parties, has a first priority perfected security interest
in each Pool Receivable, and in the Related Security, Collections and other
Collateral with respect thereto, in each case free and clear of any Adverse
Claim. No effective financing statement or other instrument similar in effect,
is filed in any appropriate recording office listing the Borrower as debtor or
seller, covering any Collateral except such as may be filed in favor of the
Program Agent in accordance with this Agreement, and no effective financing
statement or other instrument similar in effect, is filed in any recording
office listing the Originator as a debtor or seller, covering any Collateral
except as may be filed in favor of the Borrower and assigned to the Program
Agent in accordance with this Agreement.

 

45



--------------------------------------------------------------------------------

(g) Compliance with Laws. The Borrower has complied in all respects with all
applicable laws, rules, tariffs, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject the failure to comply
with which could be reasonably be expected to have a Material Adverse Effect.

(h) Accuracy of Information. All information heretofore furnished by the
Borrower or any of its Affiliates to the Program Agent, any Managing Agent or
any Lender for purposes of or in connection with this Agreement, any Monthly
Report, any Weekly Report, any of the other Facility Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Borrower or any of its Affiliates to the Program
Agent, any Managing Agent or any Lender will be, true and accurate in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

(i) Location of Records; Organizational Identification Number. The locations of
the offices where the Borrower keeps all the Records are listed on Exhibit E.
The Borrower’s federal employer identification number is 20-2024081 and its
organizational identification number is 3898706. The Borrower is organized
solely under the laws of the State of Delaware.

(j) Collection Information. The names and addresses of all the Alternate Payment
Locations, Approved Sub-servicers, Deposit Account Banks and Lock-Box
Processors, together with the addresses of the Lock-Boxes and the account
numbers of the Deposit Accounts are as specified in Exhibit F. The Alternate
Payment Locations and the Lock-Boxes set forth on Exhibit F are the only
addresses to which Obligors and Approved Sub-servicers of Pool Receivables are
directed to make payment. The Deposit Accounts set forth on Exhibit F are the
only accounts to which Obligors, Approved Sub-servicers or Lock-Box Processors
remit Collections of Pool Receivables by wire transfer or electronic funds
transfer. The Borrower has not granted any Person, other than the Program Agent,
“control” (within the meaning of Section 9-102 of any applicable enactment of
the UCC) of any Deposit Account or the right to take control of any Deposit
Account at a future time or upon the occurrence of a future event.

(k) No Trade Names. The Borrower has no, and has not used any, trade names,
fictitious names, assumed names or “doing business as” names.

(l) Investments. The Borrower does not own or hold, directly or indirectly
(i) any capital stock or equity security of, or any equity interest in, any
Person or (ii) any debt security or other evidence of indebtedness of any
Person, except for Permitted Investments. The Borrower has no Subsidiaries.

(m) Facility Documents. The Purchase Agreement is the only agreement pursuant to
which the Borrower directly or indirectly purchases and receives capital
contributions of Receivables or any other accounts receivable from the
Originator and the Facility Documents delivered to the Program Agent represent
all agreements between the Originator and the Borrower relating to the transfer
of the Receivables except for other agreements related to the transactions that
are permitted by Section 5.03(k).

 

46



--------------------------------------------------------------------------------

(n) Business. Since its formation, the Borrower has conducted no business other
than entering into and performing it obligations under the Facility Documents to
which it is a party, and such other activities as are incidental to the
foregoing. The Facility Documents to which it is a party, and any agreements
entered into in connection with the transactions that are permitted by
Section 5.03(k), are the only agreements to which the Borrower is a party.

(o) Taxes. The Borrower has filed all United States Federal income tax returns
(if any) and all other material tax returns which are required to be filed by it
and has paid all taxes that are due and payable by it pursuant to such returns
or pursuant to any assessment received by the Borrower, except to the extent
that any such assessment is being contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Borrower in
respect of taxes and other governmental charges are, in the Borrower’s opinion,
adequate.

(p) Solvency. The Borrower: (i) is not “insolvent” (as such term is defined in
§101(32)(A) of the Bankruptcy Code), (ii) is able to pay its debts as they come
due; and (iii) does not have unreasonably small capital for the business in
which it is engaged or for any business or transaction in which it is about to
engage.

(q) Investment Company, Etc. The Borrower is neither (i) an “investment company”
or a company “controlled by an investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), nor
(ii) a “covered fund” under Section 13 of the U.S. Bank Holding Company Act of
1956, as amended, and the applicable rules and regulations thereunder. In
determining that the Borrower is not a covered fund, the Borrower is entitled to
rely on the exemption from the definition of “investment company” set forth in
Section 3(c)(5) of the Investment Company Act.

(r) Use of Proceeds. No proceeds of any Loan will be used by the Borrower to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Securities Exchange Act of 1934, as amended.

(s) Ownership. As of the date hereof, all of the issued and outstanding capital
stock of the Borrower are directly owned of record by Tampa Electric, all of
which are validly issued, fully paid and nonassessable and there are no options,
warrants or other rights to acquire any shares of capital stock of the Borrower.

(t) Eligibility. Each Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance satisfies the requirements of
eligibility contained in the definition of “Eligible Receivable” as of the date
of such inclusion.

(u) Payments to Originator. With respect to each Pool Receivable, the Borrower
shall have (i) received such Pool Receivables as a contribution to the capital
of the Borrower by the Originator or (ii) purchased such Pool Receivable from
the Originator in exchange for payment (made by the Originator in accordance
with the provisions of the Purchase Agreement) in an amount which constitutes
fair consideration and reasonably equivalent value. No such sale shall have been
made for or on account of an antecedent debt owed by the Originator to the
Borrower and no such sale is or may be voidable or subject to avoidance under
any section of the Bankruptcy Code.

 

47



--------------------------------------------------------------------------------

(v) Material Adverse Effect. Since December 31, 2014, no event has occurred
which would have a Material Adverse Effect.

(w) Compliance with Credit and Collection Policy. The Borrower has complied in
all material respects with the Credit and Collection Policy with regard to each
Pool Receivable and the related Contract and has not made any change to such
Credit and Collection Policy other than as permitted under Section 5.03(c).

(x) ERISA. Tampa Electric and any other Person which is under common control
(within the meaning of Section 414(b) or (c) of the IRC) with Tampa Electric
have fulfilled their obligations (if any) under the minimum funding standards of
ERISA and the IRC for each ERISA Plan in compliance in all material respects
with the currently applicable provisions of ERISA and the IRC and have not
incurred any liability to the PBGC or an ERISA Plan under Title IV of ERISA
(other than liability for premiums due in the ordinary course). Assuming that
the credit extended hereby does not involve the assets of any employee benefit
plan subject to ERISA, neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will involve a Prohibited
Transaction.

(y) Nature of Receivables. No Receivable arises from the sale of minerals or the
like, including oil and gas, at the wellhead or the minehead.

(z) FCPA; OFAC; Money Laundering Laws.

(i) Neither Borrower nor, to Borrower’s knowledge, any director, officer, agent,
employee or Affiliate of Borrower has taken or will take any action, directly or
indirectly, that would result in a violation by such persons of the FCPA,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to pay or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office.

(ii) Neither Borrower nor, to Borrower’s knowledge, any officer or director of
Borrower, nor any agent, employee or Affiliate of Borrower is (i) a Person that
is, or is owned or controlled by a Person that is currently the subject of any
U.S. sanctions administered by OFAC (“Sanctions”), nor (ii) located, organized
or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).

(iii) To Borrower’s knowledge, the operations of Borrower are and have been
conducted at all times in material compliance with (i) applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, and the rules and regulations
promulgated thereunder, (ii) the money laundering statutes of all jurisdictions
where Borrower

 

48



--------------------------------------------------------------------------------

conducts business, and the rules and regulations thereunder and (iii) any
related or similar rules, regulations or guidelines issued, administered or
enforced by any court, arbitrator, regulatory body, administrative agency,
governmental body or other authority or agency (collectively, the “Money
Laundering Laws”). No action, suit or proceeding by or before any court,
arbitrator, regulatory body, administrative agency, governmental body or other
authority or agency involving Borrower with respect to the Money Laundering Laws
is pending or, to Borrower’s knowledge, threatened.

SECTION 4.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants on the date hereof and on each date a Loan or a Release
is made as follows:

(a) Due Formation and Good Standing. The Servicer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida, has all corporate power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where the nature of its business requires it to be so
qualified except where the failure so to qualify could not reasonably be
expected to have a Material Adverse Effect.

(b) Due Authorization and No Conflict. The execution, delivery and performance
by the Servicer of this Agreement are within the Servicer’s corporate powers,
have been duly authorized by all necessary corporate action on the part of the
Servicer and do not contravene or constitute a default under, any provision of
applicable law, tariff or regulation or of the Servicer’s certificate or
articles of incorporation or by-laws or of any agreement, judgment, injunction,
order, decree or other instrument binding upon the Servicer or result in the
creation or imposition of any Adverse Claim on any asset of the Servicer upon or
with respect to any of its properties. This Agreement and the other Facility
Documents to which the Servicer is a party have been duly executed and delivered
on behalf of the Servicer.

(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by the Servicer of this Agreement or any
other agreement, document or instrument to be delivered by it hereunder that has
not already been given or obtained.

(d) Enforceability of Facility Documents. Each of this Agreement and each other
Facility Document to be delivered by the Servicer in connection herewith
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, subject to the Enforceability
Exceptions.

(e) No Litigation. There is no action, suit or proceeding pending against, or to
the Servicer’s knowledge threatened against or affecting, the Servicer before
any court or arbitrator or any Governmental Authority in which there is a
reasonable possibility of an adverse decision which could reasonably be expected
to have a Material Adverse Effect or that seeks to prevent the consummation of
the transactions contemplated by this Agreement and the other Facility
Documents. The Servicer is not in default with respect to any order of any
court, arbitrator or other Governmental Authority, which default could
reasonably be expected to have a Material Adverse Effect or prevent the
consummation of the transactions contemplated by this Agreement and the other
Facility Documents.

 

49



--------------------------------------------------------------------------------

(f) Compliance with Laws. The Servicer has complied in all respects with all
applicable laws, rules, tariffs, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, the failure to comply
with which could reasonably be expected to have a Material Adverse Effect.

(g) Accuracy of Information. All information heretofore furnished by the
Servicer or any of its Affiliates to the Program Agent, any Managing Agent or
any Lender for purposes of or in connection with this Agreement, any Monthly
Report, Weekly Report, any of the other Facility Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by the Servicer or any of its Affiliates to the Program Agent, any Managing
Agent or any Lender will be, true and accurate in every material respect on the
date such information is stated or certified and does not and will not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(h) Collection Information. The names and addresses of all the Alternate Payment
Locations, Approved Sub-servicers, Deposit Account Banks and Lock-Box
Processors, together with the addresses of the Lock-Boxes and the account
numbers of the Deposit Accounts are as specified in Exhibit F. The Alternate
Payment Locations and the Lock-Boxes set forth on Exhibit F are the only
addresses to which Obligors and Approved Sub-servicers of Pool Receivables are
directed to make payment. The Deposit Accounts set forth on Exhibit F are the
only accounts to which Obligors, Approved Sub-servicers or Lock-Box Processors
remit Collections of Pool Receivables by wire transfer or electronic funds
transfer. The Servicer has not granted any Person “control” (within the meaning
of Section 9-102 of any applicable enactment of the UCC) of any Deposit Account
or the right to take control of any Deposit Account at a future time or upon the
occurrence of a future event.

(i) Software. The Servicer has the right (whether by license, sublicense or
assignment) to use all of the computer software used to account for the Pool
Receivables to the extent necessary to administer the Pool Receivables.

(j) Eligibility. Each Pool Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance satisfies the requirements of
eligibility contained in the definition of “Eligible Receivable” as of the date
of such inclusion.

(k) Material Adverse Effect. Since December 31, 2014, no event has occurred
which would have a Material Adverse Effect.

(l) Compliance with Credit and Collection Policy. The Servicer has complied in
all material respects with the Credit and Collection Policy with regard to its
servicing of each Pool Receivable.

(m) Financial Statements. The consolidated balance sheet of the Servicer and its
Consolidated Subsidiaries as of December 31, 2014 and the related consolidated
statements of income and cash flows for the fiscal year then ended, reported on
by PricewaterhouseCoopers

 

50



--------------------------------------------------------------------------------

LLP, contained in the report on Form 10-K filed by the Servicer with the
Securities and Exchange Commission, fairly present, in conformity with GAAP, the
consolidated financial position of the Servicer and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.

(n) FCPA; OFAC; Money Laundering Laws.

(i) Neither Servicer nor any of its Subsidiaries, nor to Servicer’s knowledge,
any director, officer, agent, employee or Affiliate of Servicer or any of its
Subsidiaries has taken or will take any action, directly or indirectly, that
would result in a violation by such persons of the FCPA, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to pay or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office.

(ii) Neither Servicer nor any of its Subsidiaries nor, to Servicer’s knowledge,
any officer or director of Servicer or any of its Subsidiaries, nor any agent,
employee or Affiliate of Servicer or any of its Subsidiaries is (i) a Person
that is, or is owned or controlled by a Person that is currently the subject of
any Sanctions, nor (ii) located, organized or resident in a country or territory
that is the subject of Sanctions (including, without limitation, Cuba, Iran,
North Korea, Sudan and Syria).

(iii) To Servicer’s knowledge, the operations of Servicer and its Subsidiaries
are and have been conducted at all times in material compliance with all Money
Laundering Laws. No action, suit or proceeding by or before any court,
arbitrator, regulatory body, administrative agency, governmental body or other
authority or agency involving Servicer or any of its Subsidiaries with respect
to the Money Laundering Laws is pending or, to Servicer’s knowledge, threatened.

ARTICLE V

GENERAL COVENANTS

SECTION 5.01. Affirmative Covenants of the Borrower. From the Effective Date
until the later of the Termination Date and the Final Collection Date, the
Borrower will, unless the Program Agent and the Majority Managing Agents shall
otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, tariffs, ordinances, orders, rules, regulations and
requirements of Governmental Authorities, except for such failure to comply as
could not reasonably be expected to have a Material Adverse Effect.

(b) Preservation of Existence. (i) Observe all procedures required by its
certificate or articles of incorporation and by-laws and preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and (ii) qualify and remain qualified in good standing as
a foreign corporation in each other jurisdiction where the nature of its
business requires such qualification and where, in the case of clause (ii), the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.

 

51



--------------------------------------------------------------------------------

(c) Audits. At any time and from time to time during regular business hours and
upon reasonable prior notice, permit the Program Agent, the Managing Agents or
their agents or representatives:

(i) to conduct periodic audits of the Pool Receivables and the Related Security
and the related Records and collection systems of the Borrower;

(ii) to examine and make copies of and abstracts from the Records in its
possession or control relating to the Pool Receivables and Related Security,
including, without limitation, the related Contracts;

(iii) to visit the offices and properties of the Borrower for the purpose of
examining the materials described in clause (ii) above; and

(iv) to discuss matters relating to the Receivables or the Borrower’s
performance hereunder with any of the officers or employees of the Borrower
having knowledge of such matters.

(d) Keeping of Records and Books of Account. Maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing the Pool Receivables in the event of the
destruction of the originals thereof) and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records and other
information reasonably necessary for the collection of all Pool Receivables, and
in which timely entries are made in accordance with GAAP. Such books and records
shall include, without limitation, records adequate to permit the daily
identification of each new Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable, as well as the Borrower’s actual
experience with respect to any Dilution Factor. The Borrower shall promptly
notify the Program Agent and each Managing Agent of any material conversion or
substitution (excluding, in each case, version upgrades) of the computer
software used by the Borrower (or the Servicer, as applicable) in its collection
of Pool Receivables.

(e) Performance and Compliance with Pool Receivables and Contracts. At its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it with
respect to the Pool Receivables and the Contracts related thereto.

(f) Credit and Collection Policy. Comply in all material respects with the
Credit and Collection Policy in regard to the Pool Receivables and the related
Contracts.

(g) Collections.

(i) Cause all Obligors to remit all payments in respect of the Pool Receivables
to an Alternate Payment Location, a Lock-Box or a Deposit Account;

 

52



--------------------------------------------------------------------------------

(ii) Cause all Lock-Box Processors to deposit all Collections received thereby
or remitted to any Lock-Box into a Deposit Account within two (2) Business Days
following receipt thereof;

(iii) Cause all Persons receiving Collections at an Alternate Payment Location
or otherwise, including Approved Sub-servicers, to remit such Collections to a
Lock-Box or deposit such Collections to a Deposit Account within two
(2) Business Days following receipt;

(iv) Cause all Deposit Account Banks to deposit all Collections received thereby
to a Deposit Account within one (1) Business Day following receipt;

(v) On or prior to the Effective Date, deliver, or cause to be delivered, to the
Program Agent, fully executed copies of (A) Lock-Box Processor Agreements with
respect to each Lock-Box Processor, (B) Lock-Box Transfer Notices with respect
to each Lock-Box and (C) Blocked Account Agreements with respect to each Deposit
Account, and from and after such date, (1) cause each Deposit Account to be
subject at all times to a Blocked Account Agreement, (2) cause each Lock-Box to
be accessed solely by a Lock-Box Processor, (3) cause each Lock-Box Processor
with respect to each Lock-Box to be subject at all times to a Lock-Box Processor
Agreement and (4) cause an executed Lock-Box Transfer Notice to be delivered to
the Program Agent with respect to each Lock-Box;

(vi) Prevent the remittance of any funds other than Collections into any
Lock-Box and if any funds other than Collections are remitted to any Lock-Box,
segregate and remit any such funds to the owner thereof within two (2) Business
Days following receipt; and

(vii) Prevent the deposit of any funds other than Collections into any Deposit
Account and if any funds other than Collections are deposited into any Deposit
Account, segregate and remit any such funds to the owner thereof within two
(2) Business Days following such deposit.

(h) Posting of Collections and Pool Receivables. Apply all Collections to the
Pool Receivables owed by the applicable Obligor in a timely manner in accordance
with its business practices in existence as of the Effective Date.

(i) Separate Corporate Existence. Take all reasonable steps (including, without
limitation, all steps that the Program Agent or any Managing Agent may from time
to time reasonably request) to maintain the Borrower’s identity as a separate
legal entity from the Originator and to make it manifest to third parties that
the Borrower is an entity with assets and liabilities distinct from those of the
Originator and each other Affiliate thereof. Without limiting the generality of
the foregoing, the Borrower shall:

(i) at all times have at least one (1) “Independent Director” as defined in and
as required under the Borrower’s certificate of incorporation and by-laws,
acceptable to the Managing Agents, and at least one (1) officer, who may be an
employee of Tampa Electric, responsible for managing the Borrower’s day-to-day
operations;

 

53



--------------------------------------------------------------------------------

(ii) maintain the Borrower’s books and records separate from those of any
Affiliate and maintain records of all intercompany debits and credits and
transfers of funds made by the Originator on its behalf;

(iii) prevent the commingling of funds or other assets of the Borrower with
those of any other Affiliate, and, except as otherwise contemplated in
Section 2.06, not maintain bank accounts or other depository accounts to which
any Affiliate is an account party, into which any Affiliate makes deposits or
from which any Affiliate has the power to make withdrawals except as otherwise
contemplated hereunder or under the Purchase Agreement with respect to its or
the Servicer’s administration of Collections;

(iv) not enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate which is on terms that are not
substantially similar to those that might be obtained in an arm’s length
transaction at the time from Persons who are not an Affiliate and which is not
evidenced by or pursuant to a written agreement;

(v) pay its own operating expenses and liabilities (including but not limited to
the salaries paid to its employees and any fees paid to its managers and
Independent Managers) from its own separate assets;

(vi) clearly identify its office space (by sign or otherwise) as being separate
and distinct from the offices of, or any space occupied by, Tampa Electric and
its other Affiliates even if such office space is leased or subleased from, or
is on or near premises occupied by Tampa Electric or by such Affiliates and
allocate fairly any overhead, if relevant, for shared office space or business
facilities or equipment;

(vii) act solely in its own name, through its own officials or representatives
where relevant, and not hold itself out as a “division” or “part” of Tampa
Electric or its Affiliates;

(viii) have stationery and other business forms and a telephone number separate
from that of Tampa Electric or its Affiliates;

(ix) at all times be adequately capitalized in light of its contemplated
business;

(x) hold its assets in its own name;

(xi) observe all corporate formalities;

(xii) allocate reasonably and fairly shared expenses, including shared office
space;

(xiii) except in connection with the Loans, not pledge its assets for the
benefit of any other Person;

 

54



--------------------------------------------------------------------------------

(xiv) maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person; and

(xv) take all other actions reasonably necessary on its part to operate its
business and perform its obligations under the Facility Documents in a manner
consistent with the factual assumptions described in the legal opinions with
respect to non-consolidation or true sale matters of Locke Lord LLP delivered to
the Program Agent and the Managing Agents pursuant to Section 3.01 hereof.

(j) Rights under the Purchase Agreement. From and after the Termination Date,
direct, instruct, or request any lawful action under the Purchase Agreement,
including without limitation, in connection with enforcement of its rights
thereunder, as instructed by the Program Agent; provided, however, that both
before and after the Termination Date, the Borrower shall deliver any lawful
notice as directed by the Program Agent, the delivery of which is a condition
precedent to any “Purchase Termination Event” under (and as defined in) the
Purchase Agreement.

(k) Location of Records. Keep its chief place of business and chief executive
office and the offices where it keeps the Records at (i) the address(es) of the
Borrower referred to on Schedule II or (ii) upon 30 days’ prior written notice
to the Program Agent, at any other location in the United States where all
actions reasonably requested by any Managing Agent to protect and perfect the
interests of the Program Agent and the Lenders in the Collateral have been taken
and completed.

(l) Taxes. File all material tax returns and reports required by law to be filed
by it and will promptly pay all taxes and governmental charges at any time
owing, except such as are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established and pay
when due any taxes payable in connection with the Receivables, exclusive of
taxes on or measured by income or gross receipts of the Program Agent, the
Managing Agents, the Lenders.

(m) Performance and Enforcement of Purchase Agreement. (i) Perform and require
the Originator to, perform each of their respective obligations and undertakings
under and pursuant to the Purchase Agreement; purchase Receivables thereunder in
compliance with the terms thereof; (ii) enforce the rights and remedies accorded
to the Borrower under the Purchase Agreement and (iii) take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Program Agent and the Lenders as assignees of the Borrower) under the
Purchase Agreement as the Program Agent or any Managing Agent may from time to
time reasonably request, including, without limitation, making claims to which
it may be entitled under any indemnity, reimbursement or similar provision
contained in the Purchase Agreement.

(n) Ownership. Take all necessary action to (i) vest legal and equitable title
to the Receivables, the Related Security and the Collections purchased under the
Purchase Agreement irrevocably in the Borrower, free and clear of any Adverse
Claims other than Permitted Liens (including, without limitation, the filing of
all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all

 

55



--------------------------------------------------------------------------------

appropriate jurisdictions to perfect the Borrower’s interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Borrower therein as the Program
Agent or any Managing Agent may reasonably request), and (ii) establish and
maintain, in favor of the Program Agent, for the benefit of the Lenders, a valid
and perfected first priority perfected security interest in all Receivables,
Related Security and Collections to the full extent contemplated herein, free
and clear of any Adverse Claims other than Permitted Liens (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Program Agent’s (for the benefit of the Lenders)
security interest in such Receivables, Related Security and Collections and such
other action to perfect, protect or more fully evidence the interest of the
Program Agent for the benefit of the Lenders as the Program Agent or any
Managing Agent may reasonably request). The Borrower authorizes the Program
Agent to file financing or continuation statements, and amendments thereto and
assignments thereof, relating to the Receivables and the Related Security, the
related Contracts and the Collections with respect thereto and the other
Collateral without the signature of the Borrower. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law.

(o) FCPA, Money Laundering Laws and Sanctions. Policies and procedures will be
maintained and enforced by or on behalf of the Borrower that are designed in
good faith and in a commercially reasonable manner to promote and achieve
compliance, in the reasonable judgment of the Borrower, by the Borrower and each
of its Subsidiaries and their respective directors, officers, employees and
agents with the FCPA, the Money Laundering Laws and applicable Sanctions, in
each case giving due regard to the nature of such Person’s business and
activities.

SECTION 5.02. Reporting Requirements of the Borrower. From the Effective Date
until the later of the Termination Date and the Final Collection Date, the
Borrower will, unless the Program Agent and the Majority Managing Agents shall
otherwise consent in writing, furnish or cause to be furnished to the Program
Agent and each Managing Agent:

(a) Event of Termination. As soon as reasonably practicable and in any event
within three (3) Business Days after any Responsible Officer of the Borrower
obtains knowledge of the occurrence of each Event of Termination or Incipient
Event of Termination (if such Incipient Event of Termination is continuing on
the date of such notice), the statement of a Responsible Officer of the Borrower
setting forth the details of such Event of Termination or Incipient Event of
Termination and the action which the Borrower is taking or proposes to take with
respect thereto.

(b) Financial Statements. (i) As soon as available, and in any event within one
hundred twenty (120) days after the end of each fiscal year of the Borrower, a
balance sheet of the Borrower as of the end of such fiscal year and a statement
of income and retained earnings of the Borrower for such fiscal year, certified
by the Borrower’s chief financial officer, chief accounting officer or other
manager of the Borrower, (ii) as soon as is available, and in any event within
ninety (90) days after the end of each fiscal year of Tampa Electric, a
consolidated balance sheet of Tampa Electric and its Consolidated Subsidiaries
as of the end of such fiscal year and a statement of income and retained
earnings of Tampa Electric for such fiscal year, all

 

56



--------------------------------------------------------------------------------

reported in accordance with GAAP by PricewaterhouseCoopers LLP or other
independent public accountants of nationally recognized standing, (iii) within
sixty (60) days after the end of the first, second and third quarterly
accounting periods in each fiscal year of the Borrower, a balance sheet of the
Borrower as of the end of such fiscal quarter and a statement of income and
retained earnings of the Borrower for the period commencing at the end of the
previous fiscal year and ending as of the end of such quarter, certified by the
Borrower’s chief financial officer, chief accounting officer, or other manager
of the Borrower and (iv) within forty-five (45) days after the end of the first,
second and third quarterly accounting periods in each fiscal year of Tampa
Electric, a balance sheet of Tampa Electric as of the end of such fiscal quarter
and a statement of income and retained earnings of Tampa Electric for the period
commencing at the end of the previous fiscal year and ending as of the end of
such quarter, certified by the chief financial officer of Tampa Electric.

(c) Compliance Certificates. Concurrently with any delivery of information under
clause (b) above, a certificate of a Responsible Officer of the Borrower
(i) setting forth in reasonable detail the calculations required to establish
whether the Event of Termination set forth in Section 7.01(o) has occurred and
(ii) certifying that no Event of Termination or Incipient Event of Termination
exists on the date of such certificate and, if an Event of Termination or
Incipient Event of Termination then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto.

(d) Public Filings. Promptly after the filing thereof, copies of all
registration statements (other than exhibits thereto and any registration
statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) filed by Tampa Electric with the Securities and
Exchange Commission.

(e) Reporting on Adverse Effects. Promptly and in no event more than two
(2) Business Days after any Responsible Officer of the Borrower obtains
knowledge of any matter or the occurrence of any event concerning the Borrower,
the Servicer or the Originator which would reasonably be expected to have a
Material Adverse Effect, notice thereof.

(f) Defaults. Promptly and in no event more than three (3) Business Days after
any Responsible Officer of the Borrower obtains knowledge of any default by the
Borrower under any agreement other than the Facility Documents to which the
Borrower is a party which could reasonably be expected to have a Material
Adverse Effect, the statement of a Responsible Officer of the Borrower setting
forth the details of such default and the action which the Borrower is taking or
proposes to take with respect thereto.

(g) Ratings. Promptly and in no event more than three (3) Business Days after
any Responsible Officer of the Borrower obtains knowledge of any downgrade or
withdrawal of the Debt Rating of Tampa Electric, notice of such downgrade or
withdrawal of such Debt Rating.

(h) Copies of Notices. Promptly after receipt thereof, copies of any notice,
request for consent, or certification delivered to it by the Originator under
the Purchase Agreement.

 

57



--------------------------------------------------------------------------------

(i) Credit and Collection Policy. Promptly and in no event more than three
(3) Business Days after any Responsible Officer of the Borrower obtains
knowledge of (i) any amendment, modification, supplement or other change to the
Credit and Collection Policy or (ii) the adoption, implementation or institution
of any tariff, rule, regulation, ordinance or decree of the FPSC, in either
case, that could have a material adverse effect on the collectibility of the
Receivables, the statement of a Responsible Officer of the Borrower setting
forth the details of such amendment, modification, supplement, change, tariff,
rule, regulation, ordinance or decree and the action which the Borrower is
taking or proposes to take with respect thereto.

(j) Other Information. As soon as reasonably practicable, from time to time,
such other information, documents, records or reports respecting the Receivables
or the conditions or operations, financial or otherwise, of the Borrower as the
Program Agent or any Managing Agent may from time to time reasonably request.

As long as Tampa Electric is required or permitted to file reports under the
Securities Exchange Act of 1934, as amended, a copy of its report on Form 10-K
shall satisfy the requirements of Section 5.02(b)(ii) of this Agreement and a
copy of its report on Form 10-Q shall satisfy the requirements of
Section 5.02(b)(iv) of this Agreement. Information required to be delivered
pursuant to clauses (b) or (d) of this Section 5.02 shall be deemed to have been
delivered on the date on which the Borrower provides notice to the Program Agent
and the Managing Agents that such information has been posted on TECO’s website
on the Internet at www.tecoenergy.com, at sec.gov/edgar/searchedgar/webusers.htm
or at another website identified in such notices and accessible to the Program
Agent and each Managing Agent without charge; provided, however, that such
notice may be included in any certificate delivered pursuant to
clause (c) above.

SECTION 5.03. Negative Covenants of the Borrower. From the Effective Date until
the Final Collection Date, the Borrower will not, without the written consent of
the Program Agent and the Majority Managing Agents:

(a) Sales, Liens, Etc. Against Collateral. Sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Collateral or assign any right to receive
income in respect thereof except in each case as contemplated or provided
hereunder.

(b) Extension or Amendment of Pool Receivables. Extend, amend, waive or
otherwise modify, the terms of any Pool Receivable or any Contract related
thereto, except (i) in accordance with (x) any rule, regulation, ordinance or
other directive of the FPSC or (y) the Credit and Collection Policy or (ii) as
otherwise permitted hereunder (including, without limitation, any such action
permitted to be taken by the Servicer).

(c) Change in Business or Credit and Collection Policy. Make any change in the
Credit and Collection Policy, which change could be reasonably expected to have
a Material Adverse Effect or make any change in the character of its business.

(d) Change in Payment Instructions to Obligors. Make any change in its
instructions to Obligors regarding the making of payments in respect of the
Receivables to any Alternate Payment Location, Lock-Box or Deposit Account,
other than instructing Obligors to remit payments to another Alternate Payment
Location, Lock-Box or Deposit Account.

 

58



--------------------------------------------------------------------------------

(e) Changes to Alternate Payment Locations, Lock-Boxes, Deposit Accounts,
Lock-Box Processor Agreements and Blocked Account Agreements. Add any account as
a Deposit Account, any bank as a Deposit Account Bank, any Person as a Lock-Box
Processor or any lock-box as a Lock-Box with respect to any Collateral, in each
case other than those then listed in Exhibit F, unless the Program Agent shall
have received (i) thirty (30) days’ prior written notice of such addition and
(ii) prior to the effective date of such addition, (x) executed copies of
Blocked Account Agreements (in the case of each new Deposit Account), Lock-Box
Processor Agreements (in the case of each new Lock-Box or Lock-Box Processor)
and Lock-Box Transfer Notices (in the case of each new Lock-Box), executed by
each Deposit Account Bank or Lock-Box Processor, as applicable, the Borrower,
the Originator, and the Program Agent, (y) copies of all material agreements
signed by the Borrower, the Originator or the respective Deposit Account Bank or
Lock-Box Processor, as applicable, with respect to any new Deposit Account,
Deposit Account Bank, Lock-Box or Lock-Box Processor, and (z) a revised
Exhibit F hereto. The Borrower shall provide the Program Agent and each Managing
Agent with prompt written notice of any termination of any bank as a Deposit
Account Bank or any Person as a Lock-Box Processor, together with a revised
Exhibit F hereto. The Borrower shall provide the Program Agent and each Managing
Agent with prompt written notice of any addition or termination of any Alternate
Payment Location, together with a revised Exhibit F hereto.

(f) Merger, Consolidation, Etc. Sell any equity interest to any Person (other
than Tampa Electric) or consolidate with or merge into or with any Person, or
purchase or otherwise acquire all or substantially all of the assets or capital
stock, or other ownership interest of, any Person or from any Subsidiary, or
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to any Person, except as expressly provided or permitted under the terms
of this Agreement or as consented to by the Program Agent.

(g) Change in Name; Jurisdiction of Organization. (i) Make any change to its
name (within the meaning of Section 9-507(c) of any applicable enactment of the
UCC) indicated on its certificate of incorporation (or equivalent organizational
document), or (ii) change its form of organization or its jurisdiction of
organization, unless, in either case, prior to the effective date of such
change, it delivers to the Program Agent such financing statements or amendments
to financing statements (Form UCC-1 or Form UCC-3, respectively) authorized by
it which the Program Agent may request to reflect such name change or change in
form or jurisdiction of organization, together with such other documents, legal
opinions and instruments that the Program Agent may reasonably request in
connection with the transaction giving rise thereto.

(h) ERISA Matters. Establish or be a party to any Plan or Multiemployer Plan
other than any such plan established by an Affiliate of the Borrower.

(i) Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except for (i) Indebtedness to the Program Agent, any Lender, any Affected Party
or the Servicer expressly contemplated hereunder or (ii) Indebtedness to the
Originator pursuant to the Purchase Agreement or the Subordinated Note.

 

59



--------------------------------------------------------------------------------

(j) Guarantees. Guarantee, endorse or otherwise be or become contingently liable
(including by agreement to maintain balance sheet tests) in connection with the
obligations of any other Person, except endorsements of negotiable instruments
for collection in the ordinary course of business and reimbursement and
indemnification obligations in favor of the Program Agent, any Managing Agent,
any Lender or any Affected Party as provided for under this Agreement.

(k) Limitation on Transactions with Affiliates. Enter into, or be a party to any
transaction with any Affiliate of the Borrower, except for:

(i) the transactions contemplated hereby, by the Purchase Agreement and by the
other Facility Documents;

(ii) capital contributions by Tampa Electric to the Borrower which are in
compliance with Section 5.01(i); and

(iii) to the extent not otherwise prohibited under this Agreement, other
transactions in the nature of employment contracts and directors’ or manager’s
fees, upon fair and reasonable terms materially no less favorable to the
Borrower than would be obtained in a comparable arm’s-length transaction with a
Person not an Affiliate.

(l) Facility Documents. Terminate, amend or otherwise modify the Purchase
Agreement, the Subordinated Note, any Blocked Account Agreement or any Lock-Box
Processor Agreement, or grant any waiver or consent thereunder.

(m) Limitation on Investments. Make or suffer to exist any loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except for Permitted Investments and the purchase
and receipt of capital contributions of Receivables and related assets pursuant
to the terms of the Purchase Agreement.

(n) Organizational Documents. (i) Change, amend, alter or otherwise modify its
by-laws in any fashion that could reasonably be expected to have a Material
Adverse Effect or (ii) change, amend, alter or otherwise modify its certificate
or articles of incorporation.

(o) Treatment as Sales. Not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Purchase Agreement
in any manner other than as the sale and/or absolute conveyance of Receivables
by Tampa Electric to the Borrower.

(p) Use of Proceeds. Use the proceeds of the Loans for any purpose other than
the purchase of Receivables from the Originator pursuant to the Purchase
Agreement.

(q) Sanctions. Borrower will not, directly or indirectly, use the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner, the Originator or other Person to fund any
activities or business of or with any Person or in any country or territory
that, at the time of such funding, is the subject of Sanctions.

 

60



--------------------------------------------------------------------------------

SECTION 5.04. Affirmative Covenants of the Servicer. From the Effective Date
until the Final Collection Date, the Servicer will, unless the Program Agent and
the Majority Managing Agents shall otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply in all respects with all applicable laws,
rules, tariffs, ordinances, regulations, requirements and orders of Governmental
Authorities with respect to the Pool Receivables, the servicing thereof and the
agreements and documents related thereto, except for such failure to comply as
could not reasonably be expected to have a Material Adverse Effect.

(b) Preservation of Existence. (i) Observe all procedures required by its
certificate or articles of incorporation and by-laws and preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and (ii) qualify and remain qualified in good standing as
a foreign corporation in each other jurisdiction where the nature of its
business requires such qualification and where, in the case of clause (ii),
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.

(c) Audits. At any time and from time to time during regular business hours and
upon reasonable prior notice, permit the Program Agent, the Managing Agents or
their agents or representatives:

(i) to conduct periodic audits of the Pool Receivables and the Related Security
and the related Records and collection systems of the Servicer;

(ii) to examine and make copies of and abstracts from the Records in its
possession or control relating to the Pool Receivables and Related Security,
including, without limitation, the related Contracts;

(iii) to visit the offices and properties of the Servicer for the purpose of
examining the materials described in clause (ii) above; and

(d) to discuss matters relating to the Receivables or the Servicer’s performance
hereunder with any of the officers or employees of the Servicer having knowledge
of such matters.

(e) Keeping of Records and Books of Account. Maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing the Pool Receivables in the event of the
destruction of the originals thereof) and keep and maintain (or cause the
Originator to keep and maintain) all documents, books, records and other
information reasonably necessary for the collection of all Pool Receivables, and
in which timely entries are made in accordance with GAAP. Such books and records
shall include, without limitation, records adequate to permit the daily
identification of each new Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable, as well as the Servicer’s actual
experience with respect to any Dilution Factor. The Servicer shall promptly
notify the Program Agent and each Managing Agent of any material conversion or
substitution (excluding in each case, version upgrades) of the computer software
used by the Servicer in its collection of the Pool Receivables.

 

61



--------------------------------------------------------------------------------

(f) Performance and Compliance with Pool Receivables. At its expense timely and
fully perform and comply in all material respects with all provisions, covenants
and other promises required to be observed by it with respect to the Pool
Receivables and the Contracts related thereto.

(g) Credit and Collection Policy. Comply in all material respects with the
Credit and Collection Policy in regard to the Pool Receivables and the related
Contracts.

(h) Collections. Comply with the provisions of Section 5.01(g) as if the
obligations of the Borrower pursuant to Section 5.01(g) were the obligations of
the Servicer.

(i) Posting of Collections and Pool Receivables. Apply all Collections to the
Pool Receivables owed by the applicable Obligor in a timely manner in accordance
with the servicing practices of the Originator in existence as of the date of
this Agreement.

(j) Frequency of Billing. Prepare and mail invoices with respect to all Pool
Receivables no less frequently than monthly.

(k) FCPA, Money Laundering Laws and Sanctions. Policies and procedures will be
maintained and enforced by or on behalf of the Servicer that are designed in
good faith and in a commercially reasonable manner to promote and achieve
compliance, in the reasonable judgment of the Servicer, by the Servicer and each
of its Subsidiaries and their respective directors, officers, employees and
agents with the FCPA, the Money Laundering Laws and applicable Sanctions, in
each case giving due regard to the nature of such Person’s business and
activities.

SECTION 5.05. Reporting Requirements of the Servicer. From the Effective Date
until the Final Collection Date, the Servicer will, unless the Program Agent and
the Majority Managing Agents shall otherwise consent in writing, furnish to the
Program Agent and each Managing Agent:

(a) as soon as reasonably practicable and in any event within three (3) Business
Days after any Responsible Officer of the Servicer obtains knowledge of the
occurrence of each Event of Termination or Incipient Event of Termination (if
such Incipient Event of Termination is continuing on the date of such notice),
the statement of a Responsible Officer of the Servicer setting forth the details
of such Event of Termination or Incipient Event of Termination;

(b) as soon as reasonably practicable and in any event within three (3) Business
Days after any Responsible Officer of the Servicer obtains knowledge of the
occurrence of each event described in the definition of “Servicer Default” or
each event which, with the giving of notice or lapse of time or both, would
constitute a Servicer Default (if such event is continuing on the date of such
notice), the statement of a Responsible Officer of the Servicer setting forth
the details of such Servicer Default or event and the action which the Servicer
proposes to take with respect thereto;

(c) as soon as reasonably practicable, from time to time, such other
information, documents, records or reports within its possession respecting the
Pool Receivables or the conditions or operations, financial or otherwise, of the
Servicer as the Program Agent or any Managing Agent may from time to time
reasonably request;

 

62



--------------------------------------------------------------------------------

(d) on each Monthly Reporting Date, a Monthly Report; and

(e) on each Weekly Reporting Date during a Level B Ratings Period, a Weekly
Report.

SECTION 5.06. Negative Covenants of the Servicer. From the Effective Date until
the Final Collection Date, the Servicer will not, without the written consent of
the Program Agent and the Majority Managing Agents:

(a) Extension or Amendment of Pool Receivables. Extend, amend, waive or
otherwise modify, the terms of any Pool Receivable or any Contract related
thereto, except (i) in accordance with (x) any rule, regulation, ordinance or
other directive of the FPSC or (y) the Credit and Collection Policy as it deems
appropriate to maximize collections thereof or (ii) as otherwise permitted
hereunder.

(b) Change in Business or Credit and Collection Policy. Make any change in the
character of its servicing practices or in the Credit and Collection Policy,
which change would, in either case, be reasonably expected to have a Material
Adverse Effect.

(c) Change in Payment Instructions to Obligors. Make any change in its
instructions to Obligors regarding the making of payments in respect of the
Receivables to any Alternate Payment Location, Lock-Box or Deposit Account,
other than instructing Obligors to remit payments to another Alternate Payment
Location, Lock-Box or Deposit Account.

(d) Changes to Lock-Boxes, Deposit Accounts, Lock-Box Agreements and Blocked
Account Agreements. Add any account as a Deposit Account, any bank as a Deposit
Account Bank, any Person as a Lock-Box Processor or any lock-box as a Lock-Box
with respect to any Collateral, in each case other than those then listed in
Exhibit F, unless the Program Agent shall have received (i) thirty (30) days’
prior notice of such addition and (ii) prior to the effective date of such
addition, (x) executed copies of Blocked Account Agreements (in the case of each
new Deposit Account), Lock-Box Processor Agreements (in the case of each new
Lock-Box or Lock-Box Processor), and Lock-Box Transfer Notices (in the case of
each new Lock-Box) executed by each Deposit Account Bank or Lock-Box Processor,
as applicable, the Borrower, the Originator, and the Program Agent, (y) copies
of all material agreements and documents signed by the Borrower, the Originator
or the respective Deposit Account Bank or Lock-Box Processor, as applicable,
with respect to any new Deposit Account, Deposit Account Bank, Lock-Box or
Lock-Box Processor, and (z) a revised Exhibit F hereto. The Servicer shall
provide the Program Agent and each Managing Agent with prompt written notice of
any termination of any bank as a Deposit Account Bank or any Person as a
Lock-Box Processor, together with a revised Exhibit F hereto. The Servicer shall
provide the Program Agent and each Managing Agent with prompt written notice of
any addition or termination of any Alternate Payment Location, together with a
revised Exhibit F hereto.

 

63



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION OF RECEIVABLES

SECTION 6.01. Designation of Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time in accordance with this
Section 6.01. Until the Program Agent, with the consent or at the direction of
the Managing Agents, gives notice to the Borrower and the Servicer of the
designation of a new Servicer as provided in Section 6.01(b) below, Tampa
Electric is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. The Borrower hereby
grants to Servicer an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take in the name of the Borrower any
and all steps which are necessary or advisable to endorse, negotiate or
otherwise realize on any writing or other right of any kind in connection with
any Pool Receivable or other Collateral.

(b) Upon the occurrence and during the continuation of any Servicer Default, the
Program Agent (i) shall at the request of the Majority Committed Lenders or, at
any time during which there are only two Managing Agents, at the request of
either Managing Agent, or (ii) may with the consent of the Majority Committed
Lenders, by written notice to the parties hereto designate as Servicer any
Person to succeed Tampa Electric (or any successor Servicer) subject to the
condition that any such Person so designated shall agree to perform the duties
and obligations of the Servicer pursuant to the terms hereof. The Servicer shall
not resign from the obligations and duties hereby imposed on it except upon the
reasonable determination by the Servicer that (x) the performance of its duties
hereunder is no longer permissible under applicable law and (y) there is no
reasonable action which the Servicer could take to make the performance of its
duties hereunder permissible under applicable law.

(c) Tampa Electric and any other Servicer agrees that, upon its resignation or
replacement as Servicer pursuant to Section 6.01(b) above, it will cooperate
with the Borrower, the Program Agent and the successor Servicer in effecting the
termination of its responsibilities and rights as Servicer hereunder, including,
without limitation, (i) assisting the successor Servicer in enforcing all rights
under the Pool Receivables and Related Security, (ii) transferring, promptly
upon receipt, to the successor Servicer, any Collections or other amounts
related to the Pool Receivables received by such Servicer, (iii) transferring to
the successor Servicer all Records held by or under the control of such Servicer
and (iv) permitting the successor Servicer to have access to all tapes, discs,
diskettes and related property containing information concerning the Pool
Receivables and the Records and taking all actions necessary in its control to
permit the successor Servicer to use all computer software that may facilitate
the Servicer’s access to and use of such information and acting as data
processing agent for such successor Servicer if requested. Upon the resignation
or replacement of Tampa Electric as Servicer, Tampa Electric shall no longer be
entitled to the Servicer Fee accruing from and after the effective date of such
resignation or replacement.

(d) Without the consent of each Managing Agent, the Servicer shall not be
permitted to delegate any of its duties or responsibilities as Servicer to any
Person other than (i) an Approved Sub-servicer and (ii) with respect to certain
Defaulted Receivables, outside collection agencies in accordance with its
customary practices.

 

64



--------------------------------------------------------------------------------

(e) Notwithstanding the appointment of any Approved Sub-servicer pursuant to
clause (d) above, (i) the Servicer shall remain liable for the timely and
complete performance of its duties and obligations pursuant to the terms hereof,
(ii) the Servicer shall retain management information systems and sufficient
servicing capability, in the reasonable judgment of the Program Agent and each
Managing Agent, to perform the servicing functions described herein, and
(iii) any sub-servicing agreement that may be entered into and any other
transactions or services relating to the Pool Receivables involving an Approved
Sub-servicer shall be deemed to be between such Approved Sub-servicer and the
Servicer alone, and none of the Lenders, the Program Agent, the Managing Agents
and the Liquidity Providers shall be deemed parties thereto or shall have any
obligations, duties or liabilities with respect to any Approved Sub-servicer.

SECTION 6.02. Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such actions as it deems
necessary or advisable to collect each Pool Receivable from time to time, all in
accordance, in all material respects, with applicable laws, tariffs, rules,
regulations and the Credit and Collection Policy. Each of the Borrower, each
Lender, each Liquidity Provider, each Managing Agent and the Program Agent
hereby appoints as its agent the Servicer, from time to time designated pursuant
to Section 6.01, to enforce its respective rights and interests in and under the
Pool Receivables and the Related Security. The Servicer (so long as it is Tampa
Electric) will at all times apply the same standards and follow the same
procedures with respect to the decision to commence litigation with respect to
the Pool Receivables, and in prosecuting and litigating with respect to Pool
Receivables, as it applies and follows with respect to trade accounts receivable
serviced by it which are not Pool Receivables; provided, however, that from and
after the Termination Date, the Servicer shall commence or settle any legal
action to enforce collection of any Delinquent Receivable or Defaulted
Receivable or to foreclose upon or repossess any Related Security with respect
thereto as directed by the Program Agent. In no event shall the Servicer be
entitled to make the Program Agent, any Managing Agent, any Lender or any
Liquidity Provider a party to any litigation without the such Person’s express
prior written consent.

(b) The Servicer shall apply all Collections to the Pool Receivables owed by the
applicable Obligors in a timely manner in accordance with the business practices
of the Originator in existence as of the date hereof. In the event the Servicer
receives any Collections or other proceeds of the Collateral, it shall hold such
Collections and other proceeds on behalf of the Borrower for application and
remittance in accordance with Section 2.06 or 2.07, as applicable, and it shall
remit the same to the Collection Account to the extent required hereunder. The
Borrower shall deliver to the Servicer, and the Servicer shall hold in trust for
the Borrower, the Lenders and the Liquidity Providers in accordance with their
respective interests, all Records.

(c) The Servicer shall, as soon as practicable following receipt, turn over to
the Person entitled thereto collections in respect of any receivable which is
not a Pool Receivable less, to the extent the Servicer performed any collection
or enforcement actions which it was authorized by such Person to perform, all
reasonable and appropriate out of pocket costs and expenses of such Servicer
incurred in collecting and enforcing such receivable.

 

65



--------------------------------------------------------------------------------

SECTION 6.03. Rights of the Program Agent.

(a) Following the occurrence and during the continuation of any Incipient Event
of Bankruptcy or Event of Termination, the Program Agent (i) shall at the
request of the Majority Committed Lenders or, at any time during which there are
only two Managing Agents, at the request of either Managing Agent, or (ii) may
with the consent of the Majority Committed Lenders, (x) exercise its right to
take exclusive ownership and control of the Collection Account, the Lock-Boxes
and the Deposit Accounts, and each of the Borrower and the Servicer hereby
agrees to take any further action necessary that the Program Agent may
reasonably request to effect such control, (y) notify any of the Lock-Box
Processors to remit all items of payment or proceeds thereof to the Program
Agent or its designee, and to notify any or all of the Deposit Account Banks to
remit all amounts deposited in the applicable Deposit Accounts to the Collection
Account or to any other account designated by the Program Agent and (z) deliver
the Lock-Box Transfer Notices to the appropriate addressees thereof. From and
after the date the Program Agent exercises its right to take exclusive control
of the Collection Account, all withdrawals and distributions to be made from the
Collection Account by the Servicer hereunder shall be made by the Program Agent.

(b) The Borrower hereby grants to the Program Agent an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Borrower, following the occurrence and during the continuance of
an Event of Termination, any and all steps which are necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind in connection with any Pool Receivable or other Collateral.

(c) At any time after the Effective Date, the Program Agent may, and upon the
request of the Majority Managing Agents shall, cause the Collection Account to
be established. The Borrower, the Program Agent and BTMU (in its capacity as the
holder of the Collection Account) agree that the Program Agent shall have
exclusive dominion and control over the Collection Account and that BTMU will
comply with instructions originated by the Program Agent directing disposition
of the funds in the Collection Account without further consent by the Borrower;
provided that until the Program Agent provides such instructions to BTMU (in
accordance with Section 6.03(a)), BTMU shall be entitled to comply with
instructions originated by the Servicer directing disposition of the funds in
the Collection Account without further consent by the Borrower or the Program
Agent. This agreement shall constitute an “authenticated record” for purposes of
Section 9-104 (and similar related provisions) of the UCC.

SECTION 6.04. Responsibilities of the Borrower. Anything herein to the contrary
notwithstanding, the Borrower shall (i) perform all of its obligations with
respect to the Pool Receivables to the same extent as if a security interest in
the Pool Receivables had not been granted hereunder and the exercise by the
Program Agent of its rights hereunder shall not relieve Borrower from such
obligations and (ii) pay when due any taxes, including without limitation,
sales, excise and personal property taxes payable by it in connection with the
Pool Receivables. None of the Program Agent, the Managing Agents, the Lenders or
the Liquidity Providers shall have any obligation or liability with respect to
any Pool Receivables or other Collateral, nor shall any of them be obligated to
perform any of the obligations of the Borrower thereunder.

 

66



--------------------------------------------------------------------------------

SECTION 6.05. Further Action Evidencing Program Agent’s Interest. Each of the
Borrower and the Servicer agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action that the Program Agent may reasonably request in order to
perfect, protect or more fully evidence the interest of the Program Agent or the
Secured Parties granted hereunder or to enable the Program Agent to exercise or
enforce any of its or the Secured Parties’ rights hereunder. Without limiting
the generality of the foregoing, each of the Borrower and the Servicer will
(i) code its master data processing records evidencing such Pool Receivables to
evidence that a security interest therein has been granted to the Program Agent
under this Agreement, and (ii) upon the request of the Program Agent, file such
financing statements, continuation statements or amendments thereto or
assignments thereof, and execute and file such other instruments or notices, as
may be necessary or appropriate or as the Program Agent may reasonably request.
If after the occurrence and during the continuation of any Event of Termination,
either the Borrower or the Servicer fails to perform any of its respective
agreements or obligations under this Agreement, the Program Agent may (but shall
not be required to) itself perform, or cause performance of, such agreement or
obligation, and the reasonable out-of-pocket expenses of the Program Agent
incurred in connection therewith shall be payable by the Borrower or the
Servicer, as applicable, upon the Program Agent’s demand therefor.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01. Events of Termination. If any of the following events (each, an
“Event of Termination”) shall occur:

(a) The Borrower, the Originator or the Servicer shall fail to make any payment
or deposit required to be made by it hereunder or under any other Facility
Document when due and such failure shall continue for two (2) Business Days;

(b) The Borrower, the Originator or the Servicer shall fail to perform or
observe any term, covenant or agreement contained in this Agreement or any other
Facility Document on its part to be performed or observed and any such failure
shall remain unremedied for thirty (30) days after any Affected Party gives
notice thereof to the Borrower, the Originator or the Servicer, as applicable,
or the Borrower, the Originator or the Servicer, as applicable, otherwise
obtains knowledge thereof;

(c) Any representation or warranty made or deemed to be made by the Borrower,
the Originator or the Servicer under or in connection with this Agreement or any
other Facility Document (including any Monthly Report, any Weekly Report, any
Borrowing Request or other information or report delivered pursuant hereto)
shall prove to have been materially false or incorrect (except that the
materiality standard in this clause (c) shall not apply to any such
representation or warranty that is qualified by a materiality standard by its
terms) when made or deemed made or delivered;

 

67



--------------------------------------------------------------------------------

(d) The Program Agent, on behalf of the Secured Parties, shall cease to have a
valid and perfected first priority security interest in the Pool Receivables and
the Related Security and Collections with respect thereto or any other
Collateral;

(e) An Event of Bankruptcy shall occur with respect to any Transaction Party;

(f) A “Purchase Termination Event” shall occur under (and as defined in) the
Purchase Agreement;

(g) As of the last day of any Monthly Period,

(i) the average of the Dilution Ratios for any three (3) consecutive Monthly
Periods shall exceed 3.00%;

(ii) (A) if such Monthly Period is September through March, the average of the
Delinquency Ratios for any three (3) consecutive Monthly Periods shall exceed
3.25%, or (B) if such Monthly Period is April through August, the average of the
Delinquency Ratios for any three (3) consecutive Monthly Periods shall exceed
3.00%;

(iii) the average of the Default Ratios for any three (3) consecutive Monthly
Periods shall exceed 2.00%; or

(iv) the average of the Loss-to-Liquidation Ratios for any three (3) consecutive
Monthly Periods shall exceed 1.00%;

(h) As of the close of business on any date, any Borrowing Base Deficiency shall
exist (after giving effect to any increases or reductions to the Aggregate
Principal Balance on such date) and such deficiency continues for two
(2) Business Days;

(i) (i) (A) The Borrower shall fail to make any payment in respect of any
Indebtedness in an aggregate principal amount exceeding $10,000, when and as the
same shall become due and payable or (B) an event of default shall have occurred
and be continuing under an agreement, or related agreements, under which the
Borrower has outstanding Indebtedness; or (ii) (A) Tampa Electric or any
Significant Subsidiary shall default for a period beyond any applicable grace
period (x) in the payment of any principal, interest or other amount due under
any Indebtedness (other than trade payables or non-recourse indebtedness), or
(y) any other event shall occur or condition shall exist under an agreement, or
related agreements, under which Tampa Electric or any Significant Subsidiary has
outstanding Indebtedness (other than trade payables or non-recourse
indebtedness), if the effect of such event or condition is to permit the
acceleration of the maturity of such Indebtedness (other than trade payables or
non-recourse indebtedness), and the outstanding amount or amounts payable under
all such Indebtedness under clauses (x) and (y) equals or exceeds $50,000,000 or
(B) an event of default shall have occurred and be continuing under an
agreement, or related agreements, under which Tampa Electric or any Significant
Subsidiary has outstanding Indebtedness (other than trade payables or
non-recourse indebtedness) of $10,000,000 or more and, in the case of this
clause (B), such debt has been accelerated by the holder of such debt, or the
holder of such debt has attempted to accelerate but such acceleration was
prevented by applicable Governmental Rule;

 

68



--------------------------------------------------------------------------------

(j) (i) One or more final judgments, decrees or orders for the payment of money
in the aggregate amount of $10,000 or more shall be rendered against the
Borrower (other than (x) a judgment which is fully discharged within 30 days
after its entry, or (y) a judgment, the execution of which is effectively stayed
within 30 days after its entry but only for 30 days after the date on which such
stay is terminated or expires) or (ii) a final judgment or judgments shall be
entered against Tampa Electric or any Significant Subsidiary in the amount of
$50,000,000 or more (net of amounts covered by insurance) individually or in the
aggregate (other than (x) a judgment which is fully discharged within 30 days
after its entry, or (y) a judgment, the execution of which is effectively stayed
within 30 days after its entry but only for 30 days after the date on which such
stay is terminated or expires) or, in the case of injunctive relief, which if
left unstayed could reasonably be expected to have a Material Adverse Effect on
Tampa Electric;

(k) (i) A default shall occur under any other Facility Document which shall
remain unremedied for any period of grace specified in such Facility Document,
or (ii) any of this Agreement, the Purchase Agreement, the Subordinated Note or
any Fee Letter shall cease to be in full force and effect or any of the
Borrower, the Originator or the Servicer shall so assert in writing or otherwise
seek to terminate or disaffirm its obligations under any such Facility Document
at any time following the execution thereof;

(l) A Change in Control shall have occurred;

(m) If Tampa Electric or any ERISA Affiliate should establish, maintain,
contribute to or become obligated to contribute to any ERISA Plan and (i) a
Reportable Event shall have occurred with respect to any ERISA Plan; or (ii) a
trustee shall be appointed by a United States District Court to administer any
ERISA Plan; or (iii) the PBGC shall institute proceedings to terminate any ERISA
Plan; or (iv) a complete or partial withdrawal by Tampa Electric or any ERISA
Affiliate from any Multiemployer Plan shall have occurred, or any Multiemployer
Plan shall enter reorganization status, become insolvent, or terminate (or
notify Tampa Electric or any ERISA Affiliate of its intent to terminate) under
Section 4041A of ERISA; or (v) any ERISA Plan experiences an accumulated funding
deficiency under Code Section 412(b); or (vi) Tampa Electric or any ERISA
Affiliate incurs any liability for a Prohibited Transaction under ERISA
Section 502; provided that any of the events described in this Section 7.01(m)
shall result in joint liability to Tampa Electric and all ERISA Affiliates in
excess of $5,000,000;

(n) Any Transaction Party receives notice or becomes aware that a notice of
federal tax lien has been filed against any Transaction Party; or

(o) Tampa Electric shall fail to maintain, as of the last day of each fiscal
quarter, a ratio of Total Debt to Capitalization, for the fiscal quarter then
ended, of less than or equal to 0.65 to 1.00;

(p) Tampa Electric shall fail to comply with the limitation on short-term
indebtedness imposed on Tampa Electric by the FPSC;

 

69



--------------------------------------------------------------------------------

then, and in any such event, the Program Agent (i) shall at the request of the
Majority Committed Lenders or, at any time during which there are only two
Managing Agents, at the request of either Managing Agent, or (ii) may with the
consent of the Majority Committed Lenders, by notice to the Borrower, declare
the Termination Date to have occurred; provided, however, that, in the case of
any event described in subsection (e) above, the Termination Date shall be
deemed to have occurred automatically upon the occurrence of such event. Upon
any such declaration or automatic occurrence, the Program Agent and the Secured
Parties shall have, in addition to all other rights and remedies under this
Agreement or otherwise but subject to the following sentence and Section 10.09
hereof, all other rights and remedies provided under the UCC of the applicable
jurisdiction and other applicable laws, which rights shall be cumulative. Upon
the declaration or automatic occurrence of the Termination Date in accordance
with this Section 7.01, all obligations hereunder shall be immediately due and
payable and all Loans shall be immediately due and payable.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01. Indemnities by the Borrower. Without limiting any other rights
which any Affected Party may have hereunder or under applicable law (including,
without limitation, the right to recover damages for breach of contract), the
Borrower hereby agrees to indemnify any Lender, the Program Agent, each Managing
Agent, the Servicer (if not an Affiliate of the Borrower) and any Liquidity
Provider, and their respective directors, officers and employees (the
“Indemnified Parties”), from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable external
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or incurred by such
Indemnified Party to the extent relating to or arising from or as a result of
this Agreement or the funding or maintenance of Loans made by a Lender hereunder
subject to the proviso set forth below. Without limiting the generality of the
foregoing indemnification, the Borrower shall indemnify the Indemnified Parties
for Indemnified Amounts to the extent relating to or resulting from any of the
following:

(i) the failure of any Pool Receivable represented by the Borrower to be an
Eligible Receivable hereunder to be an “Eligible Receivable” at the time of such
representation;

(ii) reliance on any representation or warranty made or deemed made by the
Borrower under this Agreement or any other Facility Document to which it is a
party which shall have been false or incorrect when made or deemed made;

(iii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement, the Purchase Agreement or any other Facility
Document to which it is party or with any applicable law, tariff, rule or
regulation with respect to any Pool Receivable, the related Contract, or the
Related Security, or the nonconformity of any Pool Receivable, the related
Contract or the Related Security with any such applicable law, tariff, rule or
regulation;

 

70



--------------------------------------------------------------------------------

(iv) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with goods or services, the sale or provision of which gave rise to
or are the subject of any Pool Receivable or Contract;

(v) the failure to pay when due any taxes, including, without limitation, sales,
excise or personal property taxes payable by the Borrower in connection with the
Collateral;

(vi) the payment by such Indemnified Party of taxes, including, without
limitation, any taxes imposed by any jurisdiction on amounts payable and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, to the extent caused by the Borrower’s actions or failure to
act in breach of this Agreement;

(vii) the failure to vest and maintain vested in the Program Agent, on behalf of
the Secured Parties, a first priority perfected security interest in the Pool
Receivables, together with all Collections, Related Security and other
Collateral, free and clear of any Lien except a Lien in favor of any Affected
Party, whether existing at the time such Pool Receivable arose or at any time
thereafter;

(viii) the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the applicable UCC or other
applicable laws naming the Borrower as “Debtor” with respect to any Collateral;

(ix) any dispute, claim, offset or defense (other than as a result of the
bankruptcy or insolvency of the related Obligor) of an Obligor to the payment of
any Pool Receivable (including, without limitation, a defense based on such Pool
Receivable not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or services related to such Pool Receivable or
the furnishing or failure to furnish such goods or services (other than as a
result of the bankruptcy or insolvency of the related Obligor);

(x) the commingling of Collections with any other funds;

(xi) any failure by the Borrower to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Borrower
of any Pool Receivables, or any attempt by any Person to void any such transfer
under any statutory provision or common law or equitable action, including,
without limitation, any provision or the Bankruptcy Code;

(xii) the failure of any Lock-Box Processor or Deposit Account Bank to remit any
amounts or items of payment held in a Deposit Account or in a Lock-Box pursuant
to the instructions of the Program Agent given in accordance with this
Agreement, the applicable Lock-Box Processor Agreement, Blocked Account
Agreement or the other Facility Documents, whether by reason of the exercise of
setoff rights or otherwise;

 

71



--------------------------------------------------------------------------------

(xiii) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Loans made pursuant to this Agreement or any other
Facility Document delivered hereunder or in respect of any of the Collateral;

(xiv) any claim brought by any Person arising from any activity by the Borrower
in servicing, administering or collecting any Pool Receivable;

(xv) the grant by the Borrower of a security interest in any Receivable in
violation of any applicable law, tariff, rule or regulation;

(xvi) the failure of the Borrower to furnish accurate and complete documentation
(including, without limitation, a Contract or invoice) to any Obligor;

(xvii) the failure of any Lock-Box Processor, Approved Sub-servicer or any other
third party with a contractual relationship with the Borrower for the acceptance
or processing of Collections, to remit any Collections received by it to a
Lock-Box or a Deposit Account within two (2) Business Days of receipt; or

(xviii) the amendment, modification or termination of any tariff or similar
contract governing any Pool Receivable or the activities of the Borrower;

provided, however, that the Borrower shall not be required to indemnify any
Indemnified Party to the extent of any amounts (x) resulting from the gross
negligence or willful misconduct of such Indemnified Party, or (y) constituting
credit recourse for the failure of an Obligor to pay a Pool Receivable, or
(z) constituting net income or franchise taxes that are imposed by the United
States or franchise taxes or net income taxes that are imposed on such
Indemnified Party by the state or foreign jurisdiction under the laws of which
such Indemnified Party is organized or any political subdivision thereof. Any
amounts subject to the indemnification provisions of this Section 8.01 shall be
paid by the Borrower to the related Indemnified Party within thirty (30) days
following demand therefor.

SECTION 8.02. Indemnities by the Servicer. The Servicer agrees to indemnify each
Indemnified Party for Indemnified Amounts to the extent arising out of or
resulting from any of the following:

(i) the failure of any Pool Receivable represented by the Servicer to be an
Eligible Receivable hereunder to be an “Eligible Receivable” at the time of such
representation;

(ii) reliance on any representation or warranty made or deemed made by the
Servicer under this Agreement or any other Facility Document to which it is a
party, which shall have been false or incorrect when made or deemed made;

(iii) the failure by the Servicer to comply with any term, provision or covenant
contained in this Agreement, the Purchase Agreement or any Facility Document to
which it is party or with any applicable law, tariff, rule or regulation with
respect to any Pool Receivable or the Related Security (including, without
limitation, the covenants with respect to commingling of Collections set forth
in Section 5.04(g));

 

72



--------------------------------------------------------------------------------

(iv) the failure of any Lock-Box Processor, Approved Sub-servicer or any other
third party with a contractual relationship with the Servicer or any of its
Affiliates for the acceptance or processing of Collections, to remit any
Collections received by it to a Lock-Box or a Deposit Account within two
(2) Business Days of receipt; or

(v) any action or omission by the Servicer which reduces or impairs the rights
or interests of the Program Agent, the Managing Agents or any Lender with
respect to any Collateral or the value of any Collateral;

(vi) any claim brought by any Person arising from any activity by the Servicer
in servicing, administering or collecting any Pool Receivable;

(vii) the failure of the Servicer to furnish accurate and complete documentation
(including, without limitation, a Contract or invoice) to any Obligor;

provided, however, that the Servicer shall not be required to indemnify any
Indemnified Party to the extent of any amounts (x) resulting from the gross
negligence or willful misconduct of such Indemnified Party, or (y) constituting
credit recourse for the failure of an Obligor to pay a Pool Receivable, or
(z) constituting net income or franchise taxes that are imposed by the United
States or franchise taxes or net income taxes that are imposed on such
Indemnified Party by the state or foreign jurisdiction under the laws of which
such Indemnified Party is organized or any political subdivision thereof. Any
amounts subject to the indemnification provisions of this Section 8.02 shall be
paid by the Servicer to the related Indemnified Party within thirty (30) days
following demand therefor.

SECTION 8.03. Limited Liability of Indemnified Parties. No Indemnified Party
shall have any liability (whether in contract, tort or otherwise) to the
Borrower, the Originator or the Servicer or any of their security holders or
creditors for or in connection with the transactions contemplated hereby, except
to the extent such liability is determined in a final non-appealable judgment by
a court of competent jurisdiction to have resulted primarily from such
Indemnified Party’s gross negligence or willful misconduct or breach of its
obligations under this Agreement. In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).

ARTICLE IX

THE AGENTS

SECTION 9.01. Authorization and Action. Each Lender hereby appoints and
authorizes its related Managing Agent and the Program Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Managing Agent or the Program Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. The provisions
of this Article IX are solely for the benefit of the Managing

 

73



--------------------------------------------------------------------------------

Agents, the Program Agent and the Lenders. The Borrower shall not have any
rights as a third-party beneficiary or otherwise under any of the provisions
hereof. In performing their functions and duties hereunder, the Managing Agents
shall act solely as the agent for the respective Conduit Lenders and the
Committed Lenders in the related Lender Group and do not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the other Lenders, the Borrower, the Servicer, the Originator, any Affiliate
thereof or any of their respective successors and assigns.

SECTION 9.02. Agents’ Reliance, Etc. Neither the Program Agent nor any Managing
Agent nor any of their respective directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or such Managing
Agent or the Program Agent under or in connection with this Agreement, except
for its or their own gross negligence or willful misconduct. Without limiting
the generality of the foregoing, each of the Program Agent and the Managing
Agents: (i) may consult with legal counsel (including counsel for the Borrower,
the Servicer or any other Affiliate of Tampa Electric), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower, the Servicer or any other Affiliate of
Tampa Electric or to inspect the property (including the books and records) of
the Borrower, the Servicer or any other Affiliate of Tampa Electric; (iv) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (v) shall incur no
liability under or in respect of this Agreement by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 9.03. Agents and Affiliates. Each Managing Agent and the Program Agent
and their respective Affiliates may engage in any kind of business with the
Borrower, Tampa Electric or any Obligor, any of their respective Affiliates and
any Person who may do business with or own securities of Borrower, Tampa
Electric or any Obligor or any of their respective Affiliates, all as if such
Persons were not Managing Agents and/or Program Agent and without any duty to
account therefor to any Lender.

SECTION 9.04. Lender’s Loan Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Program Agent, any Managing Agent,
any of their respective Affiliates or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Agreement and, if it so determines, to make
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Program Agent, any Managing Agent, any of their
respective Affiliates, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement.

 

74



--------------------------------------------------------------------------------

SECTION 9.05. Delegation of Duties. The Program Agent and each Managing Agent
may each execute any of its duties under this Agreement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither the Program Agent nor any Managing
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 9.06. Indemnification. Each Managing Agent severally agrees to indemnify
the Program Agent (to the extent not reimbursed by the Borrower, the Servicer,
the Originator or Tampa Electric), ratably according to its related Lender Group
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Program Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Program Agent under this
Agreement; provided, that (i) no Managing Agent shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting or arising from the
Program Agent’s gross negligence or willful misconduct and (ii) no Managing
Agent shall be liable for any amount in respect of any compromise or settlement
of any of the foregoing unless such compromise or settlement is approved by the
Majority Managing Agents. Without limitation of the generality of the foregoing,
each Managing Agent agrees to reimburse the Program Agent, ratably according to
its related Lender Group Percentage, promptly upon demand, for any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Program Agent in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement;
provided, that no Managing Agent shall be responsible for the costs and expenses
of the Program Agent in defending itself against any claim alleging the gross
negligence or willful misconduct of the Program Agent to the extent such gross
negligence or willful misconduct is determined by a court of competent
jurisdiction in a final and non-appealable decision.

SECTION 9.07. Successor Agents. The Program Agent and each Managing Agent may,
upon thirty (30) days’ notice to the Borrower, each Lender and each other party
hereto, resign as Program Agent or Managing Agent, as applicable. If any such
party shall resign as Program Agent or Managing Agent under this Agreement,
then, in the case of the Program Agent, the Majority Committed Lenders and the
Borrower, and in the case of any Managing Agent, its related Conduit Lenders,
during such thirty-day period shall appoint a successor agent, whereupon such
successor agent shall succeed to the rights, powers and duties of the Program
Agent or applicable Managing Agent and references herein to the Program Agent or
such Managing Agent shall mean such successor agent, effective upon its
appointment; and such former Program Agent’s or Managing Agent’s rights, powers
and duties in such capacity shall be terminated, without any other or further
act or deed on the part of such former Program Agent or Managing Agent or any of
the parties to this Agreement. After any retiring Program Agent’s or Managing
Agent’s resignation hereunder as such agent, the provisions of Article VIII,
this Article IX and Section 10.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Program Agent or a Managing
Agent under this Agreement.

 

75



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc.

(a) No waiver of any provision of this Agreement nor consent to any departure by
the Borrower or the Servicer therefrom shall in any event be effective unless
the same shall be in writing and signed by the Program Agent and the Managing
Agents and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(b) No amendment to this Agreement shall be effective unless the same shall be
in writing and signed by each of the Borrower, the Servicer, the Program Agent,
the Managing Agents and the Majority Committed Lenders, provided, however, that,
without the written consent of all the Committed Lenders, no such amendment
shall (i) extend the Termination Date, (ii) extend the date of any payment or
deposit of Collections by the Borrower or by the Servicer or the time of payment
of Interest, (iii) release the security interest in or transfer all or any
material portion of the Collateral, (iv) change the outstanding principal amount
of any of the Loans made by any Committed Lender hereunder other than as
provided herein, (v) change the amount of any Lender Group Limit other than as
provided herein or increase the Facility Limit hereunder, (vi) increase the
Concentration Limit or any Special Concentration Limit, (vii) amend, modify or
waive any provision of the definitions of “Eligible Receivables”, “Majority
Committed Lenders”, “Net Receivables Pool Balance” or “Required Reserves” or any
of the defined terms used in such definitions or this Section 10.01,
(viii) consent to or permit the assignment or transfer by the Borrower or any of
its rights and obligations under this Agreement or of any of its right, title or
interest in or to the Pool Receivables, (ix) amend or modify any provision of
Section 7.01 or Section 10.03, or (x) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in
clauses (i) through (ix) above in a manner which would circumvent the intention
of the restrictions set forth in such clauses.

SECTION 10.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy) and shall be personally delivered or sent by
registered mail, return receipt requested, or by courier or by facsimile, to
each party hereto, at its address set forth on Schedule II hereof or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. All such notices and communications shall be effective,
upon receipt, or in the case of overnight courier, two (2) days after being
deposited with such courier, or, in the case of notice by facsimile, when
electronic confirmation of receipt is obtained, in each case addressed as
aforesaid. Notwithstanding the foregoing, Borrowing Requests may be delivered
via electronic mail.

SECTION 10.03. Assignability.

(a) Any Conduit Lender may, (i) with notice to the Borrower and the Servicer,
and with the consent of the Managing Agent for the Lender Group of which it is a
member, assign at any time all or any portion of its rights and obligations
hereunder and interests herein to

 

76



--------------------------------------------------------------------------------

(A) any other Lender, (B) any commercial paper conduit managed by such Conduit
Lender’s sponsor or administrator bank if the Promissory Notes of such
commercial paper conduit have short-term ratings from S&P and Moody’s of at
least A-1 and P-1 or higher, (C) any Affiliate of such Conduit Lender’s sponsor
bank or (D) any Liquidity Provider with respect to such Conduit Lender and
(ii) with the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) and the Managing Agent for the Lender Group of
which it is a member, assign at any time all or any portion of its rights and
obligations hereunder and interests herein to any other Person not listed in
clause (i) above. Any Managing Agent may, with notice to the Borrower and the
Servicer, and with the consent of the Lenders in its Lender Group, assign at any
time all or any portion of its rights and obligations hereunder and interests
herein to any Affiliate of such Managing Agent.

(b) Any Committed Lender may, with the consent of the Borrower (such consent not
to be unreasonably withheld, delayed or conditioned) and with the consent of the
Managing Agent for the Lender Group of which it is a member, assign at any time
all or any portion of its rights and obligations hereunder and interests herein
to any Person; provided, however, that the consent of the Borrower shall not be
required in connection with any assignment by a Committed Lender (i) after the
occurrence of an Event of Termination or (ii) to any other Lender.

(c) With respect to any assignment hereunder

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement,

(ii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000, and

(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance, together with a processing and
recordation fee of $2,500.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance, (x) the assignee
thereunder shall be a party to this Agreement and, to the extent that rights and
obligations under this Agreement have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (y) the assigning Lender shall, to the extent that rights and
obligations have been assigned by it pursuant to such Assignment and Acceptance,
relinquish such rights and be released from such obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(d) At all times during which any Loan is outstanding, the Program Agent shall
maintain at its address referred to in Section 10.02 of this Agreement (or such
other address

 

77



--------------------------------------------------------------------------------

of the Program Agent notified by the Program Agent to the other parties hereto)
a register as provided herein (the “Register”). The Aggregate Principal Balance
and any interests therein, and any Assignments and Acceptances of the Aggregate
Principal Balance or any interest therein delivered to and accepted by the
Program Agent, shall be registered in the Register, and the Register shall serve
as a record of ownership that identifies the owner of the Aggregate Principal
Balances and any interest therein. Notwithstanding any other provision of this
Agreement, no transfer of the Aggregate Principal Balances or any interest
therein shall be effective unless and until such transfer has been recorded in
the Register. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Servicer, the Program
Agent, the Managing Agents and the Lenders may treat each Person whose name is
recorded in the Register as a Lender, as the case may be, under this Agreement
for all purposes of this Agreement. This Section 10.03(d) shall be construed so
that the Aggregate Principal Balance and any interest therein is maintained at
all times in “registered form” within the meaning of Sections 163(f), 871(h) and
881(c) of the IRC, solely for the purposes of this Section 10.03, the Program
Agent will act as an agent of the Borrower. The Register shall be available for
inspection by the Borrower or any Managing Agent at any reasonable time and from
time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance, the Program Agent shall,
if such Assignment and Acceptance has been duly completed, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

(f) Any Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (each, a “Participant”) in all or a portion
of its rights and obligations hereunder (including the outstanding Loan);
provided that following the sale of a participation under this Agreement (i) the
obligations of such Lender shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Program Agent, the Servicer and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which such Lender sells such a participation
shall provide that the Participant shall not have any right to direct the
enforcement of this Agreement or the other Facility Documents or to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Facility Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) reduces the amount of principal or
Interest that is payable on account of any Loan or delays any scheduled date for
payment thereof or (ii) reduces any fees payable by the Borrower to the Program
Agent (to the extent relating to payments to the Participant) or delays any
scheduled date for payment of such fees. The Borrower acknowledges and agrees
that any Lender’s source of funds may derive in part from its Participants.
Accordingly, references in Sections 2.12 or 2.14 and the other terms and
provisions of this Agreement and the other Facility Documents to determinations,
reserve and capital adequacy requirements, expenses, increased costs, reduced
receipts and the like as they pertain to the Lenders shall be deemed also to
include those of its Participants; provided, however, that in no event shall the
Borrower be liable to any Participant under Sections 2.12 or 2.14 for an amount
in excess of that which would be payable to the applicable Lender under such
sections.

 

78



--------------------------------------------------------------------------------

(g) Neither the Borrower nor the Servicer may assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Program Agent and the Majority Managing Agents.

(h) Notwithstanding any other provision of this Agreement to the contrary, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of the principal
balance of the Loans and Interest with respect thereto) hereunder (i) to secure
obligations of such Lender to a Federal Reserve Bank, or (ii) to a collateral
agent or a security trustee in connection with the funding by such Lender of the
Loan, without notice to or consent of the Borrower or the Program Agent;
provided, that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
grantee for such Lender as a party hereto.

SECTION 10.04. Additional Lender Groups. Upon the Borrower’s request, an
additional Lender Group may be added to this Agreement at any time by the
execution and delivery of a Joinder Agreement by the members of such proposed
additional Lender Group, the Borrower, the Servicer, Tampa Electric, the Program
Agent and each of the Managing Agents, which execution and delivery shall not be
unreasonably refused by such parties. Upon the effective date of such Joinder
Agreement, (i) each Person specified therein as a “Conduit Lender” shall become
a party hereto as a Conduit Lender, entitled to the rights and subject to the
obligations of a Conduit Lender hereunder, (ii) each Person specified therein as
a “Committed Lender” shall become a party hereto as a Committed Lender, entitled
to the rights and subject to the obligations of a Committed Lender hereunder,
(iii) each Person specified therein as a “Managing Agent” shall become a party
hereto as a Managing Agent, entitled to the rights and subject to the
obligations of a Managing Agent hereunder and (iv) the Facility Limit shall be
increased by an amount equal to the aggregate Commitments of the Committed
Lenders party to such Joinder Agreement. On or prior to the effective date of
such Joinder Agreement, the Borrower and the new Managing Agent shall enter into
a fee letter for purposes of setting forth the fees payable to the members of
such Lender Group in connection with this Agreement, which fee letter shall be
considered a “Fee Letter” for all purposes of this Agreement.

SECTION 10.05. Consent to Jurisdiction.

(a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b) Each of the Borrower and the Servicer consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to it at its address specified in Section 10.02. Nothing in this
Section 10.05 shall affect the right of any Lender or the Administrative Agent
to serve legal process in any other manner permitted by law.

 

79



--------------------------------------------------------------------------------

SECTION 10.06. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT.

SECTION 10.07. Right of Setoff. Each Lender is hereby authorized (in addition to
any other rights it may have) at any time after the occurrence of the
Termination Date due to the occurrence of an Event of Termination, or at any
time that any Borrower Obligation hereunder is due and payable, to set off,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Lender to, or for the account of, the Borrower against the
amount of the Borrower Obligations owing by the Borrower to such Person. Each
Lender is hereby authorized (in addition to any other rights it may have) at any
time after the occurrence of the Termination Date due to the occurrence of an
Event of Termination, or at any time that any payment obligation of the Servicer
hereunder is due and payable, to set off, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Lender to, or for
the account of, the Servicer against the amount of such obligations owing by the
Servicer to such Person.

SECTION 10.08. Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it with respect to any Borrower Obligations or obligation of
the Servicer in a greater proportion than that received by any other Lender
entitled to receive a ratable share of such amount, such Lender agrees, promptly
upon demand, to purchase for cash without recourse or warranty a portion of such
Borrower Obligations or Servicer obligation held by the other Lenders so that
after such purchase each Lender will hold its ratable proportion of such
Borrower Obligations or Servicer obligations, as applicable; provided that if
all or any portion of such excess amount is thereafter recovered from such
Lender, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.

SECTION 10.09. Limitation of Liability.

(a) No claim may be made by any Transaction Party or any other Person against
any Lender, any Managing Agent, the Program Agent or their respective
Affiliates, directors, officers, employees, attorneys or agents (each a “Lender
Party”) for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or any other
Facility Document, or any act, omission or event occurring in connection
herewith or therewith; and each of the Borrower and the Servicer hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

(b) Notwithstanding anything to the contrary contained herein, the obligations
of the Conduit Lenders under this Agreement are solely the corporate obligations
of each such Conduit Lender and shall be payable only at such time as funds are
actually received by, or are available to, such Conduit Lender in excess of
funds necessary to pay in full all outstanding

 

80



--------------------------------------------------------------------------------

Promissory Notes issued by such Conduit Lender and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against such Conduit Lender. Each party hereto agrees that
the payment of any claim (as defined in Section 101 of Title 11 of the
Bankruptcy Code) of any such party shall be subordinated to the payment in full
of all Promissory Notes.

(c) No recourse under any obligation, covenant or agreement of any Conduit
Lender contained in this Agreement shall be had against any incorporator,
stockholder, officer, director, member, manager, employee or agent of such
Conduit Lender or any of its Affiliates (solely by virtue of such capacity) by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of such Conduit Lender, and
that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Conduit Lender or any of its Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such Conduit Lender contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by any Conduit
Lender of any of such obligations, covenants or agreements, either at common law
or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided that the foregoing shall not relieve any such Person
from any liability it might otherwise have as a result of fraudulent actions
taken or fraudulent omissions made by them.

SECTION 10.10. Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification under Article VIII hereof, the
Borrower agrees to pay to the Program Agent and each Managing Agent within
thirty (30) days after demand thereof (i) all reasonable costs and expenses
incurred in connection with the periodic auditing of the Borrower and the
Servicer pursuant to Section 5.01(c) or 5.04(c) of this Agreement; provided,
that the Borrower shall only be responsible for the reasonable costs and
expenses incurred in connection with (a) one audit of the Borrower and the
Servicer while a Level 1 Ratings Period is in effect or (b) two audits of the
Borrower and the Servicer while a Level 1 Ratings Period is not in effect, in
each case during any twelve (12) month period beginning on the date hereof and
on each anniversary of the date hereof, and in each case, so long as (x) no
Event of Termination shall have occurred and be continuing and (y) the results
of the previous audits were complete and reasonably acceptable to the Program
Agent and (ii) all reasonable costs and expenses of the Program Agent and each
Managing Agent in connection with the preparation, execution and delivery
(including any requested amendments, waivers or consents) of this Agreement and
the other documents to be delivered hereunder, including, without limitation,
all pre-closing due diligence expenses and the reasonable fees and out-of-pocket
expenses of special counsel for the Program Agent and each Managing Agent with
respect thereto and with respect to advising the Program Agent and each Managing
Agent and the related Lenders as to their respective rights and remedies under
this Agreement, and the other agreements executed pursuant hereto and (iii) all
costs and out-of-pocket expenses (including fees and expenses of outside
counsel), incurred by the Program Agent and each Managing Agent in connection
with any amendment to any of the Facility Documents after the Effective Date and
the enforcement of this Agreement and the other agreements and documents to be
delivered hereunder after the occurrence of an Event of Termination.

 

81



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any and all stamp, sales, transfer and
other taxes (including income and franchise taxes) and fees (including, without
limitation, UCC filing fees and any penalties associated with the late payment
of any UCC filing fees) payable or determined to be payable in connection with
the execution, delivery, filing and recording of this Agreement or the other
agreements and documents to be delivered hereunder (including any UCC financing
statements) and agrees to indemnify the Program Agent, the Managing Agents, the
Lenders and the Liquidity Providers against any liabilities with respect to or
resulting from any delay by the Borrower in paying or omission to pay such taxes
and fees.

SECTION 10.11. No Proceedings. The Borrower, the Servicer, each Lender, each
Managing Agent and the Program Agent each hereby agrees that it will not
institute against any Conduit Lender any proceeding of the type referred to in
Section 7.01(e) so long as any Promissory Notes shall be outstanding or there
shall not have elapsed one year plus one day since the last day on which any
such Promissory Notes shall have been outstanding.

SECTION 10.12. Confidentiality.

(a) By accepting delivery of this Agreement, the Borrower agrees not to disclose
to any person or entity the existence of this Agreement or the Facility
Documents (other than (x) the Purchase Agreement or (y) Blocked Account
Agreements, Lock-Box Processor Agreements or other agreements with third-parties
not bound by the confidentiality provisions hereof and which do not describe the
financial or structural terms of the agreements to which the Borrower, the
Program Agent, the Managing Agents and the Lenders are parties) or the terms
hereof or thereof (including, without limitation, any specific pricing
information provided by the Program Agent, the Managing Agents or the Lenders or
the amount or terms of any fees payable to the Program Agent, the Managing
Agents or the Lenders in connection with the transaction contemplated by this
Agreement, the “Transaction”), the proposal or structure of the Transaction, any
related structures developed by the Program Agent for the Borrower, the
existence or status of any ongoing negotiations between the Borrower, the
Program Agent, the Managing Agents and the Lenders concerning the Transaction
(collectively, the “Product Information”), except (i) to its and its affiliates’
officers, directors, employees, agents, accountants, legal counsel and other
representatives (collectively, the “Borrower Representatives”) who have a need
to know the Product Information for the purpose of assisting in the negotiation
and completion of the Transaction and who agree to be bound by the provisions of
this section applicable to the Borrower, (ii) in connection with any legal or
regulatory action or proceeding relating to this Agreement or the transactions
contemplated hereby or the exercise of any remedies hereunder, (iii) to extent
required by applicable law, regulation, subpoena or other legal process or
(iv) to the extent requested by any governmental or regulatory authority having
jurisdiction over the Borrower, the Originator or any Borrower Representative.
The Borrower will be responsible for any failure of any Borrower Representative
to comply with the provisions of this clause (a).

(b) The Program Agent, the Managing Agents and the Lenders will not disclose to
any person or entity the confidential or proprietary information of the Borrower
or the Originator furnished to the Program Agent, the Managing Agents and the
Lenders in connection

 

82



--------------------------------------------------------------------------------

with the Transaction (the “Borrower Information”), except (i) to their
respective and their Affiliates’ officers, directors, employees, agents,
accountants, legal counsel and other representatives (collectively, the “Lender
Representatives”) who have a need to know the Borrower Information for the
purpose of assisting in the negotiation and completion of the Transaction and
who agree to be bound by the provisions in this section applicable to the
Program Agent, the Managing Agents and the Lenders, (ii) to the extent required
by applicable law, regulation, subpoena or other legal process, (iii) to the
extent requested by any governmental or regulatory authority having jurisdiction
over the Program Agent, the Managing Agents, the Lenders or any Lender
Representative, (iv) to the Rating Agencies, (v) to any actual or potential
subordinated investor in or equity provider to any Conduit Lender that has
signed a confidentiality agreement containing restrictions on disclosure
substantially similar to this Section or (vi) to credit enhancers and dealers
and investors in respect of Promissory Notes of any Conduit Lender in accordance
with the customary practices of such Lender for disclosures to credit enhancers,
dealers or investors, as the case may be, it being understood that any such
disclosure to dealers or investors will not identify the Borrower or any of
their respective Affiliates by name. The Program Agent, the Managing Agents and
each Lender, as the case may be, will be responsible for any failure of any
related Lender Representative to comply with the provisions of this clause (b).

(c) Notwithstanding any other provision herein, the Borrower (and its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such U.S. tax treatment
and U.S. tax structure, other than any information for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws.

SECTION 10.13. No Waiver; Remedies. No failure on the part of the Program Agent,
any Managing Agent, any Lender or any Liquidity Provider to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

SECTION 10.14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.16. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Facility Documents executed by the parties hereto on the
date hereof contain the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties

 

83



--------------------------------------------------------------------------------

hereto with respect to the subject matter hereof superseding all prior oral or
written understandings. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy). Any provisions of this Agreement
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until the
Final Collection Date; provided, however, that the provisions of 2.11, 2.12,
2.13 and Article VIII, and the provisions of Sections 10.06, 10.09, 10.10, 10.11
and 10.12 shall survive any termination of this Agreement.

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

TEC RECEIVABLES CORP.,

as Borrower

By:   /s/ Kim M. Caruso Name: Kim M. Caruso Title: Treasurer

 

TAMPA ELECTRIC COMPANY,

as Servicer

By:   /s/ Kim M. Caruso Name: Kim M. Caruso Title: Treasurer

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

as a Managing Agent and as Program Agent

By:   /s/ Eric Williams Name: Eric Williams Title: Managing Director

 

VICTORY RECEIVABLES CORPORATION,

as a Conduit Lender

By:   /s/ David V. DeAngelis Name: David V. DeAngelis Title: Vice President

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Committed Lender

By:   /s/ Eric Otieno Name: Eric Otieno Title: Vice President

 

ROYAL BANK OF CANADA, as a Managing Agent and a Committed Lender By:   /s/
Janine D. Marsini Name: Janine D. Marsini Title: Authorized Signatory

 

OLD LINE FUNDING, LLC, as a Conduit Lender By:   /s/ Veronica L. Gallagher Name:
Veronica L. Gallagher Title: Authorized Signatory

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CREDIT AND COLLECTION POLICY

[Intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[DATE]

 

To: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), as Program
Agent and as Managing Agent

     Royal Bank of Canada (“RBC”), as Managing Agent

From:    TEC Receivables Corp. (the “Borrower”)

 

Re: Loan and Servicing Agreement, dated as of March 24, 2015 among the Borrower,
Tampa Electric Company, as Servicer, the Persons from time to time party thereto
as Conduit Lenders, the financial institutions from time to time party thereto
as Committed Lenders, the Persons from time to time party thereto as Managing
Agents and BTMU, as Program Agent for the Conduit Lenders and the Committed
Lenders (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”). Capitalized terms used but not defined herein shall have
the meanings given to them in the Agreement.

 

A. (i) Pursuant to Section 2.02(a) of the Agreement, the undersigned hereby
requests a Borrowing from each Lender Group in an aggregate amount equal to the
following (which shall be at least $5,000,000, or integral multiples of
$1,000,000 in excess thereof): $________

 

Lender Group
(identified by related Managing Agent) Dollar Amount of Borrowing BTMU $ RBC $
Total $

 

(ii) The requested Borrowing Date is: _________ (iii) The Aggregate Principal
Balance under the Agreement after giving effect to the requested Borrowing under
(i) above will equal: $________ (iv) The proceeds of the requested Borrowing are
requested to be remitted to the following account of the Borrower: _________ (v)
If Conduit Lenders have declined to fund, the Borrower requests a Loan based on
[LIBOR for a term of [___] months][the Base Rate]. B. As of the date hereof and
the Borrowing Date of such Borrowing: (i) The representations and warranties
contained in Article IV of the Agreement are true and correct unless such
representation and warranties by their terms refer to an earlier date, in which
case they shall be correct on and as of such earlier date;



--------------------------------------------------------------------------------

(ii) No event has occurred and is continuing, or would result from the Borrowing
requested hereunder, that constitutes an Event of Termination or an Incipient
Event of Termination; and (iii) After giving effect to the requested Borrowing,
no Borrowing Base Deficiency shall exist. (iv) All other conditions precedent
set forth in Section 3.02 of the Agreement have been satisfied.

The undersigned certifies that this Borrowing Request is correct in all material
respects as of the date furnished.

 

TEC RECEIVABLES CORP. By:   Name: Title:



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF MONTHLY REPORT

I. Total Investment

 

    Outstanding    TOTAL

1

 

Outstanding as of the Previous Month End

  

2

 

Addition (+) or Reduction (-) during Current Month

  

3

 

New Outstanding (Net Investment)

  

II. Portfolio Aging

 

    A   B   C   D   E   F   G    

Unbilled

 

Billed (Current)

 

Billed

(1-30 DPD)

 

Billed

(31-60 DPD)

 

Billed

(61-90 DPD)

 

Billed

(91+ DPD)

 

Total

4

             

III. Portfolio Activity

 

    A   B   C   D   E   F   G   H   I    

Beginning

Balance

 

Sales

 

Collections

 

Gross Write-
Offs

 

Recoveries

 

Debit

Adjustments

 

Credit

Adjustments

 

Other
Adjustments

 

Month End
Rec.

Balance

5

                 

IV. Eligible Receivables Balance

 

              (-)            (+)    

6

   Total Ending A/R            

 

  

 

7

Defaulted Receivables (61+ dpd)

8

Unapplied Cash

9

Unapplied Credits

10

Foreign Receivables

11

Affiliate Receivables

12

Receivables from Obligors which are not Designated Obligors

13

Potential Set-Off Amounts

14

Other Ineligible Receivables

15

Bankrupt Obligors

16

Outstanding Balance of Accruals on Interest Due Customers

17

Tampa Electric Wholesale Receivables

18

Excess Government Receivables

19

Excess Unbilled Receivables

20

Excess Customer Deposits

21

Excess Taxes

22

Excess Wholesale Gas Receivable

23

Excess Obligor Concentrations Total Ineligible Receivables      

 

  

 

24

Net Receivable Pool Balance (NRPB)      

 

  

 

V. Top 10 Concentration Receivables

 

         A    B    C    D    

Obligor Name

   Receivables    Concentration
Limit ($)    Purchase
Limit
(%)    Excess
Concentrations 1               2               3               4               5
              6               7               8               9               10
                  

 

  

 

  

 

  

 

25

Total Excess Concentrations     

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

VII. Required Reserves

 

Loss Reserve Percentage, the greatest of:

           %  $                      

 

 

   

 

 

  26 Dynamic Loss Reserve Percentage 27 Min. Loss Reserve Percentage 28 5 times
the Normal Concentration Limit Dilution Reserve Percentage            %  $     
     

 

 

   

 

 

  28 Dilution Reserve Percentage Interest and Fee Reserve, the sum of:  
         %  $           

 

 

   

 

 

  29 Total Accrued and Unpaid Yield / Fees 30 Liquidation Interest and Program
Fee Percentage 31 Liquidation Servicer Fee Percentage            %  $           

 

 

   

 

 

  32 Required Reserves:      

 

 

   

 

 

 

VIII. Computation of Investment

 

33 Outstanding 34 Net Receivable Pool Balance (NRPB) 35 Borrowing Base
Percentage

36

Maximum Allowable Principal Amount

37

NRPB - Reserves

38

Additional Funding (Positive) / Mandatory Paydown (if Negative)      

 

  

 



--------------------------------------------------------------------------------

IX. Performance Ratio Calculations

 

     Loss Ratio    Delinquency Ratio    Default Ratio    Dilution Ratio

Month

   Current    3-Month
Rolling Average    Current    3-Month
Rolling Average    Current    3-Month
Rolling Average    Current    3-Month
Rolling Average    39                         40                         41   
                 

X. Compliance

 

  42 Is the current 3-month rolling average Loss Ratio < 1%

 

  43 Is the current 3-month rolling average Delinquency Ratio < 3.25%

 

  44 Is the current 3-month rolling average Default Ratio < 2%

 

  45 Is the current 3-month rolling average Dilution Ratio < 3%

 

  46 Level Rating Period

Pursuant to the Loan and Servicing Agreement dated March 24, 2015, as amended,
the information contained in this Monthly Report is accurate in all material
respects as of the month’s end. The Originator hereby certifies to TEC
Receivables Corp. and the Program Agent that the Originator has not, pursuant to
Granting Clause VI of that certain Indenture of Mortgage dated as of August 1,
1946 among Tampa Electric Company and U.S. Bank National Association, as trustee
(as amended or supplemented, the “Indenture”) subjected any of the Receivables,
Related Security or Collections to the lien of the Indenture.

x______________________________________________________

Name:                                                                   
                                               Date:        Title:



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF WEEKLY REPORT

To be agreed upon by the parties.



--------------------------------------------------------------------------------

EXHIBIT D-1

FORMS OF BLOCKED ACCOUNT AGREEMENTS

 

 



--------------------------------------------------------------------------------

LOGO [g899612g99d60.jpg] Restricted (Non-Blocked) Account Agreement

 

TO

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent

1251 Avenue of the Americas, 10th Floor

New York, New York 10020

To Whom It May Concern:

This will confirm unto The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent (the
“Secured Party”) that TEC Receivables Corp. (the Company”) Tampa Electric
Company (“Tampa” or “Servicer”), SunTrust Bank (“SunTrust”), and Secured Party
have agreed as follows with respect to the accounts identified on Exhibit A
attached hereto (the “Accounts”):

 

  1. Acknowledgment of Security Interest. Company and Tampa hereby notify
SunTrust that (i) Tampa has assigned and transferred all of its right, title and
interest in and to, and exclusive ownership and control over the assets
deposited in the Accounts to Company pursuant to that certain Amended and
Restated Purchase and Contribution Agreement, dated as of March 24, 2015;
(ii) Tampa and Company have entered into a servicing arrangement pursuant to the
terms of that certain Amended and Restated Loan and Servicing Agreement, dated
as of March 24, 2015, by and among Company, Tampa, Secured Party, and such other
lenders and agents party thereto from time to time (as it may be amended,
restated or otherwise modified in accordance with its terms, the “Loan
Agreement”); and (iii) Company has granted a security interest in the Accounts
to Secured Party per the provisions of the Loan Agreement. Company and Tampa
acknowledge and confirm that although the Accounts and the Lockboxes (as defined
below) shall be in the name of Company, all funds now or at any time hereafter
deposited to the Accounts and all rights of Company and Tampa regarding the
Accounts and the Lockboxes constitute part of the collateral in which Company
has granted a security interest to Secured Party. If Company maintains one or
more lockboxes with SunTrust, as identified on Exhibit A (the “Lockboxes”), the
Lockbox Collateral (as defined on Exhibit A) shall also constitute part of the
collateral in which Company has granted a security interest to Secured Party,
and all funds and other items coming into such Lockboxes shall be deposited into
the Accounts. This Restricted Account Agreement (this “Agreement”) constitutes a
separate agreement with respect to the Accounts and is intended by Company,
Tampa, and Secured Party to evidence Secured Party’s control over the Accounts
and the Lockboxes and shall serve as instructions for the disposition of the
funds in the Accounts and the Lockboxes without the further consent of Company
or Tampa, or either of them. The Company, Tampa and Secured Party hereby
authorize SunTrust to act upon all written notices, instructions and
communications given by the Servicer to SunTrust under this Agreement until such
time as SunTrust shall have received (a) written notification from the Company
that the Servicer no longer has authority to act on behalf of the Company or
(b) a Notice of Sole Control, whichever first occurs. Secured Party and Company
intend that this Agreement shall constitute an “authenticated record” for
purposes of, and the Company hereby grants to and confers upon the Secured Party
“control” of the accounts as contemplated under, Article 9 of the Uniform
Commercial Code, including but not limited to Section 9-104 thereof.

 

  2. Required Actions. From and after the effective date of this Agreement,
SunTrust, Company, Servicer and Secured Party agree that:

 

  A. Until SunTrust has received a Notice of Sole Control, as such term is
hereinafter defined, Servicer shall be entitled to present items drawn upon and
otherwise withdraw or direct disposition of funds from the Accounts and SunTrust
may honor drafts, demands, withdrawal requests or remittance instructions by
Servicer related to the Accounts. Notwithstanding the provisions of the
preceding sentence, until SunTrust has received a Notice of Sole Control,
SunTrust shall be entitled to honor and follow any written instruction that
SunTrust in good faith believes to be furnished by the Company in accordance
with the terms hereof, including but not limited to notice by the Company of
replacement of Servicer, regardless of whether such written instruction shall be
contrary to or different from any written instruction that SunTrust shall
receive from the Servicer. Upon SunTrust’s receipt of a Notice of Sole Control,
SunTrust will hold solely for the account of Secured Party all funds which may
be on deposit in the Accounts. Secured Party shall have the right, without
further notice to or consent from Company or Servicer, to direct SunTrust as to
the disposition of all amounts deposited in the Accounts from time to time, and
SunTrust agrees to comply with such directions, subject to SunTrust’s standard
policies and procedures then in effect.

 

  B. Once SunTrust receives written instructions from Secured Party that
Servicer or Company (or either of them) is no longer entitled to present items
drawn upon and otherwise withdraw or direct the disposition of funds from the
Accounts (the “Notice of Sole Control”), SunTrust will, in accordance with its
standard policies and procedures then in effect, remit on a daily basis all
collected and available funds on deposit in the Accounts directly to Secured
Party by (i) electronic transfer of immediately available funds in accordance
with Secured Party’s written wire transfer instructions; or (ii) such other
means of transfer as may be mutually agreed upon in writing by Secured Party and
SunTrust. Secured Party agrees to execute any treasury management agreement
necessary to effect a transfer other than a wire transfer, each in form and
substance satisfactory to SunTrust; provided however that Secured Party’s
failure to execute any requested agreements at such future date shall not impair
Secured Party’s rights to obtain the funds from the Accounts as provided for in
this Section 2(B). Notwithstanding the foregoing, SunTrust shall not be
obligated to comply with any written instructions of Secured Party (a) to
transfer less than all the funds in the Accounts or (b) to send funds to more
than one recipient.



--------------------------------------------------------------------------------

  C. Except for the amounts described in this Section 2(C) and the security
interest SunTrust has in items credited to the Accounts as a “collecting bank”
under Article 4 of the Uniform Commercial Code, SunTrust subordinates any
security interest, lien or right of recoupment or set-off that it may have
against the Accounts during the term of this Agreement to Secured Party’s
security interest. SunTrust will not exercise any right of set-off against
checks or other amounts deposited in or credited to the Accounts, except for
(i) SunTrust’s standard fees and charges for operating and maintaining the
Accounts, including fees for returned items; (ii) amounts previously credited to
the Accounts, including the face amount of a check, wire transfer of funds, or
other item, which is deposited in or credited to the Account, whether before or
after the date of this Agreement, and which is returned unpaid or is otherwise
determined by SunTrust to be uncollectible, whether for insufficient funds or
for any other reason, and without regard to the timeliness of the return or
notice of non-payment; (iii) adjustments for errors; and (iv) SunTrust’s
standard fees and charges resulting from performance of this Agreement,
including, without limitation, wire transfer fees. If the balance of collected
funds in the Accounts is insufficient for such purposes or if SunTrust makes a
good faith determination that it is prohibited from exercising its right of
set-off by any applicable order, judgment, decree or injunction, or any
applicable law, Company and Servicer will be jointly and severally liable to
SunTrust for such insufficiency and agrees to reimburse SunTrust upon written
demand. If Company or Servicer fails to reimburse SunTrust within five
(5) Business Days of written demand, as such capitalized term is hereinafter
defined, Secured Party agrees to reimburse SunTrust for such insufficiency
within ten (10) Business Days of written demand; provided, however, that the
liability of Secured Party shall not exceed the aggregate amount of funds
transferred out of the Accounts at the direction of Secured Party pursuant to
the Notice of Sole Control or any subsequent instructions hereunder, and
SunTrust must request such reimbursement either prior to termination of this
Agreement or within forty-five (45) days thereafter. For purposes of this
Agreement, a “Business Day” is any day other than Saturday, Sunday, or any other
day on which SunTrust is or is authorized or required by law to be closed.

 

  D. SunTrust will follow its usual procedures in the event any Account or any
check, draft or other order for payment of money should be or become the subject
of any writ, levy, order or other similar judicial or regulatory order or
process, including but not limited to the commencement of a case pursuant to
Title 11, United States Code, filed by or against Company or Servicer, or the
commencement of any similar case under then applicable federal or state law
providing for the relief of debtors or the protection of creditors by or against
Company or Servicer. Notwithstanding any other provision of this Agreement,
SunTrust may act as it deems necessary in its sole discretion to comply with all
applicable provisions of any governing statute, writ, levy, order, or process,
and neither Company, Servicer nor Secured Party shall assert any claim against
SunTrust for so doing.

 

  E. SunTrust hereby agrees and confirms to Secured Party that (i) SunTrust is
an organization engaged in the business of banking and maintains each of the
Accounts as a demand deposit account in the ordinary course of its business,
(ii) SunTrust has not entered into any currently effective deposit account
control agreement with any third party under which SunTrust may be obliged to
comply with instructions regarding the Accounts originated by such third party,
(iii) SunTrust will not enter into a deposit account control agreement with
respect to the Accounts for the benefit of any person other than Secured Party
during the term of this Agreement, and (iv) the records of SunTrust with respect
to the Accounts shall recognize and reflect the security interest in favor of
Secured Party.

 

  F. SunTrust will provide to Secured Party at its request a copy of each
periodic account statement relating to the Accounts ordinarily furnished by
SunTrust to Company or Servicer, and Company hereby authorizes SunTrust, at
Company’s expense, to provide such statements. SunTrust’s liability for failing
to provide an account statement will not exceed SunTrust’s cost of providing the
statement.

 

  3. Notices. Any direction or notice to SunTrust given or delivered hereunder
shall be in writing, signed by the party giving such direction or notice, and
shall only be deemed to have been validly given or delivered upon receipt by
SunTrust. SunTrust shall be entitled to rely upon any notice or other writing
SunTrust believes in good faith to be made by Secured Party without further
investigation. All notices hereunder shall be delivered to the addresses listed
below the signature line for each party to this Agreement or to such other
address specified by any party in a written notice to the other parties hereto
and shall be given by certified mail, return receipt requested, by overnight
delivery service, by facsimile or by “PDF” electronic transmission. If any
notice is given by “PDF” electronic transmission, confirmation of receipt must
be made by return transmission of a “read-receipt” notification or other
affirmative electronic transmission from the receiving party; and if any notice
is given by facsimile, a copy of such notice must also be delivered by one of
the other enumerated methods. Further, for purposes hereof, the Notice of Sole
Control shall be effective no later than the opening of business on the second
(2nd) Business Day next succeeding the Business Day on which such notice is
actually received by each of the “Contacts” of SunTrust set forth below its
signature line; provided, however, that if any such notice is so received after
10:00 A.M., Atlanta, Georgia time, on any Business Day, the Notice of Sole
Control will become effective no later than the opening of business on the third
(3rd) Business Day next succeeding the Business Day on which such receipt
occurs.



--------------------------------------------------------------------------------

  4. Waiver; Indemnity. Company, Tampa and Secured Party specifically waive all
claims of any nature against SunTrust relating to losses or damages of any
nature whatsoever arising from or connected to or allegedly arising from or
connected to any action or failure to act by SunTrust in connection with this
Agreement, except to the extent directly caused by SunTrust’s gross negligence
or willful misconduct. SunTrust shall not be liable for, and Company and Tampa
jointly and severally agree to defend, indemnify and hold SunTrust harmless from
and against, any and all liabilities, losses, damages, costs or expenses
(including, without limitation, court costs, reasonable attorneys’ fees and
other litigation expenses) which SunTrust may incur in connection with or
pursuant to this Agreement, except to the extent directly caused by SunTrust’s
gross negligence or willful misconduct. In no event shall SunTrust be liable for
losses or delays resulting from computer malfunction, interruption of
communication facilities, labor difficulties or other causes beyond SunTrust’s
reasonable control or for indirect, special, punitive or consequential damages.
Furthermore, notwithstanding anything in this Agreement to the contrary,
(i) SunTrust shall have no fiduciary duties under this Agreement or any
transaction or service contemplated by the provisions hereof to any party,
(ii) SunTrust shall have no liability as a result of acting on any written
notice, request, or withdrawal, payment, transfer, or other instruction
(including but not limited to electronically confirmed facsimiles) that SunTrust
in good faith believes to be furnished by Secured Party in accordance with the
terms hereof, in which case the parties agree that SunTrust has no duty to make
any further inquiry whatsoever, and (iii) SunTrust shall not be responsible for
the enforcement of any agreement between and among Company, Tampa, and Secured
Party, or any of them.

 

  5. Representations and Warranties. Secured Party, Tampa and Company each
represents and warrants to SunTrust but with respect to itself only that
(i) this Agreement constitutes its duly authorized, legal, valid, binding and
enforceable obligation, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law); (ii) the performance of its obligations under this
Agreement and the consummation of the transactions contemplated hereunder will
not (a) constitute or result in a breach of its certificate or articles of
incorporation or organization, by-laws, limited liability company agreement,
trust agreement or partnership agreement, as applicable, or the provisions of
any material contract to which it is a party or by which it is bound or
(b) result in the violation of any law, regulation, judgment, decree or
governmental order applicable to it that would materially affect its performance
hereunder; and (iii) all approvals and authorizations required to permit the
execution, delivery, performance and consummation of this Agreement and the
transactions contemplated hereunder have been obtained. The Company hereby
represents and warrants that it intends for each Account to be a “deposit
account” as such term is defined under Article 9 of the UCC

 

  6. Binding Effect; Assignment; Amendment. This Agreement shall be binding upon
and shall inure to the benefit of SunTrust, Company, Servicer and Secured Party
and their respective permitted successors and assigns. Neither Company nor
Servicer shall assign or transfer any of its rights and obligations under this
Agreement without the prior written consent of Secured Party and SunTrust.
Secured Party may assign and transfer its rights and obligations under this
Agreement and agrees to deliver written notice to SunTrust of such assignment as
promptly as practicable but in no event later than thirty (30) days after the
effective date of such assignment; provided, however, that any assignment and
transfer by Secured Party of its obligations under this Agreement shall not
relieve Secured Party of any obligations hereunder incurred prior to the
effective date of the assignment and assumption by its assignee unless such
obligations are expressly assumed by its assignee. SunTrust (a) may assign or
transfer its rights and obligations under this Agreement without the consent of
Company, Servicer or Secured Party (provided that any such assignment and
transfer shall not relieve SunTrust of any obligations under this Agreement
prior to the effective date of the assignment and assumption by SunTrust’s
assignee): (i) to any direct or indirect depositary subsidiary of SunTrust, or
(ii) to a successor depositary institution in the event of a merger or
acquisition of SunTrust, and (b) may delegate certain cash management or similar
services related to the Accounts as described in the Deposit-Related Agreements,
as such term is hereinafter defined, to third-party vendors that have contracted
with SunTrust to provide such services, although any such delegation shall not
relieve SunTrust of any obligations under this Agreement. This Agreement may not
be modified without the prior written consent of SunTrust, Company, Servicer,
and Secured Party.

 

  7. Termination. This Agreement may be terminated (a) by Secured Party at any
time upon written notice to the other parties hereto or (b) by SunTrust upon
thirty (30) days’ prior written notice to the other parties hereto. Company
agrees that it shall not close the Accounts or, to the extent applicable, the
Lockboxes, or any of them, without prior written notice to Secured Party. Prior
to the implementation of the Notice of Sole Control, SunTrust shall have no
obligation to notify Secured Party of the closure of any Accounts or any
Lockboxes by Company and shall not be liable for the closure of any of the
Accounts or any Lockboxes by Company or the remittance of any funds in such
Accounts or, to the extent applicable, any Lockbox Collateral, directly to, or
on the instructions of, Company.

 

  8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall together constitute
one and the same agreement. Each of the parties agrees to deliver a manually
executed counterpart of this Agreement to SunTrust.

 

  9. Interpleader. If at any time SunTrust, in good faith, is in doubt as to the
action it should take under this Agreement, SunTrust shall have the right to
commence an interpleader action at Company’s and Servicer’s joint and several
expense thereto (including, without limitation, court costs, reasonable and
documented attorneys’ fees and other litigation expenses). SunTrust shall
thereafter be relieved of any further liability or obligation under this
Agreement except for failure to comply with the order or decision of the
applicable court in such interpleader action.



--------------------------------------------------------------------------------

  10. Miscellaneous. This Agreement embodies the entire understanding and
agreement by and among SunTrust, Company, Servicer and Secured Party with
respect to the subject matter hereof and supersedes all prior agreements,
understandings and inducements, whether express or implied, or oral or written,
including but not limited to any deposit account control agreement. If this
Agreement conflicts with any deposit account agreement or other agreement
between SunTrust and Company related to the Accounts, or conflicts with any cash
management, treasury management or similar service provided by SunTrust in
connection with the Accounts (the “Deposit-Related Agreements”), this Agreement
shall control; provided, however, any changes in the receipt, processing and
deposit of the Lockbox Collateral and the operation of the Lockboxes are subject
to the provisions of the Deposit-Related Agreements; and further provided, that
that this Agreement will not derogate from any claim or defense that SunTrust
may have against Company or Servicer under any of the Deposit-Related Agreements
or create any third-party beneficiary rights under any of the Deposit-Related
Agreements in favor of Secured Party. The fees and charges associated with the
maintenance and administration of the Accounts will be deducted from the
Accounts on the Business Day such fees are due; such fees are subject to change
from time to time at SunTrust’s discretion and otherwise in accordance with the
provisions in the Deposit-Related Agreements. This Agreement shall be governed
in all respects by and construed in accordance with the applicable federal laws
and the internal laws of the state of Georgia, which state shall also be the
“jurisdiction” of SunTrust within the meaning of Article 9 of the Uniform
Commercial Code. In addition, unless otherwise specifically stated herein, the
Accounts and SunTrust’s policies and procedures with respect thereto, are
subject to state banking laws, the Uniform Commercial Code, applicable Federal
laws and regulations, Federal Reserve and clearing house rules and procedures,
and other applicable laws in effect from time to time. As a condition to the
service provided by SunTrust hereunder and upon reasonable notice, Company and
Tampa hereby agree to provide current financial statements to SunTrust to the
extent such financial statements are not publicly available or are otherwise
provided to SunTrust in its capacity as a lender to Company or Tampa; any
financial statements provided shall be subject to SunTrust’s privacy policy. The
obligations of Company, Servicer and Secured Party under Section 2(C) hereof and
the terms and obligations of Sections 4, 9 and 11 hereof shall survive the
termination of this Agreement.

 

  11. JURY TRIAL WAIVER. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

This Agreement shall be deemed effective as of March 24, 2015 or, if later, the
date on which the final party to this Agreement executes the Agreement in the
appropriate space below.

[signatures appear on following page]



--------------------------------------------------------------------------------

Company Name     TEC Receivables Corp.

Acknowledged and Agreed to as of this                      day of
                March                 ,         2015         .

 

 

 

  Signature

 

 

  Print Name

 

 

  Title

  AND

 

 

  Signature

 

 

  Print Name

 

 

  Title

Contact:

  Treasury Dept.

 

  Attention

  TECO PLAZA

  702 N. Franklin Street

 

  Address

  Tampa, FL 33602

 

  City, State, ZIP Code

  813/228-1012

 

  Phone Number

  813/228-4262

 

  Fax Number

 

 

  Email Address

 

 

Servicer Tampa Electric Company

Acknowledged and Agreed to as of this                      day of
                March                 ,         2015         .

 

 

 

  Signature

 

 

  Print Name

 

 

  Title

  AND

 

 

  Signature

 

 

  Print Name

 

 

  Title

Contact:

  Corporate Secretary

 

  Attention

  TECO PLAZA

  702 N. Franklin Street

 

  Address

  Tampa, FL 33602

 

  City, State, ZIP Code

  813/228-1808

 

  Phone Number

  813/228-1328

 

  Fax Number

 

 

  Email Address

 



--------------------------------------------------------------------------------

Secured Party Name     The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent

Acknowledged and Agreed to as of this                      day of
                March                 ,         2015         .

 

 

 

  Signature

 

 

  Print Name

 

 

  Title

  AND

 

 

  Signature

 

 

  Print Name

 

 

  Title

Contact:

  Securitization Group

 

  Attention

  1251 Avenue of the Americas

 

  Address

  New York, NY 10020

 

  City, State, ZIP Code

  212-782-6957

 

  Phone Number

  212-782-6448

 

  Fax Number

  securitization_reporting@us.mufg.jp

  ewilliams@us.mufg.jp

  nmounier@us.mufg.jp

 

  Email Address

 

 

SunTrust Bank

Acknowledged and Agreed to as of this                      day of
                March                 ,                          .

 

 

  Relationship Manager Signature

 

 

  Print Name and Title

 

 

  Signature

 

 

  Print Name and Title

 

 

 

Contacts

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit A

To Restricted (Non-Blocked) Account Agreement

Accounts and Lockboxes

“Accounts”, as used in the attached Restricted (Non-Blocked) Account Agreement,
means the accounts listed below.

 

Account Name    Account Number                                       

(If Lockbox Collateral will be included in this Restricted (Non-Blocked) Account
Agreement, the lockbox number(s) must be inserted in the table below.)

“Lockbox Collateral” means that certain lockbox number(s) (listed below)
operated by SunTrust for the benefit of Company (the “Lockbox” or “Lockboxes”),
along with all checks, drafts, collection remittances, money orders,
instruments, cash and other items at any time received in any such Lockbox for
deposit in any Account (subject to specific lockbox instructions in effect for
processing items received in any such Lockbox), and all wire transfers of funds,
automated clearing house (“ACH”) entries, credits from a merchant card
transaction and other electronic funds transfers or other funds deposited in,
credited to, or held for deposit in or credit to, any Account through lockbox
processing, and all proceeds of any of the foregoing.

 

Lockbox Numbers          



--------------------------------------------------------------------------------

Blocked Account Control

Agreement (“Shifting Control”) | JPMORGAN CHASE BANK, N.A.

EXECUTION COPY

AGREEMENT dated as of March 24, 2015, by and among TEC Receivables Corp.
(“Company”), Tampa Electric Company (“Tampa”), The Bank of Tokyo-Mitsubishi UFJ,
LTD., New York Branch, as Program Agent, (“Agent”) and JPMorgan Chase Bank, N.A.
(“Depositary”).

The parties hereto refer to Account Nos.              in the name of TEC
Receivables Corp. maintained at Depositary (collectively, the “Accounts”) and
hereby agree as follows:

 

1. Company and Agent hereby notify you that by separate agreement it has granted
to Agent (for the benefit of Agent and certain other entities) a security
interest in the Accounts and all funds on deposit from time to time therein
(subject to the rights of Company and Tampa, as servicer under such separate
agreement (“Servicer”), set forth herein and therein). Depositary acknowledges
being so notified.

 

2. Prior to the Effective Time (as defined below) Depositary shall honor all
withdrawal, payment, transfer or other fund disposition or other instructions
which the Company is entitled to give under the Account Documentation (as
hereinafter defined) (collectively, “instructions”) received from the Company
(or Servicer on its behalf but not those from Agent) concerning the Accounts. On
and after the Effective Time (and without further consent by Company, Servicer
or any of their affiliates), Depositary shall honor all instructions received
from Agent (but not those from Company, Servicer or any of their affiliates)
concerning the Accounts and neither Company, Servicer nor any of their
affiliates shall have any right or ability to access or withdraw or transfer
funds from the Accounts.

 

   For the purposes hereof, the “Effective Time” shall be the opening of
business on the second business day next succeeding the business day on which a
notice purporting to be signed by Agent in substantially the same form as
Exhibit A, attached hereto, with a copy of this Agreement attached thereto (a
“Shifting Control Notice”), is actually received by the unit of Depositary to
whom the notice is required to be addressed; provided, however, that if any such
notice is so received after 12:00 noon, Eastern time, on any business day, the
Effective Time shall be the opening of business on the third business day next
succeeding the business day on which such receipt occurs; and, provided further,
that a “business day” is any day other than a Saturday, Sunday or other day on
which Depositary is or is authorized or required by law to be closed.

 

   Notwithstanding the foregoing: (i) all transactions involving or resulting in
a transaction involving either Account duly commenced by Depositary or any
affiliate prior to the Effective Time and so consummated or processed thereafter
shall be deemed not to constitute a violation of this Agreement; and
(ii) Depositary and/or any affiliate may (at its discretion and without any
obligation to do so) (x) cease honoring Company’s or Servicer’s instructions
and/or commence honoring solely Agent’s instructions concerning the Accounts at
any time or from time to time after it becomes aware that Agent has sent to it a
Shifting Control Notice but prior to the Effective Time therefor (including
without limitation halting, reversing or redirecting any transaction referred to
in clause (i) above), or (y) deem a Shifting Control Notice to be received by it
for purposes of the foregoing paragraph prior to the specified unit’s actual
receipt if otherwise actually received by Depositary (or if such Shifting
Control Notice does not comply with the form attached hereto as Exhibit A or
does not attach an appropriate copy of this Agreement), with no liability
whatsoever to Company or any other party for doing so.

 

   Depositary hereby confirms that it is a national banking association and that
the Accounts are commercial demand deposit accounts maintained by Depositary in
the ordinary course of its business. All parties hereby confirm that it is their
intent that this Agreement shall constitute an “authenticated record”, and that
the arrangements established hereby constitute “control” of the Accounts, as
contemplated in Section 9-104 (and similar related provisions) of the Uniform
Commercial Code as is in effect in the State of New York (the “UCC”).

 

3. This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Accounts or services provided in
connection with the Accounts (the “Account Documentation”), which Account
Documentation will continue to apply to the Accounts and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions of this Agreement shall control). Prior to issuing any
instructions on or after the Effective Time, Agent shall provide Depositary with
such documentation as Depositary may reasonably request to establish the
identity and authority of the individuals issuing instructions on behalf of
Agent. Agent may request the Depositary to provide other services (such as
automatic daily transfers) with respect to the Accounts on or after the
Effective Time; however, if such services are not authorized or otherwise
covered under the Account Documentation, Depositary’s decision to provide any
such services shall be made in its sole discretion (including without limitation
being subject to Company and/or Agent executing such Account Documentation or
other documentation as Depositary may require in connection therewith).

 

4. Depositary agrees not to exercise or claim any right of offset, banker’s lien
or other like right against the Accounts or the funds therein for so long as
this Agreement is in effect except with respect to (i) returned or charged-back
items, reversals or cancellations of payment orders and other electronic fund
transfers or other corrections or adjustments to the Accounts or transactions
therein, (ii) overdrafts in the Accounts or (iii) Depositary’s charges, fees and
expenses with respect to the Accounts or the services provided hereunder.

 

5.

Notwithstanding anything to the contrary in this Agreement: (i) Depositary shall
have only the duties and responsibilities with respect to the matters set forth
herein as is expressly set forth in writing herein and shall not be deemed to be
an agent, bailee or fiduciary for any party hereto; (ii) Depositary shall be
fully protected in acting or refraining from acting in good faith without
investigation on any notice (including without limitation a Shifting Control
Notice), instruction or request purportedly furnished to it by Company, Servicer
or Agent in accordance with the terms hereof, in which case the parties hereto
agree that Depositary has no duty to make any further inquiry whatsoever;
(iii) it is hereby acknowledged and agreed that Depositary has no knowledge of
(and is not required to know) the terms and provisions of the separate agreement
referred to in section 1 above or any other related documentation or whether any
actions by Agent



--------------------------------------------------------------------------------

  (including without limitation the sending of a Shifting Control Notice),
Company, Servicer or any other person or entity are permitted or a breach
thereunder or consistent or inconsistent therewith, (iv) Depositary shall not be
liable to any party hereto or any other person for any action or failure to act
under or in connection with this Agreement except to the extent such conduct
constitutes its own willful misconduct or gross negligence (and to the maximum
extent permitted by law, shall under no circumstances be liable for any
incidental, indirect, special, consequential or punitive damages); and
(v) Depositary shall not be liable for losses or delays caused by force majeure,
interruption or malfunction of computer, transmission or communications
facilities, labor difficulties, court order or decree, the commencement of
bankruptcy or other similar proceedings or other matters beyond Depositary’s
reasonable control.

 

6. Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable fees and
disbursements of counsel who may be an employee of Depositary) (collectively,
“Covered Items”) incurred in connection with this Agreement or the Accounts
(except to the extent due to Depositary’s willful misconduct or gross
negligence) or any interpleader proceeding relating thereto or incurred as a
result of following Company’s or Servicer’s on behalf of Company direction or
instruction. Upon and after the Effective Time, the Agent agrees to reimburse
the Depositary for all Covered Items but only to the extent: (a) such Covered
Items are incurred as a result of the Depositary acting upon the Agent’s
instructions, (b) such Covered Items are not resulting from the Depositary’s own
willful misconduct or gross negligence, (c) such Covered Items do not exceed the
amounts received by the Agent following the Effective Time and (d) that the
Depository is unable to recover same from the Accounts or from the Company or
the Servicer within ten (10) days after request for reimbursement has been made
by the Depositary to the Company and the Servicer.

 

7. Depositary may terminate this Agreement (i) in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto or (ii) because of a material breach by Company or Agent of any
of the terms of this Agreement or the Account Documentation, upon the sending of
at least five (5) business days’ advance written notice to the other parties
hereto. Agent may terminate this Agreement in its discretion upon the sending of
at least three (3) days advance written notice in substantially the same form as
Exhibit B attached hereto, with a copy of the Agreement attached thereto (a
“Agent Termination Notice”) to the other parties hereto, provided that
Depositary may shorten or waive the requirement that notice be in advance and
any such shortening or waiver shall be binding on all parties. Any other
termination, any amendment or waiver of this Agreement shall be effected solely
by an instrument in writing executed by all the parties hereto. Upon any such
termination by Depositary, all collected balances in the Accounts on the date of
such termination will be transferred, if prior to the Effective Time, in
accordance with the instructions of Company (or Servicer on its behalf), and on
or after the Effective Time, in accordance with the instructions of the Agent.
The provisions of sections 5 and 6 above shall survive any such termination.

 

8. Company shall compensate Depositary for the opening and administration of the
Accounts and services provided hereunder in accordance with Depositary’s fee
schedules from time to time in effect. Payment will be effected by a direct
debit to the Accounts.

 

9. No party may assign or transfer its rights or obligations under this
Agreement to any person or entity without the prior written consent of the other
parties; provided, however, that no such consent will be required if the
assignment or transfer takes place as part of a merger, acquisition or corporate
reorganization affecting Depositary. Notwithstanding the forgoing, Secured Party
may transfer its rights and duties under this Agreement to (i) a transferee to
which, by contract or operation of law, Secured Party transfers substantially
all of its rights and duties under the financing or other arrangements between
Secured Party and Company, or (ii) if Secured Party is acting as a
representative in whose favor a security interest is created or provided for, a
transferee that is a successor representative; provided that as between
Depositary and Secured Party, Secured Party will not be released from its
obligations under this Agreement unless and until Depository receives any such
transferee’s written agreement to assume all of Secured Party’s obligations
hereunder.

 

10. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed and delivered by the parties hereto; and
(iii) shall be governed by and construed in accordance with the laws of the
State of New York. The state of New York shall be deemed to be the jurisdiction
of Depository for purposes of Section 9-304 of the UCC. All parties hereby waive
all rights to a trial by jury in any action or proceeding relating to the
Accounts or this Agreement. All notices under this Agreement shall be in writing
and sent (including via emailed pdf or similar file or facsimile transmission)
to the parties hereto at their respective addresses, email addresses or fax
numbers set forth below (or to such other address, email address or fax number
as any such party shall designate in writing to the other parties from time to
time).

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

TAMPA ELECTRIC COMPANY By:   Name: Title: Address:

Tampa Electric Company

TECO Plaza

702 N. Franklin Street

Tampa, Florida 33602

Attn: Corporate Secretary

TEC RECEIVABLES CORP. By:   Name: Title: Address:

TEC Receivables Corp.

TECO Plaza

702 N. Franklin Street

Tampa, Florida 33602

Attn: Kim Caruso, Treasury Department



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Agent By:     Name:
Title:

Address:

1251 Avenue of the Americas, 10th Floor

New York, New York 10020

Attention: Securitization Group



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

      Date: Name:   Title:  

Address for Instructions and other Notices:

JPMorgan Chase Bank, N.A.

Attn:

 

Email:

Fax No.:

 

Address For Assignment, Shifting Control and Termination Notices:

JPMorgan Chase Bank, N.A.

Attn: Blocked Accounts

420 W Van Buren Street, 9th floor Suite IL1-0199

Chicago, IL 60606-3534



--------------------------------------------------------------------------------

Exhibit A | SHIFTING CONTROL NOTICE

 

Date:   JPMorgan Chase Bank, N.A. Address: 420 W Van Buren Street, 9th Floor
Suite IL1-0199 Chicago, IL 60606-3534 Attention:     Blocked Accounts

Re: Blocked Account Control Agreement dated as of March 24, 2015, by and among ,
TEC Receivables Corp., Tampa Electric Company, The Bank of Tokyo-Mitsubishi UFJ,
LTD., New York Branch, as Agent, and JPMorgan Chase Bank, N.A. relating to
Account Nos.              (the “Agreement”).

Ladies and Gentlemen:

This constitutes a Shifting Control Notice as referred to in section 2 of the
Agreement, a copy of which is attached hereto.

The Bank of Tokyo-Mitsubishi UFJ, LTD., New York Branch, as Agent

 

By: Date: Name: Title:



--------------------------------------------------------------------------------

Exhibit B | AGENT TERMINATION NOTICE

 

Date:   JPMorgan Chase Bank, N.A. Address: 420 W Van Buren Street, 9th Floor
Suite IL1-0199 Chicago, IL 60606-3534 Attention: Blocked Accounts

Tampa Electric Company

TECO Plaza

702 N. Franklin Street

Tampa, Florida 33602

TEC Receivables Corp.

TECO Plaza

702 N. Franklin Street

Tampa, Florida 33602

Re: Blocked Account Control Agreement dated as of March 24, 2015, by and among ,
TEC Receivables Corp., Tampa Electric Company, The Bank of Tokyo-Mitsubishi UFJ,
LTD., New York Branch, as Agent, and JPMorgan Chase Bank, N.A. relating to
Account Nos.                      and                      (the “Agreement”).

Ladies and Gentlemen:

This constitutes a Agent Termination Notice as referred to in section 7 of the
Agreement, a copy of which is attached hereto.

The Bank of Tokyo-Mitsubishi UFJ, LTD., New York Branch, as Agent

 

By: Date: Name: Title:



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT D-2

FORM OF LOCK-BOX PROCESSOR AGREEMENT

March 24, 2015

 

  Re: Tampa Electric Company, Peoples Gas System and TEC Receivables Corp.

Ladies and Gentlemen:

Reference is hereby made to the post office boxes identified on Schedule I
hereto, as such Schedule I may be amended from time to time (each, a “Lock-Box”,
and collectively, the “Lock-Boxes”), in each case to which you have access for
the purpose of receiving mail and processing payments therefrom in accordance
with any lockbox servicing arrangement existing from time to time between you
and Peoples Gas Company, a division (and not a separate entity) of Tampa
Electric Company (“PGS”) and you and Tampa Electric Company, a Florida
corporation (together with PGS, “Tampa” or the “Servicer”) (such arrangement,
evidenced by the Agreements for the Provision of Remittance Processing dated as
of _______ (as amended, modified, supplemented or restated from time to time,
the “Remittance Processing Agreements”) and any other lockbox servicing
agreement(s) executed from time to time by you and Tampa or by you and the
Company (as defined below) with respect to the Lock-Boxes (but exclusive of this
Letter Agreement (as defined below)), the “Terms and Conditions”). You hereby
confirm your agreement to perform the services contemplated thereby. Among the
services you have agreed to perform under the Remittance Processing Agreements
is to remit all checks and other evidences of payment received into each
Lock-Box to the related deposit bank identified on Schedule I hereto (the
“Account Bank”) for deposit thereby to the related accounts identified on
Schedule I hereto, or such other accounts of which you may be notified by the
Company (as defined below) or the Servicer, on its behalf (or, during a Notice
Period (as defined below), the Agent (as defined below)) from time to time
(each, a “Lock-Box Account”, and collectively, the “Lock-Box Accounts”). The
parties hereto acknowledge that you would need two to four weeks to set up the
remittance process before you would remit checks and other evidences of payment
to a Lock-Box Account that is not listed on Schedule I.

___________, a ____________ company, is referred to herein as “you”. Tampa
hereby informs you, and by executing this Letter Agreement you expressly
acknowledge, that Tampa, in consideration of the indirect benefits it expects to
receive as a result of the transactions evidenced by the PCA and the LSA (each
as defined below), has assigned to TEC Receivables Corp., a Delaware corporation
(the “Company”) all of Tampa’s rights and interest in and to the Lock-Boxes and
under the Terms and Conditions.



--------------------------------------------------------------------------------

The Company hereby informs you, and Tampa as Servicer confirms, and by executing
this Letter Agreement you expressly acknowledge, that pursuant to that certain
Amended and Restated Purchase and Contribution Agreement, dated as of March 24,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “PCA”), between Tampa and the Company, Tampa has transferred to the
Company all of Tampa’s rights and interest in and to the Lock-Boxes and under
the Terms and Conditions; provided, that, upon the termination of the PCA and
the LSA in accordance with the terms thereof, all such rights shall revert back
to Tampa.

The Company hereby informs you that pursuant to that certain Loan and Servicing
Agreement, dated as of March 24, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “LSA”), among the Company, Tampa, as
Servicer, the parties from time to time parties thereto as Lenders (the
“Lenders”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”),
Royal Bank of Canada and the other parties from time to time parties thereto as
Managing Agents (the “Managing Agents”), and BTMU, as Program Agent for the
Lenders (in such capacity, the “Agent”), the Company has granted a first
priority security interest in all of its right, title and interest in and to,
and exclusive control (subject to certain rights of the Company and the Servicer
described herein and therein) of, the Lock-Boxes and the Lock-Box Accounts to
the Agent, for the benefit of the Agent, the Lenders, the Managing Agents and
the other “Secured Parties” under the LSA.

The Agent hereby authorizes you, and you hereby agree, at all times other than
during a Notice Period (as defined below), to take instructions exclusively
either from the Company or the Servicer, (on the Company’s behalf), on behalf of
the Agent, with respect to the Lock-Boxes and the checks, drafts or other
payment items received into the Lock-Boxes (including without limitation
remitting all such payment items to the applicable Lock-Box Accounts as directed
by the Company (or the Servicer, on its behalf)); provided that such
instructions shall not be inconsistent with this Letter Agreement (the “Letter
Agreement”) or the Terms and Conditions. The Agent hereby agrees to indemnify,
hold harmless and release you, your affiliates, officers, directors, employees,
and agents from and against any loss, cost, damage, liability, claim action,
suit, judgment or expense, including but not limited to any reasonable external
attorneys’ fees and court costs suffered or incurred by you, as a result of or
arising from or related to complying with Agent’s instructions. The Servicer and
the Company hereby agree to indemnify, hold harmless and release you, your
affiliates, officers, directors, employees, and agents from and against any
loss, cost, damage, liability, claim action, suit, judgment or expense,
including but not limited to any reasonable external attorneys’ fees and court
costs suffered or incurred by you, as a result of or arising from or related to
you complying with any instructions given by either the Servicer or the Company,
including on Agent’s behalf.

The Company hereby irrevocably instructs you, and you hereby agree, that from
and after your receipt of notice from the Agent in the form attached hereto as
Annex A (the “Notice”) through and until the date on which the Agent notifies
you in writing that it is withdrawing the Notice (such period of time, the
“Notice Period”): (i) the Agent will have exclusive control of and access to the
Lock-Boxes, and none of the Company or any of its affiliates will have any
control of or access to the Lock-Boxes or any authority to direct the
disposition of any funds or payment items received therein, (ii) you will either
continue to deposit the payment items from the Lock-Boxes into the applicable
Lock-Box Accounts, or will

 

7



--------------------------------------------------------------------------------

redirect the payment items as the Agent may otherwise request (subject to the
last sentence of the first paragraph of this Letter Agreement), (iii) all
services to be performed by you under the Terms and Conditions will be performed
on behalf of the Agent, and (iv) all correspondence or other mail which you have
agreed to send to the Company will be sent to the Agent at the following
address:

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

1251 Avenue of the Americas

10th Floor

New York, NY 10020

Attention: Securitization Group

Moreover, during a Notice Period, the Agent will have all rights and remedies
given to Tampa under the Terms and Conditions. The Servicer and the Agent agree,
however, to continue to pay all fees and other assessments due under the Terms
and Conditions and in connection with the servicing or maintenance of any of the
Lock-Boxes.

For as long as the Terms and Conditions remain in effect, this Letter Agreement
may not be modified (including any modification to Schedule I) or terminated by
the Company or the Servicer unless the prior written consent of each other party
hereto is obtained. You may terminate this Letter Agreement upon thirty
(30) business days’ prior written notice to the Company, the Servicer and the
Agent. Notwithstanding the foregoing, you may terminate this Letter Agreement
upon ten (10) days’ prior written notice to the Company, the Servicer and the
Agent of a default of any payment obligation on the part of Tampa under the
Remittance Processing Agreement, if such default exists and is continuing upon
the expiration the aforementioned ten day period. The Agent may terminate this
Letter Agreement upon five (5) days’ prior written notice to you.

For as long as this Letter Agreement remains in effect, following receipt by the
Agent of any notice of termination of this Letter Agreement by you pursuant to
the preceding paragraph, commencing within a reasonable period of time not to
exceed thirty (30) days after your receipt of such instructions, and upon your
receipt of the prepayment described below, you will follow the instructions of
the Agent, during any Notice Period, or otherwise in accordance with the
instruction of the Company (or the Servicer, on its behalf), directing the
disposition of mail and other items received into the Lock-Boxes for a period of
four months after the termination date, with your fees with respect to such
disposition being prepaid directly to you at the time of such termination by a
certified check made payable to “___________”. The agreements in this section
shall survive the termination of this Letter Agreement.

The Terms and Conditions are made part of this Letter Agreement with respect to
matters not explicitly covered in this Letter Agreement. To the extent there is
a conflict between this Letter Agreement and the Terms and Conditions, this
Letter Agreement shall take precedence. The termination of this Agreement in
accordance with the terms hereof shall not constitute a termination of the Terms
and Conditions. Neither the Agent’s activation of the Notice Period nor the
Agent’s change in instructions regarding a redirection of funds given hereunder
shall constitute a change to operating procedures under the Remittance
Processing Agreement.

 

8



--------------------------------------------------------------------------------

You hereby consent to Tampa’s disclosure of data relating to the services
provided under the Remittance Processing Agreement to the Agent, the Managing
Agents and the Lenders pursuant to Section 10 of the Remittance Processing
Agreement.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

This Letter Agreement may be executed in any number of counterparts and all of
such counterparts taken together will be deemed to constitute one and the same
instrument.

Each party agrees to take all actions reasonably requested by any other party to
carry out the purposes of this Letter Agreement or to preserve and protect the
rights of each party hereunder. Each party hereto agrees to confirm or update
its notice address appearing in this Letter Agreement and its appropriate
contacts on or prior to March 30 of each year, beginning in 2016.

 

9



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
in the space provided below. This Letter Agreement will become effective
immediately upon execution of a counterpart of this Letter Agreement by all
parties hereto.

 

Very truly yours,

 

TAMPA ELECTRIC COMPANY

By:   Name: Title:

 

TEC RECEIVABLES CORP. By:   Name: Title:

 

Acknowledged and agreed to

as of the date first above written

 

 

By:   Name: Title:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH, as Agent

By:   Name: Title:



--------------------------------------------------------------------------------

SCHEDULE I

LOCK-BOXES, ACCOUNT BANKS AND LOCK-BOX ACCOUNTS

[Intentionally omitted]



--------------------------------------------------------------------------------

ANNEX A

FORM OF NOTICE

[On letterhead of BTMU]

[DATE]

Bill2Pay, LLC

18220 U.S. 19 North

Suite 215

Clearwater, FL 33764

 

  Re: TEC Receivables Corp.

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
Letter Agreement, dated as of March 24, 2015, among TEC Receivables Corp. (the
“Company”), Tampa Electric Company (“Tampa”), you and us, to have exclusive
control of post office box number[s] [___________] (the “Lock-Boxes”) serviced
by you, transferred to us. [All payment items received in the Lock-Boxes should
be sent at the end of each day to ____________.] You have further agreed to
perform all lockbox services you are performing in accordance with the lockbox
servicing arrangement existing from time to time between you and Tampa on our
behalf.

We appreciate your cooperation in this matter.

 

Very truly yours,

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., NEW YORK BRANCH, as Agent

By:   Name: Title:

 

 

cc: TEC Receivables Corporation

     TECO Plaza

     702 N. Franklin Street

     Tampa, FL 33602

     Attention: __________________

 



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF OFFICES

The following offices, as well as those offices listed at

http://www.tampaelectric.com/TEHMPaymentAgencies.cfm and at

http://www.peoplesgas.com/PGlocations.cfm

702 N. Franklin Street

Tampa, FL 33602

1898 Nick Nuccio Pkwy.

Tampa, FL 33605



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF DEPOSIT ACCOUNTS; DEPOSIT ACCOUNT BANKS;

ALTERNATE PAYMENT LOCATIONS; LOCK BOXES; LOCK BOX PROCESSORS

[Intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT G

LIST OF CLOSING DOCUMENTS

Attached



--------------------------------------------------------------------------------

U.S. $150,000,000

RECEIVABLES LOAN FACILITY

among

TEC RECEIVABLES CORP., as Borrower

TAMPA ELECTRIC COMPANY, as Servicer

THE PERSONS FROM TIME TO TIME PARTY THERETO, as Conduit Lenders

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, as Committed Lenders

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY THERETO, as Managing Agents

and

BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Program Agent

March 24, 2015

 

 

BTMU or Program Agent

–   Bank of Tokyo-Mitsubishi UFJ, Ltd.

Tampa Electric or Originator

–   Tampa Electric Company

Borrower

–   TEC Receivables Corp.

Locke Lord

–   Locke Lord LLP

RBC

–   Royal Bank of Canada

Servicer

–   Tampa Electric

Sidley

–   Sidley Austin LLP

 



--------------------------------------------------------------------------------

 

Transaction Document

1.

Amended and Restated Purchase and Contribution Agreement (“Purchase Agreement”)
between Tampa Electric, as originator, and Borrower, as purchaser

2.

Loan and Servicing Agreement (“Loan Agreement”) among Borrower, Servicer, the
Conduit Lenders from time to time party thereto, the Committed Lenders from time
to time party thereto, the Managing Agents from time to time party thereto and
the Program Agent.

 

Exhibit A

Credit and Collection Policy

Exhibit B

Form of Borrowing Request

Exhibit C-1

Form of Monthly Report

Exhibit C-2

Form of Weekly Report

Exhibit D-1

Form of Blocked Account Agreement

Exhibit D-2

Form of Lock-Box Processor Agreement

Exhibit E

List of Offices of Borrower where records are kept

Exhibit F

List of Alternate Payment Locations; Deposit Account Banks, Deposit Accounts,
Lock-Box Processors and Lock-Boxes

Exhibit G

List of Closing Documents

Exhibit H

Form of Assignment and Acceptance

Exhibit I

Form of Joinder Agreement

Exhibit J

Form of Prepayment Notice

Exhibit K

Form of Lock-Box Transfer Notice

Schedule I

Lender Groups

Schedule II

Notice Addresses

Schedule III

Special Concentration Limits

Schedule IV

Concentration Percentages

Schedule V

Approved Sub-Servicers

 

3.

Blocked Account Agreements for Deposit Accounts listed on Exhibit F to the Loan
Agreement (a) Sun Trust Bank (b) JPMorgan Chase Bank, N.A.

4.

Lock-Box Processor Agreement for Lock-Box listed on Exhibit F to the Loan
Agreement

5.

Fee Letter between Borrower and the Managing Agents

6.

Amended and Restated Administrative Services Agreement between the Borrower and
Tampa Electric

7.

Lock-Box Transfer Notice



--------------------------------------------------------------------------------

 

Transaction Document

8.

Amended and Restated Subordinated Note executed by Borrower in favor of
Originator

Corporate Documents

9

Secretary’s Certificate of: 1.     Tampa Electric certifying its (i) Articles of
Incorporation; (ii) By-Laws; (iii) resolutions; and (iv) incumbency with sample
signatures 2.     Borrower certifying its (i) Certificate of Incorporation;
(ii) By-Laws; (iii) Resolutions; and (iv) incumbency with sample signatures

10.

Certificates of good standing for each of: 1.     Originator, certified by the
Secretary of State of Florida 2.     Borrower, certified by the Secretary of
State of Delaware and Florida

11.

UCC, Tax and Judgment Searches under the names “Tampa Electric Company” in the
following jurisdiction(s): 1.     Secretary of State of Florida 2.    
Hillsborough County, Florida

12.

UCC Searches under the names “People’s Gas Company”, “People’s Gas System”, and
“TECO Peoples Gas” in the following jurisdiction(s): a)     Secretary of State
of Florida

13.

UCC-1 Financing Statements to be filed against: 1.     Originator, as debtor,
Borrower, as secured party, and Program Agent, as assignee 2.     Borrower, as
debtor, and Program Agent, as secured party

14.

UCC-3 Financing Statements to be filed in connection with the existing UCC-1
filing against Originator in connection with the original Purchase and
Contribution Agreement: a)     first, to assign the existing UCC-1 from
Citibank, N.A. to Borrower, in connection with the payoff of the loan facility
from Citibank, N.A.; b)     second, to assign existing UCC-1 from Borrower to
Program Agent, in connection with the security interest granted by Borrower to
Program Agent under the Loan Agreement in Borrower’s rights under the Purchase
Agreement; and c)     third, to restate the collateral description to reflect
the transfer under the Purchase Agreement

15.    

UCC-3 Termination Statement terminating the existing UCC-1 on file against
Borrower by Citibank, N.A.



--------------------------------------------------------------------------------

 

Transaction Document

16.

Post-closing UCC Lien Searches showing the financing statements in the
immediately preceding items to be of record

Legal Opinions and Miscellaneous

17.

Opinion of David E. Schwartz, Associate General Counsel to Tampa Electric with
respect to good standing, authorization and certain corporate matters

18.

Opinion of Locke Lord as to good standing, authorization and certain corporate
matters, non-contravention, enforceability, certain security interest matters,
regulatory matters and certain other matters

19.

Opinion of Locke Lord as to true sale and non-consolidation matters

20.

Initial Borrowing Request from Borrower

21.

Monthly Report for the month of February, 2015

22.

Pay-Off Letter from Citibank

23.

Termination Notice for existing JPMorgan Accout Control Agreement

24.

Termination Notice for existing SunTrust Accout Control Agreement

25.    

Termination Notice for existing Lock-Box Processor Agreement

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated as of [Date]

Reference is made to the Loan and Servicing Agreement, dated as of March 24,
2015, among TEC Receivables Corp., as Borrower, Tampa Electric Company, as
Servicer, the Persons from time to time party thereto as Conduit Lenders, the
financial institutions from time to time party thereto as Committed Lenders, the
Persons from time to time party thereto as Managing Agents and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Program Agent for the Conduit
Lenders and the Committed Lenders (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”). Terms defined in the
Agreement are used herein with the same meaning.

[Assigning Lender] (the “Assignor”), [Assignee] (the “Assignee”) and [Assignor’s
Managing Agent], in its capacity as Managing Agent for the Lender Group which
includes the Assignor [and the Assignee] (in such capacity, the “Managing
Agent”), hereby agree as follows:

1. Purchase and Sale of Interest. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to all of the Assignor’s rights and obligations under the
Agreement as of the date hereof (including, without limitation, its [Commitment]
[Conduit Lending Limit] and all Loans, if any, or interests therein held by it)
equal to the percentage (the “Percentage”) interest specified on the signature
page hereto. After giving effect to such sale and assignment, [the Assignee will
be a [Committed] [Conduit] Lender in the Lender Group that includes [__________]
as the Managing Agent and] the Assignee’s [Commitment] [Conduit Lending Limit]
will be as set forth in Section 2 of the signature page hereto. [As
consideration for the sale and assignment contemplated in this Section 1, the
Assignee shall pay to the Assignor on the Effective Date (as hereinafter
defined) in immediately available funds an amount equal to $[_______],
representing the purchase price payable by the Assignee for the interests in the
transferred interest sold and assigned to the Assignee under this Section 1.]*

2. Representations and Disclaimers of Assignor. The Assignor:

(a) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim;

(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Facility Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Facility Document or any other
instrument or document furnished pursuant thereto; and

(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Originator, the Borrower or the
Servicer, or the performance or observance by any such party of any of its
respective obligations under the Facility Documents or any other instrument or
document furnished pursuant thereto.

3. Representations and Agreements of Assignee. The Assignee:

 

 

*  Include bracketed text if Assignor holds a portion of the Loans on the
Effective Date.



--------------------------------------------------------------------------------

(a) confirms that it has received a copy of the Agreement, together with copies
of the most recent financial statements delivered pursuant to Section 5.02(b) of
the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance;

(b) agrees that it will, independently and without reliance upon the Program
Agent, any Managing Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement;

(c) [appoints and authorizes the Program Agent and [________], as its Managing
Agent, to take such action as agent on its behalf and to exercise such powers
under the Agreement and the other Facility Documents as are delegated to the
Program Agent and such Managing Agent, respectively, by the terms thereof,
together with such powers as are reasonably incidental thereto;]

(d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement and this Assignment and
Acceptance are required to be performed by it as a [Committed] [Conduit] Lender;

(e) specifies as its address for notices the office set forth beneath its name
on the signature pages hereof; and

(f) represents that this Assignment and Acceptance has been duly authorized,
executed and delivered by the Assignee pursuant to its [corporate] powers and
constitutes the legal, valid and binding obligation of the Assignee.

4. Effectiveness of Assignment. Following the execution of this Assignment and
Acceptance by the Assignor, the Managing Agent, [and] the Assignee, [the
Borrower and the Servicer,] it will be delivered to the Program Agent for
acceptance and recording by the Program Agent. The effective date of this
Assignment and Acceptance shall be the date of acceptance thereof by the Program
Agent, unless otherwise specified in Section 3 of the signature page hereto (the
“Effective Date”).

5. Rights of the Assignee. Upon such acceptance and recording by the Program
Agent, as of the Effective Date, [(i) the Assignee shall be a party to the
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a [Committed] [Conduit] Lender thereunder and
hereunder and (ii)] the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.

6. Payments. Upon such acceptance and recording by the Program Agent, from and
after the Effective Date, all payments under the Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of fees
with respect thereto) shall be made to the Assignee or the Assignee’s Managing
Agent, for the benefit of the Assignee, in accordance with the Agreement. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Agreement for periods prior to the Effective Date directly between
themselves.

7. GOVERNING LAW. THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.



--------------------------------------------------------------------------------

Signature Page to

Assignment and Acceptance

Dated as of [Date]

 

Section 1. Percentage: __________% Section 2. Assignee’s [Commitment] [Conduit
Lending Limit] as of the Effective Date: $_____________

Principal balance of Loans

held by Assignee as of the Effective Date:

$_____________ Section 3. Effective Date:** __________,  20__

 

[NAME OF ASSIGNOR] By:  

Name:

Title:

[NAME OF ASSIGNEE] By:  

Name:

Title:

Address for Notices:

[Insert]

Accepted this _____ day of _____________, 20__

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Program Agent

By:  

Name:

Title:

 

 

**  This date should be no earlier than the date of acceptance by the Program
Agent.



--------------------------------------------------------------------------------

AGREED TO THIS ____ DAY OF ___________, 20___:

 

[NAME OF MANAGING AGENT],

as Managing Agent

By:   Name: Title:

 

TEC RECEIVABLES CORP.,

as Borrower

By:   Name: Title:

 

TAMPA ELECTRIC COMPANY,

as Servicer

By:   Name: Title:



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF JOINDER AGREEMENT

Reference is made to the Loan and Servicing Agreement, dated as of March 24,
2015, among TEC Receivables Corp., as Borrower, Tampa Electric Company, as
Servicer, the Persons from time to time party thereto as Conduit Lenders, the
financial institutions from time to time party thereto as Committed Lenders, the
Persons from time to time party thereto as Managing Agents and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Program Agent for the Conduit
Lenders and the Committed Lenders (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”). To the extent not
defined herein, capitalized terms used herein have the meanings assigned to such
terms in the Agreement.

[New Managing Agent] (the “New Managing Agent”), [New Conduit Lender(s)] (the
“New Conduit Lender(s)”) and [New Committed Lender(s)] (the “New Committed
Lender(s)”; and together with the New Managing Agent and New Conduit Lender(s),
the “New Lender Group”) agree as follows:

1. By execution and delivery of this Joinder Agreement and pursuant to
Section 10.04 of the Agreement, the New Lender Group elects to become a “Lender
Group” under the Agreement.

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Program Agent, (ii) the date of this Joinder
Agreement [and (iii) the effective date of that certain assignment agreement of
even date herewith between the [New Committed Lender] [New Conduit Lender] and
[Name of [Committed] [Conduit] Lender Assignor].

3. By executing and delivering this Joinder Agreement, each of the New Managing
Agent, the New Conduit Lender(s) and the New Committed Lender(s) confirms to and
agrees with each other party to the Agreement that (i) it has received a copy of
the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement; (ii) it will, independently and without reliance upon the
Program Agent, any other Managing Agent, any other Lender or any of their
respective Affiliates, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Agreement or any documents or agreements
to be delivered thereunder; (iii) it appoints and authorizes the Program Agent
to take such action as agent on its behalf and to exercise such powers pursuant
to Article IX of the Agreement; (iv) it will perform in accordance with their
terms all of the obligations which by the terms of the Agreement and the
documents or agreements to be delivered thereunder are required to be performed
by it as a Managing Agent, a Conduit Lender, or a Committed Lender,
respectively; (v) its address for notices shall be the office set forth beneath
its name on the signature pages of this Joinder Agreement; (vi) the Lender Group
Limit for the New Lender Group shall be as set forth on the signature page
hereto; and (vii) it is duly authorized to enter into this Joinder Agreement.

4. On the Effective Date of this Joinder Agreement, each of the New Managing
Agent, the New Conduit Lender(s) and the New Committed Lender(s) shall join in
and be a party to the Agreement and, to the extent provided in this Joinder
Agreement, shall have the rights and obligations of a Managing Agent, a Conduit
Lender and a Committed Lender, respectively, under the Agreement. Schedule II to
the Agreement shall be amended to incorporate the information set forth on
Schedule I to this Joinder Agreement and Schedule III shall be amended to
incorporate the notice addresses set forth on



--------------------------------------------------------------------------------

the signature pages to this Joinder Agreement. [In addition, the New Conduit
Lender hereby specifies that it is a “Pre-Review Conduit Lender”.]

5. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

6. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

7. Each of the parties hereto hereby waives any right to have a jury participate
in resolving any dispute, whether sounding in contract, tort, or otherwise
between or among the parties hereto, or any of them, arising out of, connected
with, related to, or incidental to the relationship between them in connection
with this Joinder Agreement. Instead, any dispute resolved in court will be
resolved in a bench trial without a jury.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of this [__]
day of [__________], [20__].

The “Lender Group Limit” for the New Lender Group is $[__________].

 

NEW CONDUIT LENDER(S):

 

[NAME(S)]

By:   Name: Title:

 

Address for notices:

[Address]

 

NEW COMMITTED LENDER(S):

 

[NAME(S)]

By:   Name: Title:

 

Address for notices:

[Address]

 

NEW MANAGING AGENT:

 

[NAME]

By:   Name: Title:

Address for notices:

[Address]



--------------------------------------------------------------------------------

AGREED TO THIS ____ DAY OF ___________, 20___:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

as Program Agent

 

By:   Name: Title:

 

 

 

 

[EACH MANAGING AGENT],

as a Managing Agent

By:   Name: Title:

 

 

TEC RECEIVABLES CORP.,

as Borrower

By:   Name: Title:

 

 

TAMPA ELECTRIC COMPANY,

as Servicer

By:   Name: Title:



--------------------------------------------------------------------------------

SCHEDULE I

 

Reference Bank for New Lender Group:

 

Conduit Lending Limit(s) for New Conduit Lender(s):

   

Commitment(s) of New Committed Lender(s):

   



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF PREPAYMENT NOTICE

[Date]

 

To: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), as Program
Agent,

     BTMU, as a Managing Agent,

     Royal Bank of Canada, as a Managing Agent

     [            ], as a Managing Agent

 

From: TEC Receivables Corp. (the “Borrower”)

 

Re: Loan and Servicing Agreement, dated as of March 24, 2015, among the
Borrower, Tampa Electric Company, as Servicer, the Persons from time to time
party thereto as Conduit Lenders, the financial institutions from time to time
party thereto as Committed Lenders, the Persons from time to time party thereto
as Managing Agents and BTMU, as Program Agent for the Conduit Lenders and the
Committed Lenders (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”). Terms defined in the Agreement are used herein
with the same meaning.

Pursuant to Section 2.05 of the Agreement, the undersigned hereby notifies each
Managing Agent of its intent to make certain prepayments (which shall be made
ratably among the Lenders based on the aggregate outstanding Principal Balance
of the Loans held by each) as outlined below. This notice must be received no
later than 11:00 A.M. (New York City time) three (3) Business Days prior to the
date of such payment.

 

1. The aggregate amount (which shall be at least $2,000,000, or integral
multiples of $1,000,000 in excess thereof) of the prepayment is:
$________________

 

2. The Loans to which such prepayment is to be applied are as follows:

 

Lender

 

Borrowing Date

 

Principal balance

(before giving effect to prepayment)

 

Amount of Prepayment

           

 

3. The Business Day upon which the undersigned shall make such prepayment is:
______________.

The undersigned hereby certifies that this prepayment notice is correct in all
material respects as of the date so furnished.

 

TEC RECEIVABLES CORP.

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF LOCK-BOX TRANSFER NOTICE

Postmaster

United States Postal Service

Tampa, Florida 33631

Re: P.O. Box No. ______

Dear Sir or Madam:

Please be informed that TEC Receivables Corp., the box customer for P.O. Box No.
_______, hereby requests that effective immediately the box customer for P.O.
Box No. 31318 be changed to The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as Program Agent for the Lenders under that certain Loan and Servicing
Agreement, dated as of March 24, 2015, as the same may be amended, restated,
supplemented or otherwise modified. Thank you.

 

TEC RECEIVABLES CORP. By:   Name: Title:



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as box customer for
P.O. Box No. _____ hereby gives notice that effective immediately, until further
notice from it, only the individuals or the authorized representatives (as
determined by the officers of such organization) of the organizations listed are
authorized to accept mail addressed to this post office box:

 

Name of Individual or Organization

Contact Information                                 

Thank you.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH By:   Name: Title:



--------------------------------------------------------------------------------

SCHEDULE I

LENDER GROUPS

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd. Lender Group

Managing Agent:

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

Conduit Lender:

Victory Receivables Corporation

Conduit Lending Limit:

$75,000,000

Committed Lender:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Commitments:

$75,000,000

Reference Bank:

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch Royal Bank of Canada
Lender Group

Managing Agent:

Royal Bank of Canada

Conduit Lender:

Old Line Funding, LLC

Conduit Lending Limit:

$75,000,000

Committed Lender:

Royal Bank of Canada

Commitments:

$75,000,000

Reference Bank:

Royal Bank of Canada



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

BTMU as Program Agent and a Managing Agent:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

1251 Avenue of the Americas, 10th Floor

New York, New York 10020

Attention: Securitization Group

Telephone No.: (212) 782-6957

Telecopier No.: (212) 782-6448

Email: securitization_reporting@us.mufg.jp

     ewilliams@us.mufg.jp

     nmounier@us.mufg.jp

BTMU as a Committed Lender:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

Harborside Financial Center Plaza III

Jersey City, New Jersey 07311

Telecopier No.: 201-369-2149

Email: securitization_reporting@us.mufg.jp

With a copy to:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

1251 Avenue of the Americas, 10th Floor

New York, New York 10020

Attention: Securitization Group

Telephone No.: (212) 782-6957

Telecopier No.: (212) 782-6448

Email: securitization_reporting@us.mufg.jp

     ewilliams@us.mufg.jp

     nmounier@us.mufg.jp

VICTORY RECEIVABLES CORPORATION

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Telephone: (631) 930-7216

Facsimile: (212) 302-8767

Attention: David V. DeAngelis

Email: ddeangelis@gssnyc.com



--------------------------------------------------------------------------------

With a copy to:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

1251 Avenue of the Americas, 10th Floor

New York, New York 10020

Attention: Securitization Group

Telephone No.: (212) 782-6957

Telecopier No.: (212) 782-6448

Email: securitization_reporting@us.mufg.jp

     ewilliams@us.mufg.jp

     nmounier@us.mufg.jp

ROYAL BANK OF CANADA

200 Vesey Street

New York, New York 10281-8098

Attention: Securitization Finance

Telephone: (212) 428-6537

Facsimile: (212) 428-2304

Email: conduit.management@rbccm.com

With a copy to:

RBC CAPITAL MARKETS

Two Little Falls Center

2751 Centerville Road

Suite 212

Wilmington, DE 19808

Attention: Securitization Finance

Telephone: (302) 892-5903

Facsimile: (302) 892-5900

Email: conduit.management@rbccm.com

OLD LINE FUNDING, LLC

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Attention: Kevin Burns Telephone: (631) 587-4700

Facsimile: (212) 302-8767

Email: conduitadmin@gssnyc.com



--------------------------------------------------------------------------------

With a copy to:

RBC CAPITAL MARKETS

Two Little Falls Center

2751 Centerville Road

Suite 212

Wilmington, DE 19808

Attention: Securitization Finance

Telephone: (302) 892-5903

Facsimile: (302) 892-5900

Email: conduit.management@rbccm.com

TEC RECEIVABLES CORP.

TECO Plaza

702 N. Franklin Street, 8th Floor

Tampa, FL 33602

Attention: Kim Caruso, Treasury Department

Telephone: (813) 228-1012

Facsimile No.: (813) 228-4262

TAMPA ELECTRIC COMPANY

TECO Plaza

702 N. Franklin Street

Tampa, FL 33602

Attention: Corporate Secretary

Telephone: (813) 228-1808

Facsimile No.: (813) 228-1328



--------------------------------------------------------------------------------

SCHEDULE III

SPECIAL CONCENTRATION LIMITS

None.



--------------------------------------------------------------------------------

SCHEDULE IV

CONCENTRATION PERCENTAGES

 

     Unbilled
Overconcentration
Percentage    Customer Deposit
Overconcentration
Percentage    Taxes
Overconcentration
Percentage    Government
Receivables
Overconcentration
Percentage

Level 1

Ratings Period

   100%    100%    100%    5%

Level 2

Ratings Period

   100%    50%    50%    5%

Level 3

Ratings Period

   95%    0%    0%    5%

Level 4

Ratings Period

   90%    0%    0%    0%

Level 5

Ratings Period

   70%    0%    0%    0%



--------------------------------------------------------------------------------

SCHEDULE V

LIST OF APPROVED SUB-SERVICERS

[Intentionally omitted]